Exhibit 10.1

 

 

 

FIFTH AMENDED AND RESTATED LOAN

 

AND SECURITY AGREEMENT

 

by and among

 

FRESHPET, INC.,

 

as Borrower,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

CITY NATIONAL BANK,

 

together with its successors and assigns

 

as Lead Arranger and Administrative Agent

 

 

Dated as of April 17, 2020

 

 

 

 

 

 

--------------------------------------------------------------------------------










1 DEFINITIONS AND CONSTRUCTION. 1 1.1 Definitions 1 1.2 Accounting Terms 37 1.3
Code 37 1.4 Construction 37 1.5 Schedules and Exhibits 38


2 LOAN AND TERMS OF PAYMENT. 38 2.1 Revolver Advances. 38 2.2 Delayed Draw Term
Loan. 39 2.3 Borrowing Procedures. 40 2.4 Payments. 45 2.5 Promise to Pay;
Promissory Notes. 50 2.6 Interest Rates and Letter of Credit Fee:  Rates,
Payments, and Calculations. 51 2.7 Cash Management. 53 2.8 Crediting Payments 54
2.9 Designated Account 54 2.1 Maintenance of Loan Account; Statements of
Obligations 54 2.11 Fees 55 2.12 Letters of Credit. 55 2.13 LIBOR Option. 62
2.14 Capital Requirements. 65


3 CONDITIONS; TERM OF AGREEMENT. 67 3.1 Conditions Precedent to the Initial
Extension of Credit 67 3.2 Conditions Subsequent to the Initial Extension of
Credit 69 3.3 Conditions Precedent to all Extensions of Credit 69 3.4 Term 71
3.5 Effect of Termination 71 3.6 Early Termination by Borrower 71


4 CREATION OF SECURITY INTEREST.
71 4.1 Grant of Security Interest 71 4.2 Negotiable Collateral 72 4.3 Collection
of Accounts, General Intangibles, and Negotiable Collateral 72 4.4 Filing of
Financing Statements; Commercial Tort Claims; Delivery of Additional
Documentation Required. 72 4.5 Power of Attorney 73 4.6 Right to Inspect 73 4.7
Control Agreements 74


5 REPRESENTATIONS AND WARRANTIES. 74 5.1 No Encumbrances 74 5.2 [Intentionally
Omitted]. 74 5.3 FP Foods 74 5.4 Equipment 74




i

--------------------------------------------------------------------------------








5.5 Location of Inventory and Equipment 75 5.6 Inventory Records 75 5.7 State of
Incorporation; Location of Chief Executive Office; Organizational Identification
Number; Commercial Tort Claims. 75 5.8 Due Organization and Qualification;
Subsidiaries. 75 5.9 Due Authorization; No Conflict. 76 5.1 Litigation 77 5.11
No Material Adverse Change 77 5.12 Fraudulent Transfer. 77 5.13 Employee
Benefits 77 5.14 Environmental Condition 77 5.15 Brokerage Fees 78 5.16
Intellectual Property 78 5.17 Leases 78 5.18 Deposit Accounts and Securities
Accounts 78 5.19 Complete Disclosure 78 5.2 Indebtedness 78 5.21 Margin Stock 79
5.22 Governmental Regulation 79 5.23 OFAC 79 5.24 Patriot Act 79 5.25 No
Affected Financial Institution 79


6 AFFIRMATIVE COVENANTS. 79 6.1 Accounting System 80 6.2 Collateral Reporting 80
6.3 Financial Statements, Reports, Certificates 80 6.4 Guarantor Reports 82 6.5
[Intentionally Omitted]. 82 6.6 Maintenance of Properties 82 6.7 Taxes 82 6.8
Insurance. 82 6.9 Location of Inventory and Equipment 83 6.1 Compliance with
Laws 84 6.11 Leases 84 6.12 Existence 84 6.13 Environmental 84 6.14 Disclosure
Updates 85 6.15 Formation of Subsidiaries 85 6.16 Canadian and Dutch
Subsidiaries 85 6.17 Acquisition of Real Property Collateral 86


7 NEGATIVE COVENANTS. 87 7.1 Indebtedness 87 7.2 Liens 88 7.3 Restrictions on
Fundamental Changes. 88 7.4 Disposal of Assets 89




ii

--------------------------------------------------------------------------------







7.5 Change Name 89 7.6 Nature of Business 89 7.7 Prepayments and Amendments 89
7.8 Change of Control 89 7.9 Consignments 89 7.1 Distributions 89 7.11
Accounting Methods 90 7.12 Investments 90 7.13 Transactions with Affiliates 90
7.14 Suspension 91 7.15 Sale-Leaseback Transactions 91 7.16 Use of Proceeds 91
7.17 Restriction on FP Foods 91 7.18 Financial Covenants. 91


8 EVENTS OF DEFAULT. 93


9 THE LENDER GROUP’S RIGHTS AND REMEDIES. 95 9.1 Rights and Remedies 95 9.2
Remedies Cumulative 98


10 TAXES AND EXPENSES. 98


11 WAIVERS; INDEMNIFICATION. 99 11.1 Demand; Protest; etc 99 11.2 The Lender
Group’s Liability for Borrower Collateral 99 11.3 Indemnification 99


12 NOTICES. 100


13 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION. 101


14 ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS. 104 14.1 Assignments and
Participations. 104 14.2 Successors 107


15 AMENDMENTS; WAIVERS.
108 15.1 Amendments and Waivers 108 15.2 Replacement of Holdout Lender. 109 15.3
No Waivers; Cumulative Remedies 109


16 AGENT; THE LENDER GROUP. 109 16.1 Appointment and Authorization of Agent 109
16.2 Delegation of Duties 110 16.3 Liability of Agent 110 16.4 Reliance by Agent
111 16.5 Notice of Default or Event of Default 111




iii

--------------------------------------------------------------------------------










16.6 Credit Decision 111 16.7 Costs and Expenses; Indemnification 112 16.8 Agent
in Individual Capacity 113 16.9 Successor Agent 113 16.1 Lender in Individual
Capacity 113 16.11 Withholding Taxes. 114 16.12 Collateral Matters. 117 16.13
Restrictions on Actions by Lenders; Sharing of Payments. 117 16.14 Agency for
Perfection 118 16.15 Payments by Agent to the Lenders 118 16.16 Concerning the
Collateral and Related Loan Documents 118 16.17 Field Examinations and
Examination Reports; Confidentiality; Disclaimers by Lenders; Other Reports and
Information 119 16.18 Several Obligations; No Liability 120 16.19 Bank Product
Providers 120 16.2 Lead Arranger 120 16.21 Legal Representation of Agent 120


17 GENERAL PROVISIONS. 121 17.1 Effectiveness 121 17.2 Section Headings 121 17.3
Interpretation 121 17.4 Severability of Provisions 121 17.5 Counterparts;
Electronic Execution 121 17.6 Revival and Reinstatement of Obligations; Certain
Waivers. 121 17.7 Confidentiality 122 17.8 Integration 123 17.9 Amendment and
Restatement 123 17.1 Keepwell 123 17.11 Acknowledgement and Consent to Bail-In
124 17.12 Acknowledgement Regarding Any Supported QFCs. 124 17.13 Patriot Act
Notice 126 17.14 No Advisory or Fiduciary Responsibility 126







Exhibits Exhibit A-1 Form of Assignment and Acceptance Exhibit B-1 Form of U.S.
Tax Compliance Certificate Exhibit B-2 Form of U.S. Tax Compliance Certificate
Exhibit B-3 Form of U.S. Tax Compliance Certificate Exhibit B-4 Form of U.S. Tax
Compliance Certificate Exhibit C-1 Form of Compliance Certificate Exhibit L-1
Form of LIBOR Notice Exhibit N-1 Form of Notice of Borrowing

 

iv

--------------------------------------------------------------------------------










Schedules Schedule A-1 Agent’s Account Schedule C-1  Commitments Schedule D-1 
Designated Account Schedule P-1 Permitted Liens Schedule P-2  Permitted Holders
Schedule R-1  Real Property Collateral Schedule 2.7(a)  Cash Management Banks
Schedule 5.5  Locations of Inventory and Equipment Schedule 5.7(a)  States of
Organization Schedule 5.7(b)  Chief Executive Offices Schedule 5.7(c) 
Organizational Identification Numbers Schedule 5.7(d)  Commercial Tort Claims
Schedule 5.8(c) Capitalization of Borrower’s Subsidiaries Schedule 5.8(d) 
Subscriptions, Options, Warrants or Calls Relating to Shares
of Borrower’s Subsidiaries’ Capital Stock Schedule 5.10 Litigation Schedule 5.14
Environmental Matters Schedule 5.16  Intellectual Property Schedule 5.18 
Deposit Accounts and Securities Accounts Schedule 5.20  Permitted Indebtedness

 



v

--------------------------------------------------------------------------------







FIFTH AMENDED AND RESTATED LOAN AND

SECURITY AGREEMENT

THIS FIFTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”),
is entered into as of April 17, 2020, by and among the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), CITY NATIONAL BANK, a national
banking association (“CNB”), as the lead arranger and administrative agent for
the Lenders (in such capacity as administrative agent, together with its
successors and assigns in such capacity, “Agent”), and FRESHPET, INC., a
Delaware corporation (“Borrower”).

WHEREAS, Borrower and CNB, as the Agent and a Lender, are parties to that
certain Fourth Amended and Restated Loan and Security Agreement, dated as of May
15, 2019 (as amended, restated, supplemented, or otherwise modified from time to
time prior to the date hereof, the “Existing Loan Agreement”) pursuant to which
CNB and Bank of America, N.A, as initial Lenders, made available to Borrower (i)
a revolving loan and letter of credit facility in the aggregate maximum
principal amount of $35,000,000, with an aggregate outstanding principal amount
of $1,975,703 as of the date hereof, consisting entirely of Letter of Credit
Usage, and (ii) delayed draw term loan facility in the aggregate maximum
principal amount of $55,000,000, with an aggregate outstanding principal amount
of $0.00 as of the date hereof;

WHEREAS, Borrower has requested that the Existing Loan Agreement be amended and
restated to (i) increase the delayed draw term loan facility to $130,000,000 and
(ii) make other changes to the Existing Loan Agreement as set forth herein; and

WHEREAS, the Agent and the Lenders have agreed to such requests, on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend and restate the Existing Loan
Agreement as follows, without constituting a novation:


1.           DEFINITIONS AND CONSTRUCTION.


1.1          DEFINITIONS.   AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING DEFINITIONS:

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.

“Account” means an account (as that term is defined in the Code).

1

--------------------------------------------------------------------------------







“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a General Intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all of the Stock of any other Person.

“Additional Documents” has the meaning set forth in Section 4.4(c).

“Adjusted EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries’ (i) consolidated gross revenue; minus (ii) the cost of goods sold;
minus (iii) selling, general, and administrative expenses; minus (iv) all
non-cash gains; plus (v) (a) any costs associated with the installation of
refrigerators in new locations and marketing expenses incurred in connection
with the introduction of new locations (all such costs and expenses,
collectively, not to exceed $2,000 with respect to any location) and (b)
non-recurring fees, charges and other one-time start-up costs in connection with
any real property (including all buildings, fixtures, integrated equipment or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower for the purpose of developing, manufacturing and
marketing pet food; provided that the aggregate amount permitted to be added
back pursuant to this clause (v) shall not exceed, (a) (x) for the period of two
fiscal years of the Borrower, starting January 1, 2020 and ending December 31,
2021, an aggregate amount of $12,000,000, and (y) for the fiscal year of
Borrower ending December 31, 2022, and each fiscal year of the Borrower
thereafter, an aggregate amount of $5,000,000 in each such fiscal year, and (b)
(x) for each twelve month fiscal period from the fiscal period ending December
31, 2020, through and including the fiscal period ending June 30, 2021, 25% of
Adjusted EBITDA for such fiscal period, (y) for each twelve month fiscal period
from the fiscal period ending September 30, 2021, through and including the
fiscal period ending December 31, 2021, 20% of Adjusted EBITDA for such fiscal
period, and (z) for each twelve month fiscal period thereafter, 7.5% of Adjusted
EBITDA for such fiscal period; plus (vi) all non-cash expenses or losses,
including any depreciation and amortization expense; plus (vii) any costs or
expenses incurred pursuant to any stock option plan or any other management or
employee benefit plan, agreement or any stock subscription or stockholders
agreement; plus (viii) other non-recurring fees, charges and other expenses that
have been approved by the Required Lenders.

“Advances” has the meaning set forth in Section 2.1.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

- 2 -

--------------------------------------------------------------------------------







“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, for purposes of Section 7.13 hereof:  (a) any Person which owns
directly or indirectly 10% or more of the Stock having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership or joint venture in
which a Person is a partner or member of a joint venture shall be deemed an
Affiliate of such Person.

“Agent” has the meaning set forth in the preamble to this Agreement. 

“Agent Advances” has the meaning set forth in Section 2.3(f)(i).

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under this Agreement or the other Loan Documents.

“Agreement ” has the meaning set forth in the preamble hereto.

“Applicable Cross-Default Amount” means $500,000.

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the most recent Leverage Ratio
calculation delivered to Agent pursuant to Section 6.3 of this Agreement (the
“Leverage Ratio Calculation”); provided, that for the period from the
Restatement Effective Date through and including the first day of the month
following the date on which Agent receives the Leverage Ratio Calculation in
respect of the testing period ending June 30, 2020, the Applicable Margin shall
be set at the margin in the row styled “Level I”; provided further, that any
time an Event of Default has occurred and is continuing, the Applicable Margin
shall be set at the margin in the row styled “Level I”:

Level

Leverage Ratio

Applicable Margin

Relative to

Base Rate Loans

(the “Base Rate Margin”)

Applicable Margin

Relative to

LIBOR Rate Loans

(the “LIBOR Rate Margin”)




- 3 -

--------------------------------------------------------------------------------







I

Greater than 2.50:1.00

1.00 percentage points

2.00 percentage points

II

Greater than 1.25:1.00
and less than or equal to

2.50:1.00

0.75 percentage points

1.75 percentage points

III

Less than or equal to

1.25:1.00

0.50 percentage points

1.50 percentage points

 

Except as set forth in the foregoing proviso, the Applicable Margin shall be
based upon the most recent Leverage Ratio Calculation, which will be calculated
as of the end of each fiscal quarter.  Except as set forth in the foregoing
proviso, the Applicable Margin shall be re‑determined quarterly on the first day
of the month following the date of delivery to Agent of the certified
calculation of the Leverage Ratio pursuant to Section 6.3 (each such date, a
“Redetermination Date”); provided, however, that if Borrower fails to provide
such certification when such certification is due, the Applicable Margin shall
be set at the margin in the row styled “Level I” as of the first day of the
month following the date on which the certification was required to be delivered
until the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the Applicable
Margin shall be set at the margin based upon the calculations disclosed by such
certification.  In the event that the information regarding the Leverage Ratio
contained in any certificate delivered pursuant to Section 6.3 of this Agreement
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin actually applied for such Applicable Period,
then (i) Borrower shall promptly deliver to Agent a correct certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
correct Applicable Margin (as set forth in the table above) were applicable for
such Applicable Period, and (iii) Borrower shall promptly deliver to Agent full
payment in respect of the accrued additional interest as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Agent to the affected Obligations.             

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Revolver Obligations in full on the Revolver Maturity Date, (b) a
failure by Borrower to repay all of the Delayed Draw Term Loan Obligations in
full on the Delayed Draw Term Loan Maturity Date, or (c) an Event of Default and
the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b) of this Agreement.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any

- 4 -

--------------------------------------------------------------------------------







Person (other than a natural Person) or any Affiliate of any Person (other than
a natural Person) that administers or manages such Lender.




“Assignee” has the meaning set forth in Section 14.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any officer or employee of Borrower.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances or Delayed Draw Term Loan, as applicable,
hereunder (after giving effect to all then outstanding Obligations (other than
Bank Product Obligations) and all sublimits and reserves then applicable
hereunder).

“Bail-In Action” means the exercise of any Write-down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank Product” means any financial accommodation extended to Borrower or its
Subsidiaries by a Bank Product Provider (other than pursuant to this Agreement)
including:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) transactions under Hedge
Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or

- 5 -

--------------------------------------------------------------------------------







contingent, due or to become due, now existing or hereafter arising, and
including all such amounts that Borrower or its Subsidiaries are obligated to
reimburse to Agent or any member of the Lender Group as a result of Agent or
such member of the Lender Group purchasing participations from, or executing
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Borrower
or its Subsidiaries.




“Bank Product Provider” means any Person that at the time it enters into a Bank
Product Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Bank Product Agreement.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base LIBOR Rate” means a rate per annum determined by Agent (which
determination shall be conclusive and binding absent manifest error), rounded
upwards, if necessary, to the nearest 1/16 of 1.00%, equal to the rate of
interest which is identified and normally published by Bloomberg on the
applicable page as the offered rate for loans in United States dollars for the
applicable Interest Period; provided that, if the Base LIBOR Rate shall be less
than 0.50%, such rate shall be deemed 0.50% for purposes of this Agreement.  The
rate is set by the ICE Benchmark Administration or any successor determining
administrator as of 11:00 a.m. (London time) on the second Business Day
preceding the first day of each Interest Period.  If Bloomberg (or another
nationally-recognized rate reporting source acceptable to the Agent) no longer
reports such rate or the Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Agent in the
London Interbank Market or if such index no longer exists or if the applicable
Bloomberg page no longer exists or accurately reflects the rate available to the
Agent in the London Interbank Market, “Base LIBOR Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Agent in its discretion.  

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (a) the Federal Funds Rate plus 0.50%, (b) the LIBOR Rate (which
rate shall be calculated based upon an Interest Period of 1 month and shall be
determined on a daily basis), plus 1 percentage point, and (c) the Prime Rate. 
The Base Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer.  The Agent and the Lenders may
make commercial loans or other loans at rates of interest at, above or below the
Base Rate.  If, for any reason, the Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Rate for any reason, including the inability or
failure of the Agent to obtain sufficient quotations in accordance with the
terms hereof, the Base Rate shall be determined without regard to clause (a) of
the first sentence of this definition until the circumstances giving rise to
such inability no longer exist.  Any change in the Base Rate due to a change in
the Federal Funds Rate or the “Prime Rate”, as the case may be, shall be
effective on the effective date of such change in the Federal Funds Rate or the
“Prime Rate”, as applicable. 

“Base Rate Loan” means the portion of an Advance or a Delayed Draw Term Loan
that bears interest at a rate determined by reference to the Base Rate.




- 6 -

--------------------------------------------------------------------------------







“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

“Books” means all of Borrower’s and its Subsidiaries’ now owned or hereafter
acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of Borrower’s and its Subsidiaries’ Records relating to their
business operations or financial condition, and all of their goods or General
Intangibles related to such information).

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrower Collateral” means all of Borrower’s now owned or hereafter acquired
right, title, and interest in and to each of the following:


(A)          ALL OF ITS ACCOUNTS,


(B)          ALL OF ITS BOOKS,


(C)          ALL OF ITS COMMERCIAL TORT CLAIMS DESCRIBED ON SCHEDULE 5.7(D),


(D)          ALL OF ITS DEPOSIT ACCOUNTS,


(E)          ALL OF ITS EQUIPMENT,


(F)          ALL OF ITS GENERAL INTANGIBLES,


(G)         ALL OF ITS INVENTORY,


(H)         ALL OF ITS INVESTMENT PROPERTY (INCLUDING ALL OF ITS SECURITIES AND
SECURITIES ACCOUNTS),


(I)          ALL OF ITS NEGOTIABLE COLLATERAL,


(J)          ALL OF ITS SUPPORTING OBLIGATIONS,


(K)         MONEY OR OTHER ASSETS OF BORROWER THAT NOW OR HEREAFTER COME INTO
THE POSSESSION, CUSTODY, OR CONTROL OF ANY MEMBER OF THE LENDER GROUP, AND

- 7 -

--------------------------------------------------------------------------------








(L)          THE PROCEEDS AND PRODUCTS, WHETHER TANGIBLE OR INTANGIBLE, OF ANY
OF THE FOREGOING, INCLUDING PROCEEDS OF INSURANCE COVERING ANY OR ALL OF THE
FOREGOING, AND ANY AND ALL ACCOUNTS, BOOKS, DEPOSIT ACCOUNTS, EQUIPMENT, GENERAL
INTANGIBLES, INVENTORY, INVESTMENT PROPERTY, NEGOTIABLE COLLATERAL, REAL
PROPERTY, SUPPORTING OBLIGATIONS, MONEY, OR OTHER TANGIBLE OR INTANGIBLE
PROPERTY RESULTING FROM THE SALE, LEASE, LICENSE, EXCHANGE, COLLECTION, OR OTHER
DISPOSITION OF ANY OF THE FOREGOING, OR ANY PORTION THEREOF OR INTEREST THEREIN,
AND THE PROCEEDS THEREOF; PROVIDED THAT “BORROWER COLLATERAL” SHALL NOT INCLUDE
THE EXCLUDED PROPERTY; PROVIDED, FURTHER, THAT IF AND WHEN ANY PROPERTY SHALL
CEASE TO BE EXCLUDED PROPERTY, “BORROWER COLLATERAL” SHALL INCLUDE SUCH PROPERTY
AND A LIEN ON AND SECURITY INTEREST IN SUCH PROPERTY SHALL BE DEEMED GRANTED
THEREIN.

“Borrowing” means a borrowing hereunder consisting of Advances (or term loans,
in the case of the Delayed Draw Term Loan) made on the same day by the Lenders
(or Agent on behalf thereof), or by Agent in the case of an Agent Advance.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

“Canadian Subsidiary” means Professor Connors Canada, Inc., a company organized
under the laws of the province of Ontario.

“Canadian Subsidiary Dissolution” means any of the consolidation, combination or
merger of the Canadian Subsidiary with and into Borrower or the liquidation,
wind up, dissolution or other similar transaction reasonably approved by the
Agent, of the Canadian Subsidiary (in each case, including any similar
transaction under local law governing of such Subsidiary); provided, that if the
aggregate Net Cash Proceeds received from all such transactions are in an amount
greater than $1,000,000, the remaining assets of the Canadian Subsidiary (if
any) and any proceeds of any of the foregoing shall be transferred to Borrower.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed excluding (a) interest
capitalized during such period, (b) any expenditure described above to the
extent such expenditure is part of the aggregate amounts payable as
consideration for any Permitted Acquisition consummated during or prior to such
period, (c) to the extent permitted by this Agreement, a reinvestment of the Net
Cash Proceeds of any Disposition by Borrower or any of its Subsidiaries in
accordance with Section 2.4(e)(ii), (d) expenditures of proceeds of insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets or
properties useful in the business of Borrower and the Subsidiaries, (e)
expenditures that are accounted for as capital expenditures of such person and
that actually are paid for by, or for which Borrower or any Subsidiary receives

- 8 -

--------------------------------------------------------------------------------







reimbursement in cash from, a third party and for which none of Borrower or any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period), and (f) other expenditures
that Agent determines in its discretion to exclude from this definition of
“Capital Expenditures”.




“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.  Notwithstanding anything else set
forth herein, any lease that was or would have been treated as an operating
lease under GAAP as in effect on the Restatement Effective Date that would be
treated as a capital lease solely as a result of a change in GAAP after the
Restatement Effective Date shall always be treated as an operating lease for all
purposes and at all times under this Agreement.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investor Service, Inc. 
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and (f)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (e) above.

“Cash Management Account” has the meaning set forth in Section 2.7(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance reasonably satisfactory to Agent, each of which is among
Borrower or one of its Subsidiaries, Agent, and one of the Cash Management
Banks.

“Cash Management Bank” has the meaning set forth in Section 2.7(a).

“CFC” means any Subsidiary of a Loan Party that is a controlled foreign
corporation (as that term is defined in Section 957 of the IRC).

“CFC Holdco” means any Subsidiary of a Loan Party substantially all of the
assets of which consist of the Stock (including, for this purpose, any debt or
other instrument

- 9 -

--------------------------------------------------------------------------------







treated as equity for U.S. federal income tax purposes) or Stock and
indebtedness of any CFC or any other CFC Holdco. 




“Change of Control” means:


(A)         ANY PERSON OR TWO OR MORE PERSONS ACTING IN CONCERT (OTHER THAN
PERMITTED HOLDERS), SHALL HAVE ACQUIRED BENEFICIAL OWNERSHIP, DIRECTLY OR
INDIRECTLY, OF STOCK OF BORROWER (OR OTHER SECURITIES CONVERTIBLE INTO SUCH
STOCK) REPRESENTING 35% OR MORE OF THE COMBINED VOTING POWER OF ALL STOCK OF
BORROWER ENTITLED (WITHOUT REGARD TO THE OCCURRENCE OF ANY CONTINGENCY) TO VOTE
FOR THE ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS OF BORROWER; OR


(B)         ANY PERSON OR TWO OR MORE PERSONS ACTING IN CONCERT (OTHER THAN
PERMITTED HOLDERS), SHALL HAVE ACQUIRED BY CONTRACT OR OTHERWISE, OR SHALL HAVE
ENTERED INTO A CONTRACT OR ARRANGEMENT THAT, UPON CONSUMMATION THEREOF, WILL
RESULT IN ITS OR THEIR ACQUISITION OF THE POWER TO EXERCISE, DIRECTLY OR
INDIRECTLY, A CONTROLLING INFLUENCE OVER THE MANAGEMENT OR POLICIES OF BORROWER
OR CONTROL OVER THE STOCK OF SUCH PERSON ENTITLED TO VOTE FOR MEMBERS OF THE
BOARD OF DIRECTORS OF BORROWER ON A FULLY-DILUTED BASIS (AND TAKING INTO ACCOUNT
ALL SUCH STOCK THAT SUCH PERSON OR GROUP HAS THE RIGHT TO ACQUIRE PURSUANT TO
ANY OPTION RIGHT) REPRESENTING 35% OR MORE OF THE COMBINED VOTING POWER OF SUCH
STOCK; OR


(C)         BORROWER SHALL CEASE TO HOLD 100% OF THE STOCK AND VOTING POWER OF
EACH OF ITS SUBSIDIARIES THAT IT A GUARANTOR (OTHER THAN IN CONNECTION WITH ANY
TRANSACTION PERMITTED PURSUANT TO SECTION 7.3).

“Change in Law” means the occurrence after the date of this Agreement of: 
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Chillers” means a refrigerated unit out of which Borrower’s products are sold.

“Code” means the California Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of California, the term “Code” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

- 10 -

--------------------------------------------------------------------------------







“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ Books, Equipment, or Inventory, in each case,
in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commercial Tort Claim Assignment” has the meaning set forth in Section 4.4(b).

“Commitment” means, with respect to each Lender, its Revolver Commitment or its
Delayed Draw Term Loan Commitment, as the context requires, and, with respect to
all Lenders, their Revolver Commitments or their Delayed Draw Term Loan
Commitments, as the context requires, in each case as such Dollar amounts are
set forth beside such Lender’s name under the applicable heading on Schedule C-1
or in the Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 14.1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

“Consolidated Funded Indebtedness” means, with respect to any Person at any
date, all Indebtedness for borrowed money of such Person, determined on a
consolidated basis in accordance with GAAP (other than Subordinated Debt and
Permitted Preferred Stock), including, in any event, but without duplication,
with respect to Borrower and its Subsidiaries, the Advances, Purchase Money
Indebtedness, and the amount of their Capitalized Lease Obligations, in each
case exclusive of Indebtedness owed by one Loan Party to another Loan Party and
any Indebtedness in respect of any of the foregoing.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account), including
without limitation, that certain Deposit Account Control Agreement, dated as of
May 18, 2015, among Borrower, the Agent and Bank of America, N.A, in each case,
as the same may be amended, restated, supplemented, or otherwise modified from
time to time in accordance to the terms thereof and hereof.

- 11 -

--------------------------------------------------------------------------------







“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Daily Delayed Draw Term Loan Unused Line Fee” means, as of any date, the
product of (a) the aggregate amount of remaining Delayed Draw Term Loan
Commitments on such date times (b) 0.30% per annum (calculated in accordance
with the provisions of Section 2.11(c)).

“Daily Revolver Unused Line Fee” means, as of any date, the product of (a) the
difference between (i) the aggregate amount of Revolver Commitments on such date
minus (ii) the Revolver Usage on such date times (b) 0.30% per annum (calculated
in accordance with the provisions of Section 2.11(b)).

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement on the date that it is required
to do so under this Agreement (including the failure to make a required payment
in connection with a Letter of Credit Disbursement), (b) notified Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under this Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund any amounts required to be funded by it under this Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under this Agreement on the date that it is required
to do so under this Agreement, (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or (g) becomes the subject of a Bail-In Action.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Delayed Draw Term Loan” has the meaning set forth in Section 2.2(a).

“Delayed Draw Term Loan Amount” means $130,000,000, as such amount may be
reduced from time to time in accordance with the provisions hereof.

“Delayed Draw Term Loan Commitment” means, with respect to each Lender, its
Delayed Draw Term Loan Commitment, and, with respect to all Lenders, their
Delayed Draw

- 12 -

--------------------------------------------------------------------------------





Term Loan Commitments, in each case as such Dollar amounts are set forth beside
such Lender’s name under the applicable heading on Schedule C-1 or in the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 14.1.

“Delayed Draw Term Loan Commitment Expiration Date” means the earlier to occur
of (a) October 17, 2022, and (b) the date when the Delayed Draw Term Loan
Commitments have been reduced to $0.

“Delayed Draw Term Loan Maturity Date” means April 17, 2025.

“Delayed Draw Term Loan Obligations” means all Obligations in respect of or
relating to the Delayed Draw Term Loan (including principal, interest, premiums,
if any, fees, costs, and expenses (including Lender Group Expenses) in respect
thereof).

“Delayed Draw Term Loan Unused Line Fee” has the meaning set forth in Section
2.11(c).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1, as such Schedule may be updated by Borrower with the consent of
the Agent.

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the
Restatement Effective Date, the form and substance of which is reasonably
satisfactory to Agent.

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, whether voluntary or involuntary and including any casualty losses or
condemnations or other loss or destruction of any property of Borrower or any of
its Subsidiaries.

“Distribution” has the meaning set forth in Section 7.10. 

“Division/Series Transaction” means, with respect to the Loan Parties and their
Subsidiaries, that any such Person (a) divides into two or more Persons (whether
or not the original Loan Party or Subsidiary thereof survives such division) or
(b) creates, or reorganizes into, one or more series, in each case as
contemplated under the laws of any jurisdiction.

“Dollars” or “$” means United States dollars.

“Dutch Subsidiary” means Freshpet NE B.V., a company organized under the laws of
Netherlands.

- 13 -

--------------------------------------------------------------------------------







“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution

“Eligible Equipment” means (a) the purchase of refrigerators, and (b) the
purchase of Equipment to be used at new or existing production facilities of
Borrower.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower, its Subsidiaries, or any of their predecessors in interest,
(b) from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by Borrower, its Subsidiaries, or
any of their predecessors in interest.

“Environmental Indemnity” means, with respect to any Real Property, an 
environmental indemnity agreement (whether provided as a separate document or
included in another document required to be delivered to the Agent pursuant to
this Agreement or any other Loan Document in connection with such Real
Property), executed by the Loan Parties, in form and substance reasonably
satisfactory to the Agent.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, including the
Comprehensive Environmental Response Compensation and Liability Act, 42 USC
§9601 et seq.; the Resource Conservation and Recovery Act, 42 USC §6901 et seq.;
the Federal Water Pollution Control Act, 33 USC §1251 et seq.; the Toxic
Substances Control Act, 15 USC §2601 et seq.; the Clean Air Act, 42 USC §7401 et
seq.; the Safe Drinking Water Act, 42 USC §3803 et seq.; the Oil Pollution Act
of 1990, 33 USC §2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 USC §11001 et seq.; the Hazardous Material
Transportation Act, 49 USC §1801 et seq.; and the Occupational Safety and Health
Act, 29 USC §651 et seq. (to the

- 14 -

--------------------------------------------------------------------------------





extent it regulates occupational exposure to Hazardous Materials); any state and
local or foreign counterparts or equivalents, in each case as amended from time
to time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” means equipment (as that term is defined in the Code) and includes
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts, and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor Person) from time to
time.

“Event of Default” has the meaning set forth in Section 8.

“Excess Cash Flow” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP the result
of:

(a)          TTM EBITDA, minus

(b)          the sum of

(i)          the cash portion of Interest Expense paid during such fiscal
period,

(ii)         the cash portion of income taxes paid during such period,

- 15 -

--------------------------------------------------------------------------------







(iii)          all scheduled principal payments made in respect of the Delayed
Draw Term Loan during such period,

(iv)          the cash portion of unfinanced Capital Expenditures made during
such period, and

(v)           all other cash amounts added back in the determination of TTM
EBITDA for such period.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Deposit Account” means a deposit account used solely for (i) 401(k) or
other employee benefit plans, (ii) tax deposits, (iii) trust or escrow or
fiduciary accounts, (iv) petty cash accounts or (v) zero balance accounts.

“Excluded Hedge Obligations” means, with respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest pursuant to
the Loan Documents to secure, such Hedge Obligation (or any guarantee thereof)
is or would otherwise have become illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 17.10 hereof
and any other “keepwell, support or other agreement” for the benefit of such
Loan Party and any and all guarantees of such Loan Party’s Hedge Obligations by
other Loan Parties) at the time the Guaranty of such Guarantor or the grant of
such security interest would otherwise have become effective with respect to
such related Hedge Obligation. If a Hedge Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Hedge Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Property” means (i) any Stock in or assets of any Excluded Subsidiary
(other than 65% of the outstanding voting Stock (and 100% of the outstanding
non-voting Stock) of any CFC or CFC Holdco that is a direct Subsidiary of a Loan
Party), (ii) any rights or interest in any contract, lease, permit, license, or
license agreement covering real or personal property of Borrower if under the
terms of such contract, lease, permit, license, or license agreement, or
applicable law with respect thereto, the grant of a security interest or Lien
therein is prohibited as a matter of law or under the terms of such contract,
lease, permit, license, or license agreement and such prohibition or restriction
has not been waived or the consent of the other party to such contract, lease,
permit, license, or license agreement has not been obtained (provided, that, (A)
the foregoing exclusions of this clause (ii) shall in no way be construed (1) to
apply to the extent that any described prohibition or restriction is
unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other
applicable law, or (2) to apply to the extent that any consent or waiver has
been obtained that would permit Agent’s security interest or Lien
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, or license

- 16 -

--------------------------------------------------------------------------------





agreement and (B) the foregoing exclusions of clauses (i) and (ii) shall in no
way be construed to limit, impair, or otherwise affect any of Agent’s, any other
member of the Lender Group’s or any Bank Product Provider’s continuing security
interests in and Liens upon any rights or interests of Borrower in or to (1)
monies due or to become due under or in connection with any described contract,
lease, permit, license, license agreement, or Stock (including any Accounts or
Stock), or (2) any proceeds from the sale, license, lease, or other dispositions
of any such contract, lease, permit, license, license agreement, or Stock),
(iii) leasehold interests in any real property with fair market value lower than
$10,000,000, for any such property individually; provided that in no event shall
the foregoing be construed to modify the requirements in Section 6.9 with
respect to any such real property and (iv) any United States intent-to-use
trademark applications to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications under applicable
federal law, provided that upon submission and acceptance by the United States
Patent and Trademark Office of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall not be considered Excluded Property.

“Excluded Subsidiary” means any Subsidiary of a Loan Party that is a CFC, a CFC
Holdco or a direct or indirect Subsidiary of a CFC or CFC Holdco.

“Excluded Tax” means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a loan under this Agreement or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.3(d)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 16.11, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 16.11 and (d)
any withholding Taxes imposed under FATCA.

“Existing Loan Agreement” has the meaning set forth in the recitals to this
Agreement.

“Fee Letter” means that certain Amended and Restated Fee Letter, dated as of May
15, 2019, between Borrower and Agent, as amended and supplemented by that
certain Fee Letter, dated as of February 24, 2020, and as the same may be
further amended, restated, supplemented, or otherwise modified from time to time
in accordance to the terms thereof and hereof.

- 17 -

--------------------------------------------------------------------------------







“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any applicable agreements
entered into pursuant to Section 1471(b)(1) of the IRC, any applicable
intergovernmental agreements with respect to the implementation of such Sections
of the IRC, and any fiscal or regulatory legislation, rules or official
administrative practices adopted pursuant to any intergovernmental agreement,
treaty or convention among Governmental Authorities entered into in connection
with the implementation of the foregoing.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fixed Charges” means with respect to Borrower and its Subsidiaries for any
period, the sum, without duplication, of (a) Interest Expense and (b) principal
payments required to be paid during such period in respect of the Indebtedness.

“Fixed Charge Coverage Ratio” means, with respect to Borrower and its
Subsidiaries on a consolidated basis, for any period, the ratio of (i) TTM
EBITDA for such period minus the sum of (A) Maintenance Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period plus (B) all federal, state, and local income taxes paid in cash
during such period, plus (C) all Distributions made during such period, to (ii)
Fixed Charges for such period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“FP Foods” means FP Foods Realty PA, LLC, a Delaware limited liability company
and a direct subsidiary of Borrower.

“FP Foods Dissolution” means the dissolution of FP Foods on or prior to
September 1, 2020 (or such later date as the Agent may agree); provided, that,
on or prior to May 15, 2019 any remaining assets of FP Foods (including, without
limitation, Property A) shall have been transferred to Borrower, subject to
Agent’s continuing first priority Lien thereon.

“Funding Date” means the date on which a Borrowing occurs. 

“Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

- 18 -

--------------------------------------------------------------------------------







“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means general intangibles (as that term is defined in the
Code), including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any other personal property other than Accounts, Deposit
Accounts, goods, Investment Property, and Negotiable Collateral.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means each Subsidiary of Borrower that executes, or otherwise
becomes a party to, a Guaranty, including pursuant to the provisions of Section
6.15 of this Agreement, and “Guarantor” means any one of them.  For the
avoidance of doubt, no Excluded Subsidiary shall be a Guarantor.

“Guarantor Security Agreement” means one or more security agreements executed
and delivered by each Guarantor in favor of Agent, in each case, in form and
substance reasonably satisfactory to Agent.

“Guaranty” means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent, in form and substance reasonably
satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Borrower or any of its Subsidiaries that provide for
an interest rate,

- 19 -

--------------------------------------------------------------------------------





credit, commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging Borrower’s or any of its Subsidiaries’ exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security, or
currency valuations or commodity prices.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of any Hedge Agreements.

“Holdout Lender” has the meaning set forth in Section 15.2(a).

“Indebtedness” means (a) all obligations for borrowed money (and Prohibited
Preferred Stock), (b) all obligations evidenced by bonds, debentures, notes, or
other similar instruments and all reimbursement or other obligations in respect
of letters of credit, bankers acceptances, interest rate swaps, or other
financial products, (c) all obligations as a lessee under Capital Leases, (d)
all obligations or liabilities of others secured by a Lien on any asset of a
Person or its Subsidiaries, irrespective of whether such obligation or liability
is assumed, (e) all obligations to pay the deferred purchase price of assets
(other than trade payables, deferred rent, taxes or compensation incurred in the
ordinary course of business and repayable in accordance with customary trade
practices), (f) all Hedge Obligations, and (g) any obligation guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (f) above.

“Indemnified Liabilities” has the meaning set forth in Section 11.3. 

“Indemnified Person” has the meaning set forth in Section 11.3.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Installed Store” means a store or other place of business not owned, leased or
operated by a Loan Party or any of its Affiliates in which Borrower’s products
are maintained and sold.

“Intercompany Subordination Agreement” means that certain Amended and Restated
Intercompany Subordination Agreement, dated as of November 13, 2014, executed
and delivered by Borrower, the Canadian Subsidiary and Agent, as supplemented by
(i) that certain Joinder Agreement, dated as of October 5, 2016, by and among FP
Foods, Borrower and the Agent, (ii) that certain Joinder Agreement, dated as of
September 21, 2017, by and among

- 20 -

--------------------------------------------------------------------------------





Freshpet Europe LTD, a United Kingdom private limited company, Borrower and the
Agent and (iii) that certain Joinder Agreement, dated as of May 15, 2019, by and
among the Dutch Subsidiary, Borrower and the Agent, and as the same may be
further amended, restated, supplemented, or otherwise modified from time to time
in accordance to the terms thereof and hereof.

“Interest Expense” means, for any period, the aggregate of the cash interest
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, (e) Borrower may not elect an Interest Period with respect
to any Advances which will end after the Revolver Maturity Date and (f) Borrower
may not elect an Interest Period with respect to any portion of the Delayed Draw
Term Loan which will end after the Delayed Draw Term Loan Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

“Investment Property” means investment property (as that term is defined in the
Code).

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

- 21 -

--------------------------------------------------------------------------------







“Issuing Lender” means CNB or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit pursuant
to Section 2.12.

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

“Lender Group Expenses” means all (a) documented costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrower or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Borrower or its
Subsidiaries, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement),
real estate surveys, real estate title policies and endorsements, and
environmental examinations, (c) costs and expenses incurred by Agent in the
disbursement of funds to Borrower or other members of the Lender Group (by wire
transfer or otherwise), (d) charges paid or incurred by Agent resulting from the
dishonor of checks, (e) documented reasonable costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, or in gaining possession of, maintaining, handling,
preserving, storing, shipping, selling, preparing for sale, or advertising to
sell the Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) documented audit fees and expenses of Agent related to audit
examinations of the Books to the extent of the fees and charges (and up to the
amount of any limitation) contained in this Agreement, (g) documented reasonable
costs and expenses of third party claims or any other suit paid or incurred by
the Lender Group in enforcing or defending the Loan Documents or in connection
with the transactions contemplated by the Loan Documents or the Lender Group’s
relationship with Borrower or any its Subsidiaries, (h) Agent’s and each
Lender’s documented reasonable costs and expenses (including attorneys’ fees of
one primary counsel and one local counsel in each relevant jurisdiction)
incurred in advising, structuring, drafting, reviewing, administering,
syndicating, or amending the Loan Documents, and (i) Agent’s and each Lender’s
documented reasonable costs and expenses (including attorneys’, accountants’,
consultants’, and other advisors’ fees and expenses) incurred in terminating,
enforcing (including attorneys’, accountants’, consultants’, and other advisors’
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Borrower or its Subsidiaries or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

- 22 -

--------------------------------------------------------------------------------







“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” has the meaning set forth in Section 2.12(a).

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.12(d) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Lenders
holding a Revolver Commitment in an amount equal to 105% of the then existing
Letter of Credit Usage, (b) delivering to Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Agent and Issuing Lender, terminating all of such beneficiaries’
rights under the Letters of Credit, or (c) providing Agent with a standby letter
of credit, in form and substance reasonably satisfactory to Agent, from a
commercial bank acceptable to Agent (in its sole discretion) in an amount equal
to 105% of the then existing Letter of Credit Usage (it being understood that
the Letter of Credit Fee and all fronting fees set forth in this Agreement will
continue to accrue while the Letters of Credit are outstanding and that any such
fees that accrue must be an amount that can be drawn under any such standby
letter of credit).

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Funded Indebtedness of Borrower and its Subsidiaries as of such
date of determination to (b) TTM EBITDA of Borrower and its Subsidiaries as of
such date of determination.

“LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning set forth in Section 2.13(a).

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next 1/16th
of one percent) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage.  The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

“LIBOR Rate Loan” means each portion of an Advance or a Delayed Draw Term Loan
that bears interest at a rate determined by reference to the LIBOR Rate.

- 23 -

--------------------------------------------------------------------------------







“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.  Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.  For the avoidance of doubt, the term “Lien” shall not
be deemed to include any nonexclusive intellectual property license.

“Loan”  an Advance or a Delayed Draw Term Loan, as applicable; and “Loans” means
the aggregate of all Advances and all Delayed Draw Term Loans, as applicable,
outstanding at any given time.

“Loan Account” has the meaning set forth in Section 2.10.

“Loan Documents” means this Agreement, the Master Reaffirmation Agreement, the
Cash Management Agreements, the Control Agreements, the Fee Letter, any
Guarantor Security Agreement, each Guaranty, the Intercompany Subordination
Agreement, the Mortgages, any Environmental Indemnity, the Stock Pledge
Agreement, the Trademark Security Agreement, any note or notes executed by
Borrower in connection with this Agreement and payable to a Lender, and any
other agreement entered into, now or in the future, by Borrower and Agent or any
Lender in connection with either this Agreement or the Existing Loan Agreement.

“Loan Parties” means Borrower and each Guarantor, and “Loan Party” means any one
of them.

“Maintenance Capital Expenditures” means, for any period, the sum of (without
duplication) (a) Capital Expenditures made during such period on account of the
maintenance of the Equipment of Borrower and its Subsidiaries, and (b) the
higher of (i) actual amount spent on Capital Expenditures made during such
period on account of maintenance of the Chillers and (ii)  Capital Expenditures
made during such period on account of maintenance of the Chillers, calculated as
the product of (x) the total number of Installed Stores as of the end of such
period multiplied by (y) $16.

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System of the United States (or any successor)
as in effect from time to time.

“Master Reaffirmation Agreement” means that certain Master Reaffirmation
Agreement, dated as of even date herewith, executed and delivered by Borrower,
each of its Subsidiaries, and Agent, as the same may be amended, restated,
supplemented, or otherwise modified from time to time in accordance to the terms
thereof and hereof.

- 24 -

--------------------------------------------------------------------------------







“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of Borrower’s and its Subsidiaries’ ability to perform their
respective obligations under the Loan Documents to which they are parties or of
the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of Borrower or its Subsidiaries.

“Material Contract” means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$2,500,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days’ notice without penalty or
premium), and (b) all other contracts or agreements, the loss or termination of
which could reasonably be expected to result in a Material Adverse Change.

“Maximum Revolver Amount” means $35,000,000, as such amount may be reduced from
time to time in accordance with the provisions hereof.

“Mortgages” means, individually and collectively, (i) that certain Open-End
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
dated as of October 5, 2016, made by and from FP Foods to Agent, and recorded
with the Recorder of Deeds, Northampton County, Pennsylvania, in Book 2016-1,
Starting Page 231021, relating to Property A, as the same may be amended,
restated, supplemented, or otherwise modified from time to time in accordance to
the terms thereof and hereof, (ii) that certain Open-End Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated as of October 5,
2016, made by and from Borrower to Agent, and recorded with the Recorder of
Deeds, Northampton County, Pennsylvania, in Book 2016-1, Starting Page 231055,
in each case, relating to Property B, as the same may be amended, restated,
supplemented, or otherwise modified from time to time in accordance to the terms
thereof and hereof, (iii) that certain Open-End Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing Spreader Agreement, dated as of
May 10, 2019, made by and from the Borrower to the Agent, and recorded with the
Recorder of Deeds, Northampton County, Pennsylvania, in Book 2019-1, Starting
Page 91209, relating to Property A and Property B, as the same may be amended,
restated, supplemented, or otherwise modified from time to time in accordance to
the terms thereof and hereof, (iv) that certain Amended, Restated, and
Consolidated Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated as of May 10, 2019, made by and from the
Borrower to the Agent, and recorded with the Recorder of Deeds, Northampton
County, Pennsylvania, in Book 2019-1, Starting Page 92121, relating to Property
A and Property B, as the same may be amended, restated, supplemented, or
otherwise modified from time to time in accordance to the terms thereof and
hereof, and (v) any other mortgages, deeds of trust, or deeds to secure debt,
executed and delivered by Borrower or its Subsidiaries in favor of Agent, in
form and substance reasonably satisfactory to Agent, that encumber the Real
Property Collateral.

- 25 -

--------------------------------------------------------------------------------







“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper).

“Net Cash Proceeds” means, (i) with respect to any Disposition by any Person or
any of its Subsidiaries, the amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Person or such
Subsidiary, in connection therewith after deducting therefrom only (A) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than Indebtedness assumed by the purchaser of such asset) which is required to
be, and is, repaid in connection with such Disposition (other than Indebtedness
under this Agreement), (B) reasonable expenses related thereto incurred by such
Person or such Subsidiary in connection therewith, (C) transfer taxes paid to
any taxing authorities by such Person or such Subsidiary in connection
therewith, and (D) net income taxes paid or reasonably estimated to be payable
in connection with such Disposition and (ii) with respect to the issuance or
incurrence of any Indebtedness by any Person or any of its Subsidiaries, or the
sale or issuance by any Person or any of its Subsidiaries of any shares of its
Stock, the aggregate amount of cash received (directly or indirectly) from time
to time (whether as initial consideration or through the payment or disposition
of deferred consideration) by or on behalf of such Person or such Subsidiary in
connection therewith, after deducting therefrom only (A) reasonable expenses
related thereto incurred by such Person or such Subsidiary in connection
therewith, (B) transfer taxes paid by such Person or such Subsidiary in
connection therewith and (C) net income taxes paid or reasonably estimated to be
payable in connection therewith; in each case of clause (i) and (ii) to the
extent, but only to the extent, that the amounts so deducted are properly
attributable to such transaction or to the asset that is the subject thereof.

“Non-Defaulting Lender” means, at any time, a Lender that at such time is not a
Defaulting Lender.

“Obligations” means (a) all loans (including Delayed Draw Term Loan), Advances,
debts, principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
contingent reimbursement obligations with respect to outstanding Letters of
Credit, premiums, liabilities (including all amounts charged to Borrower’s Loan
Account pursuant hereto), obligations (including indemnification obligations),
fees (including the fees provided for in the Fee Letter), charges, costs, Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
lease payments, guaranties, covenants, and duties of any kind and description
owing by Borrower to the Lender Group pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all Lender
Group Expenses that Borrower is required to pay or reimburse by the Loan
Documents, by law, or otherwise, and (b) all Bank Product Obligations; provided
that, notwithstanding the foregoing, the Obligations shall exclude any Excluded
Hedge Obligations.  Any reference in this Agreement or in the Loan Documents to
the Obligations shall

- 26 -

--------------------------------------------------------------------------------





include all extensions, modifications, renewals, or alterations thereof, both
prior and subsequent to any Insolvency Proceeding.

“Originating Lender” has the meaning set forth in Section 14.1(f).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made at the request of a Loan Party).

“Overadvance” has the meaning set forth in Section 2.4(e)(i).

“Participant” has the meaning set forth in Section 14.1(f). 

“Participant Register” has the meaning set forth in Section 14.1(f).

“Patriot Act” has the meaning set forth in Section 5.24.

“Permitted Acquisition” means any Acquisition so long as:

(a)          no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition is consensual,

(b)          Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrower and Agent)
created by adding the historical combined financial statements of Borrower
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Borrower and its Subsidiaries would have
been in compliance with the financial covenants in Section 7.18 of this
Agreement for the 4 fiscal quarter period ended immediately prior to the
proposed date of consummation of such proposed Acquisition,

- 27 -

--------------------------------------------------------------------------------







(c)          Borrower has provided Agent with its due diligence package relative
to the proposed Acquisition, consisting of, to the extent reasonably available,
forecasted balance sheets, profit and loss statements, and cash flow statements
of the Person or assets to be acquired, together with appropriate supporting
details and a statement of underlying assumptions for the 1 year period
following the date of the proposed Acquisition, on a quarter by quarter basis),

(d)         [Intentionally Omitted],

(e)          Borrower has provided Agent with written notice of the proposed
Acquisition at least 5 Business Days prior to the anticipated closing date of
the proposed Acquisition, copies of the acquisition agreement and other material
documents relative to the proposed Acquisition, which agreement and documents
must be reasonably acceptable to Agent,

(f)          the assets being acquired (other than a de minimis amount of assets
in relation to Borrower’s and its Subsidiaries’ total assets), or the Person
whose Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrower and its Subsidiaries or a business reasonably related
thereto,

(g)         the assets being acquired (other than a de minimis amount of assets
in relation to the assets being acquired) are located within the United States
or Canada, or the Person whose Stock is being acquired is organized in a
jurisdiction located within the United States or Canada,

(h)         the subject assets or Stock, as applicable, are being acquired
directly by Borrower or a Subsidiary, and, in connection therewith, such
Borrower or Subsidiary shall have provided such documents and instruments as
requested are required by Section 6.15 of this Agreement), and

(i)          the consideration payable in respect of the proposed Acquisition
shall be composed solely of (i) common Stock of Borrower, (ii) proceeds of
equity contributions made to Borrower by a Permitted Holder for the purpose of
funding, in whole or in part, a proposed Acquisition, or (iii) Subordinated Debt
permitted under this Agreement.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business
or no longer used or useful, (b) sales of Inventory to buyers in the ordinary
course of business, (c) the use or transfer of money or Cash Equivalents in a
manner that is not prohibited by the terms of this Agreement or the other Loan
Documents, (d) the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business, or the lapse of intellectual property that is immaterial or no longer
used in or necessary to its business, (e) any Dispositions of any property by
any Subsidiary to Borrower to the extent (i) any resulting Investment
constitutes a Permitted Investment, (ii) the foregoing constitutes a
distribution permitted pursuant to Section 7.10, or (iii) the foregoing
constitutes a transaction permitted by Section 7.3, (f) any Disposition or
issuance by Borrower of its own equity interests

- 28 -

--------------------------------------------------------------------------------





to the extent that any such issuance does not result in a Change of Control, (g)
any other Disposition of property of Borrower; provided that the aggregate
consideration received during any fiscal year of Borrower for all such
Dispositions shall not exceed $1,000,000, (h) Dispositions of property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such similar property, (i) Dispositions of
accounts receivables in connection with the collection or compromise thereof in
the ordinary course of business, (j) the granting of a Permitted Lien, and (k)
Dispositions resulting from property loss events or takings and transfers of
property that has suffered a property loss event or a taking (constituting a
total loss or constructive total loss of such property) upon receipt of the Net
Cash Proceeds of such property loss event or taking; provided however that in no
event shall sales or other dispositions of Real Property Collateral be
considered a Permitted Disposition.

“Permitted Holders” means the Persons identified on Schedule P-2 hereto.

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) loans and advances to officers, managers, directors and employees
of any Loan Party in the ordinary course of business for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes (including employee payroll advances), (e)
Investments resulting from entering into any Hedge Agreements, (f) Investments
received in settlement of amounts due to Borrower or any of its Subsidiaries
effected in the ordinary course of business or owing to Borrower or any of its
Subsidiaries as a result of Insolvency Proceedings involving an Account Debtor
or upon the foreclosure or enforcement of any Lien in favor of Borrower or its
Subsidiaries, (g) Permitted Acquisitions, (h) Investments by a Loan Party in
another Loan Party, (i) other Investments in an aggregate outstanding amount not
to exceed $1,000,000 at any time, (j) any Investment owned by a Person at the
time such Person is acquired and becomes a Subsidiary pursuant to a Permitted
Acquisition; provided that such Investment was not made in connection with or in
contemplation of such Permitted Acquisition, (k) any Investments made from
casualty insurance proceeds in connection with the replacement, substitution,
restoration or repair of assets on account of an insurable event to the extent
such assets were covered by casualty insurance maintained by Borrower or a
Subsidiary, (l) Investments consisting of purchases and acquisitions of
inventory, supplies, material or equipment, in each such case in the ordinary
course of business, (m) Investments by a Loan Party consisting purchases of
Stock of another Person in an aggregate amount not to exceed $15,000,000;
provided that (i) the Borrower shall have provided not less than 5 Business Days
prior written notice to Agent of such Investment, (ii) no Default or Event of
Default shall have occurred and be continuing, nor shall either result from the
making of such Investment, (iii) the Person whose Stock is being acquired is
organized in a jurisdiction located within North America and is a North American
pet product company, (iv) such Investment constitutes no more than 20% of
outstanding voting Stock of such Person, (v) to the extent not prohibited or
restricted from doing so by the Person whose Stock is being acquired or the
definitive documentation for such Investment (or, if so prohibited or
restricted, subject to the relevant Loan Parties commercially reasonable efforts
to obtain consent authorizing the Loan Party to do so), within 30 days of such
Investment (or such later date as permitted by Agent in its sole discretion),
the relevant Loan Party shall provide to Agent a pledge agreement and
appropriate certificates and powers or financing statements,

- 29 -

--------------------------------------------------------------------------------





hypothecating all of such Stock and any other direct or beneficial ownership
interest in such Person acquired by the Loan Parties, in form and substance
reasonably satisfactory to Agent, together with all other documentation,
including one or more opinions of counsel reasonably satisfactory to Agent,
which in its opinion is appropriate with respect to the execution and delivery
of the applicable documentation referred to above in this clause (v), and (vi)
such Loan Party shall only use available cash on its balance sheet to purchase
such Stock, and not proceeds of any Loan, from the issuance of any Indebtedness
or from the Disposition of any property or assets other than cash (including,
without limitation, any intellectual property or Real Property), and (n) any
other Investments (other than an Investment that constitutes an Acquisition)
made with the proceeds of equity interests issued by Borrower to a Permitted
Holder.  For purposes of covenant compliance, the amount of any Permitted
Investment shall be the amount actually invested less cash returns on such
Investment.

“Permitted Liens” means (a) Liens held by Agent, (b) Liens for unpaid taxes that
either (i) are not yet delinquent, or (ii) do not constitute an Event of Default
hereunder and are the subject of Permitted Protests, (c) Liens set forth on
Schedule P-1, (d) the interests of lessors under operating leases, (e) purchase
money Liens or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Purchase Money Indebtedness and so long
as such Lien attaches only to the asset purchased or acquired and the proceeds
thereof, (f) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent by more than
30 days, or (ii) are the subject of Permitted Protests, (g) Liens on amounts
deposited in connection with obtaining worker’s compensation or other
unemployment insurance, (h) Liens on amounts deposited in connection with the
making or entering into of bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money, (i) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business, (j) Liens resulting from any
judgment or award that is not an Event of Default hereunder, (k) with respect to
any Real Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof and (l) Liens
securing Subordinated Debt.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Books in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Borrower or any of its Subsidiaries, as applicable, in good faith,
and (c) Agent is satisfied that, while any such protest is pending, there will
be no impairment of the enforceability, validity, or priority of any of the
Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness that does not constitute Subordinated Debt and that
is incurred after the Restatement Effective Date in an aggregate amount
outstanding at any one

- 30 -

--------------------------------------------------------------------------------





time not in excess of $2,000,000, plus any Purchase Money Indebtedness used to
finance the purchase of Chillers.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Prime Rate” means, as of any time of determination, a fluctuating per annum
rate of interest equal at all times to the rate of interest in effect for such
day as announced from time to time by CNB as its “prime rate”.  Any change in
the prime rate announced by CNB shall take effect at the opening of business on
the day specified in the public announcement of such change.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 6 months after the later of the
Revolver Maturity Date and the Delayed Draw Term Loan Maturity Date, or, on or
before the date that is less than 6 months after the later of then extant
Revolver Maturity Date and the Delayed Draw Term Loan Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

“Property A” means Real Property at address 146 N. Commerce Way, Bethlehem, PA
18017.

“Property B” means Real Property at address 176 N. Commerce Way, Bethlehem, PA
18017.

“Property C” means approximately 74 acres of Real Property the Borrower intends
to purchase after the Restatement Effective Date, located in the City of Ennis,
Ellis County, Texas, and further described in the William H. Ewing Survey,
Abstract Number 332, attached to that certain Purchase and Sale Agreement,
between the Borrower and Ennis Economic Development Corporation, signed January,
2020.

“Property D” means that certain real property located in Arkansas at the address
indicated by written notice to Agent on or prior to the Restatement Effective
Date.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, (c) cash flow statements, and (d) statement of projected
capital expenditures, all prepared on a basis consistent with Borrower’s
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions.

- 31 -

--------------------------------------------------------------------------------







“Pro Rata Share” means, as of any date of determination:

(a)          with respect to a Lender’s obligation to make Advances and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by (z)
the aggregate Revolver Commitments of all Lenders, and (ii) from and after the
time that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the aggregate outstanding principal amount
of such Lender’s Advances by (z) the aggregate outstanding principal amount of
all Advances,

(b)          with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances,

(c)           [Intentionally Omitted],

(d)           with respect to a Lender’s obligation to make a Delayed Draw Term
Loan and receive payments of interest, fees, and principal with respect thereto,
(i) prior to the Delayed Draw Term Loan Commitment Expiration Date, (y) the sum
of (A) such Lender’s remaining Delayed Draw Term Loan Commitment, and (B) the
outstanding principal balance of such Lender’s Delayed Draw Term Loans, by (z)
the sum of (A) the aggregate amount of all Lenders’ remaining Delayed Draw Term
Loan Commitments, and (B) the aggregate outstanding principal balance of all
Delayed Draw Term Loans, and (ii) from and after the Delayed Draw Term Loan
Commitment Expiration Date, the percentage obtained by dividing (y) the
outstanding principal balance of such Lender’s Delayed Draw Term Loans by (z)
the aggregate outstanding principal balance of all Delayed Draw Term Loans,

(e)          with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 16.7), the
percentage obtained by dividing (i) the sum of (A)(x) prior to the termination
or the reduction to zero of the Revolver Commitments, such Lender’s Revolver
Commitment, or (y) from and after the termination or the reduction to zero of
the Revolver Commitments, the sum of the outstanding principal amount of such
Lender’s Advances plus such Lender’s ratable portion of the Risk Participation
Liability with respect to outstanding Letters of Credit, plus (B) (x) prior to
the Delayed Draw Term Loan Commitment Expiration Date, the sum of (I) such
Lender’s remaining Delayed Draw Term Loan Commitment, and (II) the outstanding
principal balance of such Lender’s Delayed Draw Term Loans, or (y) from and
after the Delayed Draw Term Loan Commitment Expiration Date, the outstanding
principal balance of such Lender’s Delayed Draw Term Loans, by (ii) the sum of
(A) (x) prior to the termination or the reduction to zero of the Revolver
Commitments, the aggregate amount of Revolver Commitments of all Lenders, or (y)
from and after the termination or the reduction to zero of the Revolver
Commitments, the sum of outstanding principal amount of all

- 32 -

--------------------------------------------------------------------------------





Advances plus the aggregate amount of the Risk Participation Liability with
respect to all outstanding Letters of Credit, plus (B) (x) prior to the Delayed
Draw Term Loan Commitment Expiration Date, the sum of (I) the aggregate amount
of all Lenders’ remaining Delayed Draw Term Loan Commitments, and (II) the
aggregate outstanding principal balance of all Delayed Draw Term Loans, or (y)
from and after the Delayed Draw Term Loan Commitment Expiration Date, the
aggregate outstanding principal balance of all Delayed Draw Term Loans.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
90 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified ECP Guarantor” shall mean, in respect of any Hedge Obligation, each
Guarantor with total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Hedge Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or any of its Subsidiaries and the improvements
thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Borrower or any of its Subsidiaries;
provided that Real Property Collateral shall not include Excluded Property, so
long as such Real Property Collateral constitutes Excluded Property.

“Recipient” means (a) the Agent, (b) any Lender or (c) any Issuing Lender, as
applicable.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Register” has the meaning set forth in Section 14.1(c).

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Replacement Lender” has the meaning set forth in Section 15.2(a). 

“Report” has the meaning set forth in Section 16.17.

- 33 -

--------------------------------------------------------------------------------







“Required Lenders” means, at any time, (a) if there are more than two Lenders
who are not Affiliates of one another, at least two Lenders who are not
Affiliates of one another whose aggregate Pro Rata Shares (calculated under
clause (e) of the definition of Pro Rata Shares) exceed 50%, and (b) otherwise,
all of the Lenders.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restatement Effective Date” means April 17, 2020.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 14.1.

“Revolver Maturity Date” means April 17, 2025.

“Revolver Obligations” all Obligations in respect of or relating to the
Advances, Letters of Credit and Bank Product Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Lender Group
Expenses) in respect thereof).

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Revolving Loan Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the termination of the Revolver Commitments, the
amount of such Lender’s Revolver Commitment, and (b) after the termination of
the Revolver Commitments, the aggregate outstanding principal amount of the
Advances of such Lender.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to such
Letter of Credit, consisting of (a) the amount available to be drawn or which
may become available to be drawn, (b) all amounts that have been paid by the
Issuing Lender with respect thereto to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly

- 34 -

--------------------------------------------------------------------------------





or indirectly controlled by a country or territory or its government, or (d) a
Person resident in or determined to be resident in a country or territory, in
each case of clauses (a) through (d) that is a target of a country or territory
sanctions program, including a target of any country or territory sanctions
program administered and enforced by OFAC.

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC or any
other sanctions-related list maintained by any United States Governmental
Authority, (b) a Person or legal entity that is a target of sanctions, (c) any
Person operating, organized or resident in a Sanctioned Entity, or (d) any
Person directly or indirectly owned or controlled (individually or in the
aggregate) by or acting on behalf of any such Person or Persons described in
clauses (a) through (c) above.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“Specified Loan Party” means any Loan Party that is not then a Qualified ECP
Guarantor.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Stock Pledge Agreement” means that certain Amended and Restated Stock Pledge
Agreement, dated as of November 13, 2014, executed and delivered by Borrower to
Agent with respect to the pledge of the Stock owned by Borrower, as supplemented
by (i) that certain Joinder Agreement, dated as of October 5, 2016, by and among
FP Foods, Borrower and the Agent, (ii) that certain Pledged Interests Addendum
with respect to FP Foods, dated as of October 5, 2016, by Borrower, (iii) that
certain Pledged Interests Addendum with respect to Freshpet Europe LTD, a United
Kingdom private limited company, dated as of March 8, 2017, by Borrower and (iv)
that certain Pledged Interests Addendum with respect to the Dutch Subsidiary,
dated as of May 15, 2019, by Borrower, and as the same may be otherwise amended,
restated, supplemented, or otherwise modified from time to time in accordance to
the terms thereof and hereof.

“Subordinated Debt” means Indebtedness of Borrower that is on terms and
conditions (including payment terms, interest rates, covenants, remedies,
defaults and other material terms) satisfactory to the Agent and which (a) has
been expressly subordinated in right of payment to all Obligations by the
execution and delivery of a subordination agreement, in form and substance
satisfactory to Agent and (b) if such Indebtedness is secured by a Lien, such

- 35 -

--------------------------------------------------------------------------------





Lien is expressly subordinated to the Liens granted to Lender by the execution
and delivery of a subordination agreement, in form and substance satisfactory to
Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Supporting Obligation” means a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, chattel paper, document,
General Intangible, instrument, or Investment Property.

“Taxes” means, any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto.

“Tax Group” has the meaning set forth in Section 7.10.

“Trademark Security Agreement” means that certain Third Amended and Restated
Trademark Security Agreement, dated as of May 15, 2019, executed and delivered
by Borrower and Agent, and any other trademark security agreement from time to
time executed by Borrower and Agent, in form and substance reasonably
satisfactory to Agent, in each case, as the same may be amended, restated,
supplemented, or otherwise modified from time to time in accordance to the terms
thereof and hereof.

“TTM EBITDA” means, as of any date of determination, Adjusted EBITDA of Borrower
determined on a consolidated basis in accordance with GAAP, for the 12 month
period most recently ended.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Voidable Transfer” has the meaning set forth in Section 17.6.

- 36 -

--------------------------------------------------------------------------------







“Write-down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, that if Borrower notifies Agent
that Borrower requests an amendment to any provision hereof to eliminate the
effect of any Accounting Change occurring after the Restatement Effective Date
or in the application thereof on the operation of such provision (or if Agent
notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred.  When used herein, the term “financial statements” shall include
the notes and schedules thereto.  Whenever the term “Borrower” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrower and its Subsidiaries on a consolidated basis unless the context
clearly requires otherwise.  Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards No.
159 (or any similar accounting principle) permitting a Person to value its
financial liabilities or Indebtedness at the fair value thereof, and (b) the
term “unqualified opinion” as used herein to refer to opinions or reports
provided by accountants shall mean an opinion or report that is (i) unqualified,
and (ii) does not include any explanation, supplemental comment, or other
comment concerning the ability of the applicable Person to continue as a going
concern or concerning the scope of the audit.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the

- 37 -

--------------------------------------------------------------------------------





term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be.  Section, subsection, clause, schedule, and
exhibit references herein are to this Agreement unless otherwise specified.  The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties.  Any reference in this Agreement or in the other Loan Documents to
any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein).  Any reference herein to the satisfaction or
repayment in full of the Obligations shall mean the repayment in full in cash
(or cash collateralization in accordance with the terms hereof) of all
Obligations other than contingent indemnification Obligations as to which no
claim as been asserted and other than any Bank Product Obligations that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
and are not required to be repaid or cash collateralized pursuant to the
provisions of this Agreement, and the termination of all Commitments of the
Lenders.  Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.  Any requirement of a writing contained herein
or in the other Loan Documents shall be satisfied by the transmission of a
Record and any Record transmitted shall constitute a representation and warranty
as to the accuracy and completeness of the information contained therein.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.


2.            LOAN AND TERMS OF PAYMENT.

2.1          Revolver Advances.

(a)            Effective as of the Restatement Effective Date, all “Advances”
(as defined in the Existing Loan Agreement) and any “Letters of Credit” (as
defined in the Existing Loan Agreement) outstanding under the Existing Loan
Agreement shall be deemed outstanding under this Agreement. All “LIBOR Rate
Loans” (as defined in the Existing Loan Agreement) that are “Advances” (as
defined in the Existing Loan Agreement) shall be “broken” immediately prior to
the effectiveness of this Agreement and any “LIBOR Rate Loans” (as defined in
the Existing Loan Agreement) that are “Advances” (as defined in the Existing
Loan Agreement) that are outstanding immediately prior to the effectiveness of
this Agreement shall be converted by Borrower in accordance with the terms and
conditions of the Credit Agreement.

(b)          Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make additional advances
(“Advances”) to Borrower in an amount at any one time outstanding not to exceed
such Lender’s Pro Rata Share of an amount equal to the Maximum Revolver Amount
less the Letter of Credit Usage.

- 38 -

--------------------------------------------------------------------------------







(c)           The Lenders with Revolver Commitments shall have no obligation to
make additional Advances hereunder to the extent such additional Advances would
cause the Revolver Usage to exceed the Maximum Revolver Amount.

(d)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.

2.2         Delayed Draw Term Loan.

(a)            Delayed Draw Term Loan.  Subject to the terms and conditions of
this Agreement, each Lender with a Delayed Draw Term Loan Commitment agrees
(severally, not jointly or jointly and severally) to make term loans (each a
“Delayed Draw Term Loan” and collectively, the “Delayed Draw Term Loans”) to
Borrower from time to time from the Restatement Effective Date until the Delayed
Draw Term Loan Commitment Expiration Date, or until the earlier reduction of its
Delayed Draw Term Loan Commitment to zero in accordance with the terms hereof,
in an aggregate principal amount not to exceed the unused portion of such
Lender’s Delayed Draw Term Loan Commitment.  The aggregate principal amount of
the Delayed Draw Term Loans (based on initial principal amount) shall not exceed
the Delayed Draw Term Loan Amount.  The Delayed Draw Term Loan Commitment of
each Lender shall (x) automatically and permanently be reduced to the extent
that such Lender makes a Delayed Draw Term Loan to Borrower, and (y)
automatically and permanently be reduced to zero on the Delayed Draw Term Loan
Commitment Expiration Date.  Each Delayed Draw Term Loan requested by Borrower
pursuant to this Section 2.2(a) shall be in a minimum amount of $2,500,000, and
in integral multiples of $500,000 in excess thereof.  Any principal amount of
the Delayed Draw Term Loans that is repaid or prepaid may not be reborrowed. 

(b)            Certain Restrictions.  Notwithstanding anything in this Agreement
to the contrary, (i) proceeds of the Delayed Draw Term Loans shall not be used
to fund the construction or development of any new production facility or
expansion of an existing production facility’s footprint (which, for the
avoidance of doubt, shall not include any expansion work inside an existing
production facility), including the production facility the Borrower intends to
build on Property C, until the Agent and the Lenders shall have received and
reviewed construction plans for, and the valuation of, such facility reasonably
satisfactory to the Required Lenders; provided, that nothing in this Section
2.2(b) shall restrict the use of proceeds of the Delayed Draw Term Loans for any
work relating to the applicable production facility for which (x) construction
plans are not customarily prepared, taking into account the standards and
construction practices observed by contractors for projects of similar size and
purpose and (y) no construction plans are required by applicable laws, rules,
regulations, ordinance or code; provided, further, that any cost, fee or expense
(i) relating to the development, obtainment or delivery of any such property
valuation or (ii) review of any such construction plan or property valuation, as
applicable, shall be borne by Bank of America, N.A. and (ii) the aggregate
outstanding principal balance of all Delayed Draw Term Loans shall not exceed
$10,000,000 until the production facility on Property A is operational and
Borrower has delivered to the Agent and Lenders a certificate of occupancy with
respect to Property A, in form and substance reasonably satisfactory to the
Agent, evidencing the same.

- 39 -

--------------------------------------------------------------------------------







(c)             Repayment.  On the Delayed Draw Term Loan Commitment Expiration
Date, the aggregate principal amount of all outstanding Delayed Draw Term Loans
shall be converted to a single term loan (the “Combined Delayed Draw Term Loan”)
and shall thereafter be repaid in 12 equal consecutive quarterly installments,
each in an amount equal to 1/28th of the Combined Delayed Draw Term Loan, which
installment payments shall be due and payable on the last day of each fiscal
quarter, commencing on December 31, 2022.  The outstanding unpaid principal
balance and all accrued and unpaid interest under the Delayed Draw Term Loan
shall be due and payable on the Delayed Draw Term Loan Maturity Date, or if
earlier, the date of termination of this Agreement, whether by its terms, by
prepayment, or by acceleration.  All amounts outstanding under the Delayed Draw
Term Loan shall constitute Obligations.

2.3         Borrowing Procedures.

(a)           Procedure for Borrowing.  Each Borrowing shall be made by an
irrevocable written request in substantially the form of Exhibit N-1 hereto (a
“Notice of Borrowing”) by an Authorized Person delivered to Agent.  In the case
of a request for a Base Rate Loan, such notice must be received by Agent no
later than 10:00 a.m. (California time) on the Business Day prior to the date
that is the requested Funding Date or, in the case of a request for a LIBOR Rate
Loan, no later than 10:00 a.m. (California time) at least 3 Business Days prior
to the date that is the requested Funding Date, in each case, specifying (i)
whether such Borrowing will consist of an Advance or Delayed Draw Term Loan,
(ii) the amount of such Borrowing, and (iii) the requested Funding Date, which
shall be a Business Day.  At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time (promptly confirmed in writing by
the delivery of the Notice of Borrowing).  In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

(b)          [Intentionally Omitted.]

(c)           Making of Loans.

(i)         Promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing.  Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto.  After Agent’s receipt
of the proceeds of such Advances (or the Delayed Draw Term Loan), Agent shall
make the proceeds thereof available to Borrower on the applicable Funding Date
by transferring immediately available funds equal to such proceeds received by
Agent to Borrower’s Designated Account; provided, however, that, subject to the
provisions of Section 2.3(j), Agent shall not request any Lender to make, and no
Lender shall have the obligation to make, any Advance (or its portion of the
Delayed Draw Term Loan) if Agent shall have actual knowledge that (1) one or
more of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable

- 40 -

--------------------------------------------------------------------------------





Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability with respect to such Loan on such Funding Date.

(ii)          Unless Agent receives notice from a Lender on or prior to the
Restatement Effective Date or, with respect to any Borrowing after the
Restatement Effective Date, prior to 9:00 a.m. (California time) on the date of
such Borrowing, that such Lender will not make available as and when required
hereunder to Agent for the account of Borrower the amount of that Lender’s Pro
Rata Share of the Borrowing, Agent may assume that each Lender has made or will
make such amount available to Agent in immediately available funds on the
Funding Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrower on such date a corresponding amount.  If
and to the extent any Lender shall not have made its full amount available to
Agent in immediately available funds and Agent in such circumstances has made
available to Borrower such amount, that Lender shall on the Business Day
following such Funding Date make such amount available to Agent, together with
interest at the Defaulting Lender Rate for each day during such period.  A
notice submitted by Agent to any Lender with respect to amounts owing under this
subsection shall be conclusive, absent manifest error.  If such amount is so
made available, such payment to Agent shall constitute such Lender’s Advance (or
portion of the Delayed Draw Term Loan) on the date of Borrowing for all purposes
of this Agreement.  If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrower of such
failure to fund and, upon demand by Agent, Borrower shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances (or portion of the Delayed Draw Term
Loan) composing such Borrowing.  The failure of any Lender to make any Advance
(or portion of the Delayed Draw Term Loan) on any Funding Date shall not relieve
any other Lender of any obligation hereunder to make an Advance (or portion of
the Delayed Draw Term Loan) on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance (or portion
of the Delayed Draw Term Loan) to be made by such other Lender on any Funding
Date.

(d)           Defaulting Lenders

(i)         Notwithstanding the provisions of Section 2.4(b), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments:  (A) first, to Issuing Lender, to the extent of the portion of a
Letter of Credit Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (B) second, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance or Delayed Draw Term Loan (or
other funding obligation) was funded by such other Non-Defaulting Lender),
(C) third, to a suspense account maintained by Agent, the proceeds of which
shall be retained by Agent and may be made available to be re-advanced to or for
the benefit of Borrower (upon the request of Borrower and subject to the
conditions set forth in Section 3.2) as if such Defaulting Lender had made its
portion of Advances or Delayed Draw Term Loans (or other funding obligations)
hereunder, and (D) fourth, from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with

- 41 -

--------------------------------------------------------------------------------





tier (J) of Section 2.4(b)(iii).  Subject to the foregoing, Agent may hold and,
in its Permitted Discretion, re-lend to Borrower for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.11(b), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero.  This Section shall remain effective with respect to such Lender until
the earlier of (y) the date on which all of the Non-Defaulting Lenders, Agent,
Issuing Lender, and Borrower shall have waived, in writing, the application of
this Section 2.3(d) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(d)(ii) shall be released to Borrower).  The operation of this
Section shall not be construed to increase or otherwise affect the Commitment of
any Lender, to relieve or excuse the performance by such Defaulting Lender or
any other Lender of its duties and obligations hereunder, or to relieve or
excuse the performance by Borrower of its duties and obligations hereunder to
Agent or to the Lenders other than such Defaulting Lender.  Any failure by a
Defaulting Lender to fund amounts that it was obligated to fund hereunder shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Borrower, at its option, upon written notice to Agent, to arrange
for a substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent.  In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of the Risk Participation
Liability) without any premium or penalty of any kind whatsoever; provided,
however, that, subject to Section 17.11, any such assumption of the Commitment
of such Defaulting Lender shall not be deemed to constitute a waiver of any of
the Lender Groups’ or Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.  In the event of a
direct conflict between the priority provisions of this Section 2.3(d) and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3(d) shall control and
govern.

(ii)          If any Letter of Credit is outstanding at the time that a Lender
becomes a Defaulting Lender then:

(A)    such Defaulting Lender’s Letter of Credit Exposure shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Pro Rata
Shares but only to the extent the sum of all Non-Defaulting Lenders’ Revolving
Loan Exposures 



- 42 -

--------------------------------------------------------------------------------






plus such Defaulting Lender’s Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders’ Revolver Commitments;

(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by the Agent (or a longer period as Agent may reasonably agree) cash
collateralize such Defaulting Lender’s Letter of Credit Exposure (after giving
effect to any partial reallocation pursuant to clause (A) above), pursuant to a
cash collateral agreement to be entered into in form and substance reasonably
satisfactory to the Agent, for so long as such Letter of Credit Exposure is
outstanding; provided, that Borrower shall not be obligated to cash
collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also the Issuing Lender;

(C)    if Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(d)(ii), Borrower shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(d)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E)    to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(d)(ii),
then, without prejudice to any rights or remedies of the Issuing Lender or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Issuing Lender until such portion of such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized or reallocated;

(F)    so long as any Lender is a Defaulting Lender the Issuing Lender shall not
be required to issue, amend, or increase any Letter of Credit, in each case, to
the extent (x) the Defaulting Lender’s Pro Rata Share of such Letter of Credit
cannot be reallocated pursuant to this Section 2.3(d)(ii) or (y) the Issuing
Lender has not otherwise entered into arrangements reasonably satisfactory to
Issuing Lender and Borrower to eliminate or Issuing Lender’s risk with respect
to the Defaulting Lender’s participation in Letters of Credit; and

(G)    Agent may release any cash collateral provided by Borrower pursuant to
this Section 2.3(d)(ii) to the Issuing Lender and the Issuing Lender may apply
any such cash collateral to the payment of such Defaulting Lender’s Pro Rata
Share of any Letter of Credit Disbursement that is not reimbursed by Borrower
pursuant to Section 2.12(a).

(e)          [Intentionally Omitted.]

(f)          Agent Advances.




- 43 -

--------------------------------------------------------------------------------







(i)             Agent hereby is authorized by Borrower and the Lenders, from
time to time in Agent’s sole discretion, (1) after the occurrence and during the
continuance of a Default or an Event of Default, or (2) at any time that any of
the other applicable conditions precedent set forth in Section 3 have not been
satisfied, to make Advances to Borrower on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations), or (C)
to pay any other amount chargeable to Borrower pursuant to the terms of this
Agreement, including Lender Group Expenses and the costs, fees, and expenses
described in Section 10 (any of the Advances described in this Section 2.3(f)
shall be referred to as “Agent Advances”).  Each Agent Advance shall be deemed
to be an Advance hereunder, except that no such Agent Advance shall be eligible
to be a LIBOR Rate Loan and all payments thereon shall be payable to Agent
solely for its own account.

(ii)           The Agent Advances shall be repayable on demand, secured by the
Agent’s Liens granted to Agent under the Loan Documents, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans.

(iii)          Each Lender with a Revolver Commitment shall be obligated to
settle with Agent for the amount of such Lender’s Pro Rata Share of any Agent
Advances made as permitted under this Section 2.3(f).

(g)           [Intentionally Omitted.]

(h)          Notation.  In accordance with Section 14.1(c), the Agent, as a
non-fiduciary agent for Borrower, shall maintain a Register showing the
principal amount of the Advances and any portion of the Delayed Draw Term Loan
owing to each Lender, including the Agent Advances, and the interests therein of
each Lender, from time to time and such Register shall, absent manifest error,
conclusively be presumed to be correct and accurate.

(i)           Lenders’ Failure to Perform.  All Advances (other than Agent
Advances) and Delayed Draw Term Loans shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Advance or Delayed Draw Term Loans
(or other extension of credit) hereunder, nor shall any Commitment of any Lender
be increased or decreased as a result of any failure by any other Lender to
perform its obligations hereunder, and (ii) no failure by any Lender to perform
its obligations hereunder shall excuse any other Lender from its obligations
hereunder.

(j)           Optional Overadvances.  Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent and Agent may, but is not
obligated to, knowingly and intentionally, continue to make Advances to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as after giving effect to such Advances, the outstanding Revolver Usage (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) does not exceed the Maximum Revolver Amount. The
foregoing provisions are for the exclusive benefit of Agent and the Lenders and
are not intended to benefit Borrower in any way.  The Advances that are made
pursuant to this




- 44 -

--------------------------------------------------------------------------------








Section  2.3(i) shall be subject to the same terms and conditions as any other
Advance, except that they shall not be eligible for the LIBOR Option and the
rate of interest applicable thereto shall be the rate applicable to Advances
that are Base Rate Loans under Section 2.6(c) hereof without regard to the
presence or absence of a Default or Event of Default.

(i)            In the event Agent obtains actual knowledge that the Revolver
Usage exceeds the amounts permitted by the preceding paragraph, regardless of
the amount of, or reason for, such excess, Agent shall notify the Lenders as
soon as practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrower
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrower to an amount permitted by the preceding paragraph. 
In the event Agent or any Lender disagrees over the terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders.

(ii)           Each Lender with a Revolver Commitment shall be obligated to
settle with Agent for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(j), and any Overadvances
resulting from the charging to the Loan Account of interest, fees, or Lender
Group Expenses.

2.4         Payments.

(a)           Payments by Borrower.

(i)       Except as otherwise expressly provided herein, all payments by
Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein.  Any payment received by Agent
later than 11:00 a.m. (California time) shall be deemed to have been received
(unless Agent, in its sole discretion, elects to credit it on the date received)
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.

(ii)      Unless Agent receives notice from Borrower prior to the date on which
any payment is due to the Lenders that Borrower will not make such payment in
full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.




- 45 -

--------------------------------------------------------------------------------







(b)          Apportionment and Application.

(i)           So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent’s
separate account or for the separate account of Issuing Lender) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates.

(ii)          Subject to Section 2.2(c), Section 2.4(b)(v), Section 2.4(d),
Section 2.4(e), and Section 2.4(f), all payments to be made hereunder by
Borrower shall be remitted to Agent and all such payments, and all proceeds of
Collateral received by Agent, shall be applied, so long as no Application Event
has occurred and is continuing and except as otherwise provided herein with
respect to Defaulting Lenders, to reduce the balance of the Advances outstanding
and, thereafter, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii)         At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:

(A)     first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities, in each case, then due to Agent under the Loan
Documents, until paid in full;

(B)     second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full;

(C)     third, to pay interest due in respect of all Agent Advances until paid
in full;

(D)     fourth, to pay the principal of all Agent Advances until paid in full;

(E)     fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities, in each case, then due to any of the
Lenders under the Loan Documents, until paid in full;

(F)     sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full;

(G)    ninth, ratably, to pay interest accrued in respect of the Advances (other
than Agent Advances) and the Delayed Draw Term Loan until paid in full;




- 46 -

--------------------------------------------------------------------------------







(H)     tenth, ratably (i) to pay the principal of all Advances until paid in
full, (ii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and
for the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof), (iii) ratably, to the Bank Product
Providers based upon amounts then certified by the applicable Bank Product
Provider to Agent (in form and substance satisfactory to Agent) to be due and
payable to such Bank Product Providers on account of Bank Product Obligations
and (iv) to pay the outstanding principal balance of the Delayed Draw Term Loan
(in the inverse order of the maturity of the installments due thereunder) until
the Delayed Draw Term Loan is paid in full;

(I)     eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders;

(J)     twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(K)   thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

Excluded Hedge Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

(iv)          Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive.

(v)          In each instance, so long as no Application Event has occurred and
is continuing, Section 2.4(b)(iii) shall not apply to any payment made by
Borrower to Agent and specified by Borrower to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(vi)          For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vii)        In the event of a direct conflict between the priority provisions
of this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and




- 47 -

--------------------------------------------------------------------------------








construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, if the conflict relates to the provisions of Section 2.3(d) and this
Section 2.4, then the provisions of Section 2.3(d) shall control and govern, and
if otherwise, then the terms and provisions of this Section 2.4 shall control
and govern.

(c)           Reduction of Commitments. 

(i)        Revolver Commitments.  The Revolver Commitments shall terminate on
the Revolver Maturity Date.  Borrower may reduce the Revolver Commitments,
without premium or penalty, to an amount (which may be zero) not less than the
sum of (A) the Revolver Usage as of such date, plus (B) the principal amount of
all Advances not yet made as to which a request has been given by Borrower under
Section 2.3(a), plus (C) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrower pursuant to Section 2.12(a).  Each
such reduction shall be in an amount which is not less than $1,000,000 (unless
the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$1,000,000), shall be made by providing not less than 10 Business Days prior
written notice to Agent, and shall be irrevocable.  Once reduced, the Revolver
Commitments may not be increased.  Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof.

(ii)      Delayed Draw Term Loan Commitments.  The Delayed Draw Term Loan
Commitments (A) shall be reduced to the extent that the Delayed Draw Term Loans
are made by the Lenders, and (B) shall terminate on the Delayed Draw Term Loan
Commitment Expiration Date.

(d)          Optional Prepayments. 

(i)        Advances.  Borrower may prepay the principal of any Advance at any
time in whole or in part, without premium or penalty.

(ii)      Delayed Draw Term Loan.  Borrower may, upon at least 10 Business Days
prior written notice to Agent, prepay the principal of the Delayed Draw Term
Loan, in whole or in part.  Each prepayment made pursuant to this Section
2.4(d)(ii) shall be accompanied by the payment of accrued interest to the date
of such payment on the amount prepaid.  Each such prepayment shall be applied
against the remaining installments of principal due on the Delayed Draw Term
Loan in the inverse order of maturity (for the avoidance of doubt, any amount
that is due and payable on the Delayed Draw Term Loan Maturity Date shall
constitute an installment).

(e)          Mandatory Prepayments.

(i)       If, at any time or for any reason, the amount of Obligations owed by
Borrower to Lenders (i) pursuant to Sections 2.1 is greater than the Dollar
limitations set forth in Sections 2.1, (an “Overadvance”) or (ii) pursuant to
Section 2.2 is greater than the Dollar limitations set forth in Section 2.2,
Borrower immediately shall pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in




- 48 -

--------------------------------------------------------------------------------







accordance with the priorities set forth in Section 2.4(b).  In addition,
Borrower hereby promises to pay the Obligations (including principal, interest,
fees, costs, and expenses) in Dollars in full to Agent as and when due and
payable under the terms of this Agreement and the other Loan Documents.

(ii)        Immediately upon the receipt by Borrower or any of its Subsidiaries
of the proceeds of any Disposition by Borrower or any of its Subsidiaries of
property or assets (excluding sales or dispositions which qualify as Permitted
Dispositions under clauses (a) through (f), (h), or (i) of the definition of
Permitted Dispositions), Borrower shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f) in an amount equal to 100%
of the Net Cash Proceeds (including insurance proceeds and condemnation awards
and payments in lieu thereof) received by such Person in connection with such
sales or dispositions; provided that, so long as (A) no Default or Event of
Default shall have occurred and is continuing, (B) the Net Cash Proceeds of such
Disposition are held in a cash collateral account in which Agent has a perfected
first-priority security interest, and (C) Borrower or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, Borrower and its Subsidiaries shall
have the option to apply such monies to the costs of replacement of the property
or assets that are the subject of such sale or disposition unless and to the
extent that such applicable period shall have expired without such replacement,
purchase or construction being made or completed, in which case, such monies
shall be paid to Agent and applied in accordance with Section 2.4(f).  Nothing
contained in this Section 2.4(e)(ii) shall permit Borrower or any of its
Subsidiaries to sell or otherwise dispose of any property or assets other than
in accordance with Section 7.4.

(iii)      Promptly upon the issuance or incurrence by Borrower or any of its
Subsidiaries of any Indebtedness (except for Indebtedness permitted under
Section 7.1) Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such issuance or
incurrence.  The provisions of this Section 2.4(e)(iii) shall not be deemed to
be implied consent to any such issuance or incurrence otherwise prohibited by
the terms and conditions of this Agreement.

(iv)       Promptly upon the issuance by Borrower or any of its Subsidiaries of
any Stock (except for (A) the issuance of Stock by Borrower to any Permitted
Holder, (B) the issuance of Stock of Borrower to directors, officers and
employees of Borrower and its Subsidiaries pursuant to employee stock option
plans (or other employee incentive plans or other compensation arrangements)
approved by the Board of Directors) Borrower shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f) in an
amount equal to 50% of the Net Cash Proceeds received by such Person in
connection with such issuance; provided, however, that if the Leverage Ratio of
Borrower and its Subsidiaries as of the end of the fiscal quarter most recently
ended prior to the date of the issuance of such Stock as to which financial
statements were required to be delivered pursuant to this Agreement was equal to
or less than 2.0:1.0, then no prepayment in respect of such issuance of Stock
shall be required.  The provisions of this Section 2.4(e)(iv) shall not be
deemed to be implied consent to any such issuance otherwise prohibited by the
terms and conditions of this Agreement.




- 49 -

--------------------------------------------------------------------------------







(v)       Within 10 days of delivery to Agent of audited annual financial
statements pursuant to Section 6.3(b), commencing with the delivery to Agent of
the financial statements for Borrower’s fiscal year ended December 31, 2021 or,
if such financial statements are not delivered to Agent on the date such
statements are required to be delivered pursuant to Section 6.3(b), within 10
days after the date such statements were required to be delivered to Agent
pursuant to Section 6.3(b), Borrower shall (A) if such financial statements
demonstrate that the Leverage Ratio of Borrower and its Subsidiaries as of the
end of such fiscal year was 1.50:1.00 or greater, prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f) in an
amount equal to 50% of the Excess Cash Flow of Borrower and its Subsidiaries for
such fiscal year, and (B) if such financial statements demonstrate that the
Leverage Ratio of Borrower and its Subsidiaries as of the end of such fiscal
year was less than 1.50:1.0, then no prepayment shall be required.  The
foregoing to the contrary notwithstanding, at Agent’s election, in its sole and
absolute discretion, if the remaining amount of the capital expenditures
projected to be made during such fiscal year exceeds the remaining amount of the
Delayed Draw Term Loan Commitments at such time, then Agent may permit Borrower
to reduce the amount of the mandatory prepayment that would otherwise be due and
payable pursuant to this Section 2.4(e)(v) to the extent of such excess (but not
to an amount that is less than $0).

(f)           Application of Payments.

(i)        Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as
no Application Event shall have occurred and be continuing, be applied, first,
to the outstanding principal amount of the Advances until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).

(ii)        Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii),
2.4(e)(iv), or 2.4(e)(v) shall (A) so long as no Application Event shall have
occurred and be continuing, be applied, first, ratably to the outstanding
principal amount of the Delayed Draw Term Loan until paid in full, and second,
to the outstanding principal amount of the Advances (without a corresponding
permanent reduction in the Maximum Revolver Amount unless such prepayment is
made pursuant to Section 2.4(e)(ii)), until paid in full, and third, to cash
collateralize the Letters of Credit in an amount equal to 105% of the then
outstanding Letter of Credit Usage (without a corresponding permanent reduction
in the Maximum Revolver Amount), and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in Section
2.4(b)(iii).  Each such prepayment of the Delayed Draw Term Loan shall be
applied against the remaining installments of principal of the Delayed Draw Term
Loan in the inverse order of maturity (for the avoidance of doubt, any amount
that is due and payable on the Delayed Draw Term Loan Maturity Date shall
constitute an installment).

2.5         Promise to Pay; Promissory Notes.

(a)           Borrower agrees to pay the Lender Group Expenses on the earlier of
(i) the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred or (ii) the date on which demand therefor is
made by Agent (it being




- 50 -

--------------------------------------------------------------------------------





acknowledged and agreed that any charging of such costs, expenses or Lender
Group Expenses to the Loan Account pursuant to the provisions of Section 2.6(d)
shall be deemed to constitute a demand for payment thereof for the purposes of
this subclause (ii)).  Borrower promises to pay all of the Revolver Obligations
(including principal, interest, premiums, if any, fees, costs, and expenses
(including Lender Group Expenses) in respect thereof) in full on the Revolver
Maturity Date or, if earlier, on the date on which the Revolver Obligations
(other than the Bank Product Obligations) become due and payable pursuant to the
terms of this Agreement.  Borrower promises to pay all of the Delayed Draw Term
Loan Obligations (including principal, interest, premiums, if any, fees, costs,
and expenses (including Lender Group Expenses) in respect thereof) in full on
the Delayed Draw Term Loan Maturity Date or, if earlier, on the date on which
the Delayed Draw Term Loan Obligations become due and payable pursuant to the
terms of this Agreement.  Borrower agrees that its obligations contained in the
first sentence of this Section 2.5(a) shall survive payment or satisfaction in
full of all other Obligations.

(b)           Any Lender may request that any portion of its Commitments or the
Loans made by it be evidenced by one or more promissory notes.  In such event,
Borrower shall execute and deliver to such Lender the requested promissory notes
payable to such Lender and its registered assigns in a form furnished by Agent
and reasonably satisfactory to Borrower.  Thereafter, the portion of the
Commitments and Loans evidenced by such promissory notes and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the payee named therein.

2.6         Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.

(a)           Interest Rates.  Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows:  (i) if the
relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal to the LIBOR
Rate plus the LIBOR Rate Margin, and (ii) if the relevant Obligation is a Base
Rate Loan, at a per annum rate equal to the Base Rate plus the Base Rate Margin.

(b)          Letter of Credit Fee.  Borrower shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment), a Letter of Credit fee (the
“Letter of Credit Fee”) (which fee shall be in addition to the fronting fees and
commissions, other fees, charges and expenses set forth in Section 2.12(d)) that
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.

(c)          Default Rate.  Upon the occurrence and during the continuation of
an Event of Default (and at the election of Agent or the Required Lenders),

(i)        all Obligations (except for undrawn Letters of Credit and except for
Bank Product Obligations) that have been charged to the Loan Account pursuant to
the terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2.00 percentage points above the per annum rate otherwise
applicable hereunder, and

(ii)      the Letter of Credit fee provided for above shall be increased to 2.00
percentage points above the per annum rate otherwise applicable hereunder.




- 51 -

--------------------------------------------------------------------------------







(d)           Payment.  Except to the extent provided to the contrary in Section
2.11, Section 2.12(d), or Section 2.13(a), (i) all interest, Letter of Credit
fees, and all other fees payable hereunder shall be due and payable, in arrears,
on the first day of each quarter at any time that Obligations or Commitments are
outstanding, and (ii) all costs and expenses payable hereunder or under any of
the other Loan Documents, and all Lender Group Expenses shall be due and payable
on the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first invoiced to
Borrower or (y) the date on which demand therefor is made by Agent (it being
acknowledged and agreed that any charging of such costs, expenses or Lender
Group Expenses to the Loan Account pursuant to the provisions of the following
sentence shall be deemed to constitute a demand for payment thereof for the
purposes of this subclause (y)).  To the extent that such amounts are not
otherwise paid when due, Borrower hereby authorizes Agent to obtain payment in
respect of such interest and fees and all other amounts payable hereunder or
pursuant to the other Loan Documents (as and when payable hereunder or under the
other Loan Documents) by debiting the Designated Account in an amount equal to
the amount thereof.  Borrower hereby authorizes Agent, from time to time without
prior notice to Borrower, to charge to the Loan Account (A) on the first day of
each quarter, all interest accrued during the prior quarter on the Advances and
the Delayed Draw Term Loans hereunder, (B) on the first day of each quarter, all
Letter of Credit Fees accrued or chargeable hereunder during the prior quarter,
(C) as and when incurred or accrued, all fees and costs provided for in Section
2.11 (a) or (d), (D) on the first day of each quarter, the Revolver Unused Line
Fee and the Delayed Draw Term Loan Unused Line Fee accrued during the prior
quarter pursuant to Section 2.11(b) or (c), (E) as and when due and payable, all
other fees payable hereunder or under any of the other Loan Documents, (F) as
and when incurred or accrued, the fronting fees and all commissions, other fees,
charges and expenses provided for in Section 2.12(d), (G) as and when incurred
or accrued, all other Lender Group Expenses, and (H) as and when due and payable
all other payment obligations payable under any Loan Document or any Bank
Product Agreement (including any amounts due and payable to the Bank Product
Providers in respect of Bank Products).  All amounts (including interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder or
under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Advances hereunder, shall constitute
Obligations hereunder, and shall initially accrue interest at the rate then
applicable to Advances that are Base Rate Loans (unless and until converted into
LIBOR Rate Loans in accordance with the terms of this Agreement).

(e)          Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed (except in the case of Base Rate Loans, which shall be 365
days).  In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

(f)           Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to




- 52 -

--------------------------------------------------------------------------------








the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7         Cash Management. 

(a)           Borrower shall and shall cause each of its Subsidiaries to (i)
establish and maintain cash management services of a type and on terms
reasonably satisfactory to Agent at one or more of the banks set forth on
Schedule 2.7(a) (each, a “Cash Management Bank”), and shall request in writing
and otherwise take such reasonable steps to ensure that all of its and its
Subsidiaries’ Account Debtors forward payment of the amounts owed by them
directly to such Cash Management Bank, and (ii) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all of their Collections (including those sent directly by
their Account Debtors to Borrower or one of its Subsidiaries) into a bank
account in Agent’s name (a “Cash Management Account”) at one of the Cash
Management Banks; provided that (i) Borrower may keep up to $25,000 in the
aggregate in accounts that are not subject to the foregoing and (ii) the
requirements in this Section 2.7 or Section 4.7 shall not apply to Excluded
Deposit Accounts.

(b)          Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Agent and Borrower, in form and substance reasonably
acceptable to Agent.  Each such Cash Management Agreement shall provide, among
other things, that (i) the Cash Management Bank will comply with any
instructions originated by Agent directing the disposition of the funds in such
Cash Management Account without further consent by Borrower or its Subsidiaries,
as applicable, (ii) the Cash Management Bank has no rights of setoff or
recoupment or any other claim against the applicable Cash Management Account
other than for payment of its service fees and other charges directly related to
the administration of such Cash Management Account and for returned checks or
other items of payment, and (iii) upon the instruction of Agent (an “Activation
Instruction”), the Cash Management Bank will forward by daily sweep all amounts
in the applicable Cash Management Account to the Agent’s Account.  Agent agrees
not to issue an Activation Instruction with respect to the Cash Management
Accounts unless an Event of Default has occurred and is continuing at the time
such Activation Instruction is issued.

(c)           So long as no Default or Event of Default has occurred and is
continuing, Borrower may amend Schedule 2.7(a) to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to Agent, and
(ii) prior to the time of the opening of such Cash Management Account, Borrower
(or its Subsidiary, as applicable) and such prospective Cash Management Bank
shall have executed and delivered to Agent a Cash Management Agreement. 
Borrower (or its Subsidiaries, as applicable) shall close any of its Cash
Management Accounts (and establish replacement cash management accounts in
accordance with the foregoing sentence) promptly and in any event within 30 days
of notice from Agent (or such longer period as the Agent may reasonably agree;
but in no event later than 60 days after such notice is given) that the
creditworthiness of any Cash Management Bank is no longer acceptable in Agent’s




- 53 -

--------------------------------------------------------------------------------





reasonable judgment, or as promptly as practicable and in any event within 60
days of notice from Agent (or such longer period as the Agent may reasonably
agree; but in no event later than 90 days after such notice is given) that the
operating performance, funds transfer, or availability procedures or performance
of the Cash Management Bank with respect to Cash Management Accounts or Agent’s
liability under any Cash Management Agreement with such Cash Management Bank is
no longer acceptable in Agent’s reasonable judgment

(d)          The Cash Management Accounts shall be cash collateral accounts
subject to Control Agreements.

2.8         Crediting Payments.  The receipt of any payment item by Agent
(whether from transfers to Agent by the Cash Management Banks pursuant to the
Cash Management Agreements or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account or unless and until such payment item
is honored when presented for payment.  Should any payment item not be honored
when presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly.  Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 11:00 a.m. (California time).  If any payment item is received into the
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.




2.9         Designated Account.  Agent is authorized to make the Advances and
the Delayed Draw Term Loan, and Issuing Lender is authorized to issue the
Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d).  Borrower agrees to
establish and maintain the Designated Account with CNB for the purpose of
receiving the proceeds of the Advances and the Delayed Draw Term Loan requested
by Borrower and made by Agent or the Lenders hereunder.  Unless otherwise agreed
by Agent and Borrower, any Advance, Agent Advance or Delayed Draw Term Loan
requested by Borrower and made by Agent or the Lenders hereunder shall be made
to the Designated Account.

2.10          Maintenance of Loan Account; Statements of Obligations.  Agent
shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with the Delayed Draw Term Loan, all
Advances (including Agent Advances) made by Agent or the Lenders to Borrower or
for Borrower’s account, the Letters of Credit issued by Issuing Lender for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Group Expenses.  In accordance
with Section 2.8, the Loan Account will be credited with all payments received
by Agent from Borrower or for Borrower’s account, including all amounts received
in the Agent’s Account from any Cash Management Bank.  Agent shall render
statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrower and the Lender Group unless, within 30 days
after receipt thereof by Borrower,




- 54 -

--------------------------------------------------------------------------------







Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.

2.11        Fees.  Borrower shall pay to Agent the following fees and charges,
which fees and charges shall be non-refundable when paid (irrespective of
whether this Agreement is terminated thereafter) and shall be apportioned among
the Lenders in accordance with the terms of agreements between Agent and
individual Lenders:

(a)       Fee Letter Fees.  As and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter,

(b)      Revolver Unused Line Fee.  Borrower shall pay to Agent, for the ratable
account of the Lenders holding a Revolver Commitment, a revolver unused line fee
(the “Revolver Unused Line Fee”), quarterly in arrears, on the first day of each
quarter from and after the Restatement Effective Date up to the first day of the
quarter prior to the date on which the Revolver Obligations are paid in full and
the Revolver Commitments are terminated or are reduced to zero and on the date
on which the Revolver Obligations are paid in full and the Revolver Obligations
are terminated or are reduced to zero, in an amount equal to the result of the
sum of the Daily Revolver Unused Line Fee for each day during such fiscal
quarter.

(c)      Delayed Draw Term Loan Unused Line Fee.  Borrower shall pay to Agent,
for the ratable account of the Lenders holding a Delayed Draw Term Loan
Commitment, a delayed draw term loan unused line fee (the “Delayed Draw Term
Loan Unused Line Fee”), quarterly in arrears, on the first day of each quarter
from and after the Restatement Effective Date up to the first day of the quarter
prior to the Delayed Draw Term Loan Commitment Expiration Date and on the
Delayed Draw Term Loan Commitment Expiration Date, in an amount equal to the
result of the sum of the Daily Delayed Draw Term Loan Unused Line Fee for each
day during such fiscal quarter.

(d)       Audit, Appraisal, and Valuation Charges.  Audit, appraisal, and
valuation fees and charges shall consist of the actual charges paid or incurred
by Agent if it elects to employ the services of one or more third Persons to
perform financial audits of Borrower or its Subsidiaries, to establish
electronic collateral reporting systems, to appraise the Collateral, or any
portion thereof, or to assess Borrower’s or its Subsidiaries’ business
valuation; provided, however, that so long as no Event of Default shall have
occurred and be continuing, Borrower shall not be obligated to reimburse Agent
for more than 2 audits, appraisals or valuations during any calendar year.




2.12        Letters of Credit.

(a)        Subject to the terms and conditions of this Agreement, upon the
request of Borrower made in accordance herewith, and prior to the Revolver
Maturity Date, the Issuing Lender agrees to issue letters of credit for the
account of Borrower (each, a “Letter of Credit”).  By submitting a request to
Issuing Lender for the issuance of a Letter of Credit, Borrower shall be deemed
to have requested that Issuing Lender issue the requested Letter of Credit. 
Each request for the issuance of a Letter of Credit, or the amendment, renewal,
or extension of any outstanding Letter of Credit, shall be irrevocable and shall
be made in writing by an Authorized

- 55 -

--------------------------------------------------------------------------------







Person and delivered to Issuing Lender via telefacsimile or other electronic
method of transmission reasonably acceptable to Issuing Lender and reasonably in
advance of the requested date of issuance, amendment, renewal, or extension. 
Each such request shall be in form and substance satisfactory to the Issuing
Lender in its Permitted Discretion and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the proposed expiration date of such Letter of
Credit, (iv) the name and address of the beneficiary thereof, and (v) such other
information (including, in the case of an amendment, renewal, or extension,
identification of the outstanding Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit.  The Issuing Lender shall have no obligation to issue a Letter of
Credit if any of the following would result after giving effect to the issuance
of such requested Letter of Credit:

(i)           the Letter of Credit Usage would exceed $10,000,000, or

(ii)          the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount Advances.

Each Letter of Credit shall be in form and substance acceptable to the Issuing
Lender (in the exercise of its Permitted Discretion), including the requirement
that the amounts payable thereunder must be payable in Dollars.  If Issuing
Lender is obligated to advance funds under a Letter of Credit, Borrower promptly
shall reimburse such L/C Disbursement to Issuing Lender by paying to Agent an
amount equal to such L/C Disbursement not later than 11:00 a.m., California
time, on the date that such L/C Disbursement is made, if Borrower shall have
received written or telephonic notice of such L/C Disbursement prior to 10:00
a.m., California time, on such date, or, if such notice has not been received by
Borrower prior to such time on such date, then not later than 11:00 a.m.,
California time, on the Business Day that Borrower receives such notice, if such
notice is received prior to 10:00 a.m., California time, on the date of receipt,
and, in the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6.  To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrower’s obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance.  Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.12(c) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear.

(b)             Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.12(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to the foregoing
subsection on the same terms and conditions as if Borrower had requested such
Advance and Agent shall promptly pay to Issuing Lender the amounts so received
by it from the Lenders.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of the Risk Participation Liability of such

- 56 -

--------------------------------------------------------------------------------





Letter of Credit, and each such Lender agrees to pay to Agent, for the account
of the Issuing Lender, such Lender’s Pro Rata Share of any payments made by the
Issuing Lender under such Letter of Credit.  In consideration and in furtherance
of the foregoing, each Lender with a Revolver Commitment hereby absolutely and
unconditionally agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
and not reimbursed by Borrower on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrower for
any reason.  Each Lender with a Revolver Commitment acknowledges and agrees that
its obligation to deliver to Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each L/C Disbursement made by
the Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof.  If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender in respect of such Letter of Credit as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.  In the event there is a Defaulting
Lender as of the date of any request for the issuance of a Letter of Credit, the
Issuing Lender shall not be required to issue or arrange for such Letter of
Credit to the extent (i) the Defaulting Lender’s Letter of Credit Exposure with
respect to such Letter of Credit may not be reallocated pursuant to Section
2.3(d)(ii), or (ii) the Issuing Lender has not otherwise entered into
arrangements reasonably satisfactory to it and Borrower to eliminate the Issuing
Lender’s risk with respect to the participation in such Letter of Credit of the
Defaulting Lender, which arrangements may include Borrower cash collateralizing
such Defaulting Lender’s Letter of Credit Exposure in accordance with Section
2.3(d)(ii).  Additionally, Issuing Lender shall have no obligation to issue a
Letter of Credit if (A) any order, judgment, or decree of any Governmental
Authority or arbitrator shall, by its terms, purport to enjoin or restrain
Issuing Lender from issuing such Letter of Credit, or any law applicable to
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over Issuing Lender shall
prohibit or request that Issuing Lender refrain from the issuance of letters of
credit generally or such Letter of Credit in particular, (B) the issuance of
such Letter of Credit would violate one or more policies of Issuing Lender
applicable to letters of credit generally, or (C) if amounts demanded to be paid
under any Letter of Credit will or may not be in United States Dollars.

(c)         Borrower hereby agrees to indemnify, save, defend, and hold harmless
each member of the Lender Group (including Issuing Lender and its branches,
Affiliates, and correspondents) and each such Person’s respective directors,
officers, employees, attorneys and agents (each, including Issuing Lender, a
“Letter of Credit Related Person”) (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), (the “Letter of Credit
Indemnified Costs”), and which arise out of or in connection with, or as a
result of:

(i)        any Letter of Credit or any pre-advice of its issuance;

- 57 -

--------------------------------------------------------------------------------







(ii)        any transfer, sale, delivery, surrender or endorsement of any
Drawing Document at any time(s) held by any such Letter of Credit Related Person
in connection with any Letter of Credit;

(iii)       any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

(iv)       any independent undertakings issued by the beneficiary of any Letter
of Credit;

(v)        any unauthorized instruction or request made to Issuing Lender in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;

(vi)       an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

(vii)      any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

(viii)     the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;

(ix)       Issuing Lender’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or

(x)        the acts or omissions, whether rightful or wrongful, of any present
or future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity.  Borrower hereby agrees to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.12(c).  If and to the extent that the obligations of Borrower under
this Section 2.12(c) are unenforceable for any reason, Borrower agrees to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law.  Borrower hereby acknowledges and agrees that neither the
Lender Group nor the Issuing Lender shall be responsible for delays, errors, or
omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.  This indemnification provision shall survive termination of
this Agreement and all Letters of Credit.

- 58 -

--------------------------------------------------------------------------------







(d)        Any and all charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Letters of Credit shall be Lender Group Expenses for
purposes of this Agreement and promptly shall be reimbursable by Borrower to
Agent for the account of the Issuing Lender; it being acknowledged and agreed by
Borrower that, as of the Restatement Effective Date, the issuance charge imposed
by Issuing Lender is 0.125% per annum times the face amount of each Letter of
Credit, that such issuance charge may be changed from time to time, and that the
Issuing Lender also imposes a schedule of charges for amendments, extensions,
drawings, and renewals.

(e)         The liability of Issuing Lender (or any other Letter of Credit
Related Person) under, in connection with or arising out of any Letter of Credit
(or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by Issuing Lender’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining drawing documents presented under a Letter of Credit.  Issuing
Lender shall be deemed to have acted with due diligence and reasonable care if
Issuing Lender’s conduct is in accordance with this Agreement.  Borrower’s
aggregate remedies against Issuing Lender and any Letter of Credit Related
Person for wrongfully honoring a presentation under any Letter of Credit or
wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by Borrower to Issuing Lender in respect of the honored
presentation in connection with such Letter of Credit under Section 2.12. 
Borrower shall take action to avoid and mitigate the amount of any damages
claimed against Issuing Lender or any other Letter of Credit Related Person,
including by enforcing its rights against the beneficiaries of the Letters of
Credit.  Any claim by Borrower under or in connection with any Letter of Credit
shall be reduced by an amount equal to the sum of (x) the amount (if any) saved
by Borrower as a result of the breach or alleged wrongful conduct complained of;
and (y) the amount (if any) of the loss that would have been avoided had
Borrower taken all reasonable steps to mitigate any loss, and in case of a claim
of wrongful dishonor, by specifically and timely authorizing Issuing Lender to
effect a cure.

(f)         Borrower is responsible for preparing or approving the final text of
the Letter of Credit as issued by Issuing Lender, irrespective of any assistance
Issuing Lender may provide such as drafting or recommending text or by Issuing
Lender’s use or refusal to use text submitted by Borrower.  Borrower is solely
responsible for the suitability of the Letter of Credit for Borrower’s
purposes.  With respect to any Letter of Credit containing an “automatic
amendment” to extend the expiration date of such Letter of Credit, Issuing
Lender, in its sole and absolute discretion, may give notice of nonrenewal of
such Letter of Credit and, if Borrower does not at any time want such Letter of
Credit to be renewed, Borrower will so notify Agent and Issuing Lender at least
15 calendar days before Issuing Lender is required to notify the beneficiary of
such Letter of Credit or any advising bank of such nonrenewal pursuant to the
terms of such Letter of Credit.

(g)        Borrower’s reimbursement and payment obligations under this
Section 2.12 are absolute, unconditional and irrevocable and shall be performed
strictly in

- 59 -

--------------------------------------------------------------------------------





accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i)          any lack of validity, enforceability or legal effect of any Letter
of Credit or this Agreement or any term or provision therein or herein;

(ii)         payment against presentation of any draft, demand or claim for
payment under any drawing document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii)        Issuing Lender or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

(iv)        Issuing Lender or any correspondent honoring a drawing against a
drawing document up to the amount available under any Letter of Credit even if
such drawing document claims an amount in excess of the amount available under
the Letter of Credit;

(v)         the existence of any claim, set-off, defense or other right that
Borrower or any other Person may have at any time against any beneficiary, any
assignee of proceeds, Issuing Lender or any other Person;

(vi)        any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.12(g),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Borrower’s reimbursement and other payment obligations and
liabilities, arising under, or in connection with, any Letter of Credit, whether
against Issuing Lender, the beneficiary or any other Person; or

(vii)       the fact that any Default or Event of Default shall have occurred
and be continuing;

provided, however, that subject to Section 2.12(e) above, the foregoing shall
not release Issuing Lender from such liability to Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Lender following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrower to Issuing Lender arising under, or in connection with,
this Section 2.12 or any Letter of Credit.

(h)         Without limiting any other provision of this Agreement, Issuing
Lender and each other Letter of Credit Related Person (if applicable) shall not
be responsible to Borrower for, and Issuing Lender’s rights and remedies against
Borrower and the obligation of Borrower to reimburse Issuing Lender for each
drawing under each Letter of Credit shall not be impaired by:

- 60 -

--------------------------------------------------------------------------------







(i)         honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii)        honor of a presentation of any drawing document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such drawing document or (B) under a new name of the beneficiary;

(iii)       acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;

(iv)       the identity or authority of any presenter or signer of any drawing
document or the form, accuracy, genuineness or legal effect of any drawing
document (other than Issuing Lender’s determination that such drawing document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

(v)        acting upon any instruction or request relative to a Letter of Credit
or requested Letter of Credit that Issuing Lender in good faith believes to have
been given by a Person authorized to give such instruction or request;

(vi)       any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrower;

(vii)      any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between the beneficiary and Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

(viii)     assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
drawing document be presented to it at a particular hour or place;

(ix)       payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;

(x)        acting or failing to act as required or permitted under standard
letter of credit practice applicable to where Issuing Lender has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;

(xi)       honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored

- 61 -

--------------------------------------------------------------------------------








by Issuing Lender if subsequently Issuing Lender or any court or other finder of
fact determines such presentation should have been honored;

(xii)         dishonor of any presentation that does not strictly comply or that
is fraudulent, forged or otherwise not entitled to honor; or

(xiii)        honor of a presentation that is subsequently determined by Issuing
Lender to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(i)           If by reason of (x) any Change in Law, or (y) compliance by
Issuing Lender or any other member of the Lender Group with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

(i)        any reserve, deposit, or similar requirement is or shall be imposed
or modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii)       there shall be imposed on Issuing Lender or any other member of the
Lender Group any other condition regarding any Letter of Credit,

(iii)      and the result of the foregoing is to increase, directly or
indirectly, the cost to Issuing Lender or any other member of the Lender Group
of issuing, making, participating in, or maintaining any Letter of Credit or to
reduce the amount receivable in respect thereof, then, and in any such case,
Agent may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrower, and Borrower shall
pay within 30 days after demand therefor, such amounts as Agent may specify to
be necessary to compensate Issuing Lender or any other member of the Lender
Group for such additional cost or reduced receipt, together with interest on
such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder.  The determination by Agent
of any amount due pursuant to this Section 2.12(i), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

2.13       LIBOR Option.

(a)          Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option,
subject to Section 2.13(b) below (the “LIBOR Option”) to have interest on all or
a portion of the Advances or the Delayed Draw Term Loan be charged (whether at
the time when made (unless otherwise provided herein), upon conversion from a
Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan
as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR Rate.  Interest
on LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto (provided, however, that, subject to the
following clauses (ii) and (iii), in the case of any Interest Period greater
than 3 months in duration, interest shall be payable at 3 month intervals after
the commencement of the applicable Interest Period and on the last day of




- 62 -

--------------------------------------------------------------------------------





such Interest Period), (ii) the date on which all or any portion of the
Obligations are accelerated pursuant to the terms hereof, or (iii) termination
of this Agreement pursuant to the terms hereof.  On the last day of each
applicable Interest Period, unless Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, Borrower no longer shall have the option to request
that Advances or the Delayed Draw Term Loan bear interest at a rate based upon
the LIBOR Rate and Agent shall have the right to convert the interest rate on
all outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder.

(b)         LIBOR Election.

(i)        Borrower may, at any time and from time to time, so long as no Event
of Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 10:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”).  Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances or the Delayed Draw Term Loan and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day). 
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the Lenders having a Revolver Commitment.

(ii)       Each LIBOR Notice shall be irrevocable and binding on Borrower.  In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense incurred by
Agent or any Lender as a result of (a) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”).  Funding Losses shall,
with respect to Agent or any Lender, be deemed to equal the amount determined by
Agent or such Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert, or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market.  A certificate of
Agent or a Lender delivered to Borrower setting forth any amount or amounts that
Agent or such Lender is entitled to receive pursuant to this Section 2.13 shall
be conclusive absent manifest error.




- 63 -

--------------------------------------------------------------------------------







(iii)       Borrower shall have not more than 5 LIBOR Rate Loans in effect at
any given time.  Borrower only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $100,000 and integral multiples of $100,000 in excess thereof.

(c)          Prepayments.  Borrower may prepay LIBOR Rate Loans at any time;
provided, however, that in the event that LIBOR Rate Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of Borrower’s and its Subsidiaries’ Collections
in accordance with Section 2.4(b) or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, Borrower shall indemnify,
defend, and hold Agent and the Lenders and their Participants harmless against
any and all Funding Losses in accordance with clause (b)(ii) above.

(d)           Special Provisions Applicable to LIBOR Rate.

(i)         The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable law occurring subsequent to
the commencement of the then applicable Interest Period, including any Changes
in Law (including any changes in tax laws (except changes of general
applicability in corporate income tax laws)) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate.  In any such event, the affected Lender shall give Borrower
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Borrower may, by notice to such affected Lender (A)
require such Lender to furnish to Borrower a statement setting forth in
reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.13(b)(ii)).

(ii)        In the event that any change in market conditions or any Change in
Law shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrower and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and (z) Borrower
shall not be entitled to elect the LIBOR Option until such Lender determines
that it would no longer be unlawful or impractical to do so.

(iii)       If at any time the Agent determines (which determination shall be
conclusive absent manifest error) that either (i) the circumstances set forth in
Section 2.13(d)(ii)

- 64 -

--------------------------------------------------------------------------------





have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in Section 2.13(d)(ii) have not arisen but the
supervisor for the administrator of LIBOR or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which LIBOR shall no longer be used for determining interest rates
for loans (in the case of either such clause (i) or (ii), an “Alternative
Interest Rate Election Event”),  the Agent shall designate an alternative rate
of interest with the consent of Borrower, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable.  Notwithstanding anything to the
contrary in Section 15.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Agent shall not have received, within five (5) Business Days after the date
notice of such alternate rate of interest is provided to the Lenders, a written
notice from the Required Lenders stating that they object to such amendment
(which amendment shall not be effective prior to the end of such five (5)
Business Day notice period).  To the extent an alternate rate of interest is
adopted as contemplated hereby, the approved rate shall be applied in a manner
consistent with prevailing market convention; provided that, to the extent such
prevailing market convention is not administratively feasible for the Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Agent with the consent of Borrower.  From such time as an
Alternative Interest Rate Election Event has occurred and continuing until an
alternate rate of interest has been determined in accordance with the terms and
conditions of this paragraph, (x) any LIBOR Notice that requests the conversion
of any Base Rate Loan to, or continuation of a LIBOR Rate Loan as, a LIBOR Rate
Loan shall be ineffective, and (y) if any Notice of Borrowing requests a LIBOR
Rate Loan, such Borrowing shall be made as a Base Rate Loan; provided that, to
the extent such Alternative Interest Rate Election Event is as a result of
clause (ii) above in this Section 2.13(c), then clauses (x) and (y) of this
sentence shall apply during such period only if LIBOR for such Interest Period
is not available or published at such time on a current basis.  Notwithstanding
anything contained herein to the contrary, if such alternate rate of interest as
determined in this subparagraph (b) is determined to be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

(e)          No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.  The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.

2.14       Capital Requirements.

(a)          If, after the date hereof, Issuing Lender or any Lender determines
that (i) any Change in Law regarding capital or reserve requirements for banks
or bank holding companies, or (ii) compliance by Issuing Lender or such Lender,
or their respective parent bank holding companies, with any guideline, request
or directive of any Governmental Authority regarding capital adequacy (whether
or not having the force of law), has the effect of reducing the return on
Issuing Lender’s, such Lender’s, or such holding companies’ capital as a
consequence of Issuing Lender’s or such Lender’s commitments hereunder to a
level below that

- 65 -

--------------------------------------------------------------------------------





which Issuing Lender, such Lender, or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration Issuing
Lender’s, such Lender’s, or such holding companies’ then existing policies with
respect to capital adequacy and assuming the full utilization of such entity’s
capital) by any amount deemed by Issuing Lender or such Lender to be material,
then Issuing Lender or such Lender may notify Borrower and Agent in writing
thereof.  Following receipt of such written notice, Borrower agrees to pay
Issuing Lender or such Lender on demand the amount of such reduction of return
of capital as and when such reduction is determined, payable within 60 days
after presentation by Issuing Lender or such Lender of a statement in the amount
and setting forth in reasonable detail Issuing Lender’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error).  In
determining such amount, Issuing Lender or such Lender may use any reasonable
averaging and attribution methods.  Failure or delay on the part of Issuing
Lender or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Lender’s or such Lender’s right to demand such
compensation.

(b)          If Issuing Lender or any Lender requests additional or increased
costs referred to in Section 2.12(i) or Section 2.13(d)(i) or amounts under
Section 2.14(a) or sends a notice under Section 2.13(d)(ii) relative to changed
circumstances or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 16.11 (such Issuing Lender or Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if (i)
in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.12(i), Section 2.13(d)(i), Section 2.14(a) or Section 16.11, as applicable, or
would eliminate the illegality or impracticality of funding or maintaining LIBOR
Rate Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it. 
Borrower agrees to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment. 
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrower’s obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.12(i), Section 2.13(d)(i),
Section 2.14(a) or Section 16.11, as applicable, or to enable Borrower to obtain
LIBOR Rate Loans, then Borrower (without prejudice to any amounts then due to
such Affected Lender under Section 2.12(i), Section 2.13(d)(i), Section 2.14(a)
or Section 16.11, as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.12(i), Section 2.13(d)(i), Section 2.14(a) or Section
16.11, as applicable, or indicates that it is no longer unlawful or impractical
to fund or maintain LIBOR Rate Loans, may designate a different Issuing Lender
or substitute a Lender, in each case, reasonably acceptable to Agent to purchase
the Obligations owed to such Affected Lender and such Affected Lender’s
commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and commitments, and upon such purchase by the
Replacement Lender, which such Replacement Lender shall be deemed to be “Issuing
Lender” or a “Lender” (as the case may be) for purposes of this

- 66 -

--------------------------------------------------------------------------------





Agreement and such Affected Lender shall cease to be “Issuing Lender” or a
“Lender” (as the case may be) for purposes of this Agreement.

(c)          Notwithstanding anything herein to the contrary, the protection of
Sections 2.12(i), 2.13(d), 2.14 and 16.11 shall be available to Issuing Lender
and each Lender (as applicable) regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, judicial ruling,
judgment, guideline, treaty or other change or condition which shall have
occurred or been imposed, so long as it shall be customary for issuing banks or
lenders affected thereby to comply therewith.


3.            CONDITIONS; TERM OF AGREEMENT.

3.1      Conditions Precedent to the Initial Extension of Credit.  The
obligation of each Lender to make its initial extension of credit provided for
hereunder, is subject to the prior fulfillment, to the satisfaction of Agent and
each Lender (the making of such initial extension of credit by a Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a)         the Restatement Effective Date shall occur on or before April 17,
2020;

(b)         Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:

(i)         a Notice of Borrowing,

(ii)        the Disbursement Letter,

(iii)       promissory notes evidencing all Commitments and Loans of the
Lenders, as of the Restatement Effective Date;

(iv)       the Master Reaffirmation Agreement,

(v)        Trademark Security Agreement; and

(vi)       with respect to all Real Property Collateral owned by Borrower, or
any Subsidiary thereof, on the Restatement Effective Date:

(A)       a modification to the existing Mortgage, in recordable form;

(B)       the commitment of the title company to issue an endorsement to the
existing title policy ensuring the continued priority of the existing Mortgage;

(C)       evidence as to whether any such Real Property Collateral is located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a “special flood hazard area” (or a similar designation) and, if it
is, evidence that Borrower or such Subsidiary has obtained, with insurance
companies as are reasonably

- 67 -

--------------------------------------------------------------------------------





satisfactory to Agent, such flood insurance in such reasonable total amount as
the Agent may reasonably require, and otherwise sufficient to comply with all
applicable rules and regulations relating to flood insurance, in form and
substance reasonably acceptable to the Agent; and

(D)       a legal opinion with respect to the existing Mortgage and the
documents referred to in Section 3.1(b)(vi) above, delivered by Borrower’s or
such Subsidiary’s counsel in the State in which the Real Property Collateral is
located, including, without limitation, Pennsylvania;

(c)          Agent shall have received a certificate from the Secretary of
Borrower and each other Loan Party (i) attesting to the resolutions of such
Person’s Board of Directors authorizing its execution, delivery, and performance
of this Agreement and the other Loan Documents to which such Person is a party,
(ii) authorizing specific officers of such Person to execute the same, and (iii)
attesting to the incumbency and signatures of such specific officers of such
Person;

(d)          Agent shall have received copies of Borrower’s, each other Loan
Party’s and each of their respective Subsidiaries’ Governing Documents, as
amended, modified, or supplemented to the Restatement Effective Date, certified
by the Secretary of such Person;

(e)          Agent shall have received a certificate of status with respect to
Borrower, each other Loan Party and each of their respective Subsidiaries, each
dated within 10 days of the Restatement Effective Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Person, which certificate shall indicate the such Person is in good standing in
such jurisdiction;

(f)           Agent shall have received certificates of status with respect to
Borrower, each other Loan Party and each of their respective Subsidiaries, each
dated within 30 days of the Restatement Effective Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Person) in which such Person’s failure to
be duly qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Person is in good standing in such
jurisdictions;

(g)          subject to Section 3.2(b), Agent shall have received certificates
of insurance and endorsements as are required by Section 6.8, the form and
substance of which shall be reasonably satisfactory to Agent;

(h)          Agent shall have received an opinion of Borrower’s counsel in form
and substance reasonably satisfactory to Agent;

(i)          Agent shall have received satisfactory evidence (including a
certificate of the chief financial officer of Borrower) that all tax returns
required to be filed by Borrower and its Subsidiaries have been timely filed and
all taxes upon Borrower and its Subsidiaries or their properties, assets,
income, and franchises (including (a) Real Property taxes and sales taxes, which
could, individually or in the aggregate, reasonably be expected to result in a
liability to Borrower or any of its Subsidiaries in excess of $10,000, and (b)
payroll taxes) have been paid prior to delinquency, except such taxes that are
the subject of a Permitted Protest;




- 68 -

--------------------------------------------------------------------------------







(j)           Borrower shall have paid (a) all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement and invoiced at
least 2 Business Days prior to the Restatement Effective Date and (b) all fees
due and payable on the Restatement Effective Date pursuant to the Fee Letter;

(k)          Agent shall have received a certificate from the Chief Financial
Officer of the Borrower to the effect that the Loan Parties on a consolidated
basis are Solvent, immediately after giving effect to this Agreement and the
transactions to be consummated on the Restatement Effective Date;

(l)           Agent shall have received a Beneficial Ownership Certification in
relation to any Loan Party, or Subsidiary thereof, requested by the Agent or any
Lender at least 2 Business Days prior to the Restatement Effective Date; and

(m)         Borrower and each of its Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Borrower or its
Subsidiaries of the Loan Documents or with the consummation of the transactions
contemplated thereby.

3.2          Conditions Subsequent to the Initial Extension of Credit.  The
obligation of the Lender Group (or any member thereof) to continue to make
Advances or to make Delayed Draw Term Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of each of the conditions subsequent set forth below (the failure by
Borrower to so perform or cause to be performed constituting an Event of
Default):

(a)         not later than September 1, 2020 (or such later date as the Agent
may agree) the Borrower shall deliver to the Agent evidence of completion of the
FP Foods Dissolution in accordance with the terms hereof, in form and substance
satisfactory to Agent;

(b)         Borrower shall provide to Agent within 90 days of the Restatement
Effective Date (or such later date as the Agent may agree) endorsements with
respect to its liability insurance policies, as are required by Section 6.8, to
the extent not delivered on the Restatement Effective Date; and

(c)         Borrower shall use commercially reasonable efforts to provide to
Agent within 60 days of the Restatement Effective Date (or such later date as
the Agent may agree) a Collateral Access Agreement with respect to Property D. 
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, in no event shall the Loan Parties and their Subsidiaries maintain
Inventory, Equipment or any other Collateral with value exceeding $15,000,000 in
the aggregate for all such Inventory, Equipment and Collateral, at Property D or
any adjacent or neighboring property, unless the Agent shall have received a
Collateral Access Agreement for each such property.

3.3         Conditions Precedent to all Extensions of Credit

.  The obligation of the Lender Group (or any member thereof) to make any
Advances or Delayed Draw Term Loans hereunder at any time (or to extend any
other credit hereunder) shall be subject to the following conditions precedent:

- 69 -

--------------------------------------------------------------------------------







(a)          the representations and warranties of Borrower or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

(b)          no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

(c)          no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against Borrower, Agent, any Lender, or any of their Affiliates;

(d)          no Material Adverse Change shall have occurred;

(e)          if any portion of the proceeds of such Advance or Delayed Draw Term
Loan (or any other extension of credit hereunder) will be used to acquire any
Real Property Collateral, all actions and conditions specified in Section 6.17
shall have been taken or satisfied, as applicable, with respect to such Real
Property;

(f)          solely with respect to Delayed Draw Term Loans, after giving pro
forma effect to any such Delayed Draw Term Loan, the Leverage Ratio of Borrower
and its Subsidiaries shall not exceed the Leverage Ratio required by Section
7.18(a)(ii) minus 0.25, and Borrower shall have delivered to the Agent a
Compliance Certificate demonstrating compliance with such condition; and

(g)         if after giving pro forma effect to any such Advance or Delayed Draw
Term Loan (or any other extension of credit hereunder), the Leverage Ratio of
the Borrower and its Subsidiaries, as of the most recently ended fiscal quarter,
exceeds 2.50:1.00 (and unless the Borrower has delivered to the Agent a
Compliance Certificate demonstrating otherwise, the Agent shall presume it so
exceeds), the Availability with respect to Delayed Draw Term Loans, after giving
pro forma effect to any such Advance or Delayed Draw Term Loans (or any other
extension of credit hereunder), shall not be less than $18,000,000 (the
“Required Availability”); provided that, if the Borrower provides evidence
reasonably satisfactory to the Required Lenders that the remaining costs and
expenses for completing the construction and development of the production
facility, which the Borrower intends to build on Property C, are less than the
Required Availability, then the Required Availability may be reduced to an
amount mutually agreed upon by the Borrower and the Required Lenders, but in no
event shall the Required Availability be less than such remaining construction
costs and expenses; provided, further, that if the construction and development
of the production facility the Borrower intends to build on Property C is
complete, such facility is operational, and the Borrower has delivered to the
Agent

- 70 -

--------------------------------------------------------------------------------





and Lenders a certificate of occupancy with respect to Property C, in form and
substance reasonably satisfactory to the Agent, evidencing the same, the
incurrence test set forth in this Section 3.3(g) shall not apply.

3.4         Term.  This Agreement shall continue in full force and effect for a
term ending on the later of the Revolver Maturity Date and the Delayed Draw Term
Loan Maturity Date.  The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

3.5         Effect of Termination.  On the date of termination of this
Agreement, pursuant to the provisions hereof, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and, except to the extent due and payable prior to such date pursuant to the
provisions hereof, all Obligations (including contingent reimbursement
obligations of Borrower with respect to outstanding Letters of Credit and
including all Bank Product Obligations) immediately shall become due and payable
without notice or demand (including (a) providing Letter of Credit
Collateralization, and (b) providing Bank Product Collateralization).  No
termination of this Agreement, however, shall relieve or discharge Borrower or
its Subsidiaries of their duties, Obligations, or covenants hereunder or under
any other Loan Document and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit hereunder have been terminated.  When
this Agreement has been terminated and all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrower’s sole
expense, execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, the Agent’s Liens
and all notices of security interests and liens previously filed by Agent with
respect to the Obligations.

3.6         Early Termination by Borrower.  Borrower has the option, at any time
upon 3 Business Days prior written notice to Agent, to terminate this Agreement
by paying to Agent, in cash, the Obligations (including (a) providing Letter of
Credit Collateralization, and (b) providing Bank Product Collateralization), in
full.  If Borrower has sent a notice of termination pursuant to the provisions
of this Section, then the Commitments shall terminate and Borrower shall be
obligated to repay the Obligations (including (a) providing Letter of Credit
Collateralization, and (b) providing Bank Product Collateralization), in full.


4.           CREATION OF SECURITY INTEREST.

4.1         Grant of Security Interest.  Borrower hereby grants to Agent, for
the benefit of the Lender Group and the Bank Product Providers, a continuing
security interest in all of its right, title, and interest in all currently
existing and hereafter acquired or arising Borrower Collateral in order to
secure prompt repayment of any and all of the Obligations in accordance with the
terms and conditions of the Loan Documents and in order to secure prompt
performance by Borrower of each of its covenants and duties under the Loan
Documents.  The Agent’s Liens in and to the Borrower Collateral shall attach to
all Borrower Collateral without further act on the




- 71 -

--------------------------------------------------------------------------------








part of Agent or Borrower.  Anything contained in this Agreement or any other
Loan Document to the contrary notwithstanding, except for Permitted Dispositions
permitted pursuant to Section 7.4, Borrower and its Subsidiaries have no
authority, express or implied, to dispose of any item or portion of the
Collateral.

4.2         Negotiable Collateral.  In the event that any Borrower Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral, and if
and to the extent that Agent determines that perfection or priority of Agent’s
security interest is dependent on or enhanced by possession, Borrower, promptly
upon the request of Agent, shall endorse and deliver physical possession of such
Negotiable Collateral to Agent.

4.3         Collection of Accounts, General Intangibles, and Negotiable
Collateral.  At any time after the occurrence and during the continuation of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
Borrower that Borrower’s Accounts, chattel paper, or General Intangibles have
been assigned to Agent or that Agent has a security interest therein, or (b)
collect Borrower’s Accounts, chattel paper, or General Intangibles directly and
charge the collection costs and expenses to the Loan Account.  Borrower agrees
that it will hold in trust for the Lender Group, as the Lender Group’s trustee,
any of its or its Subsidiaries’ Collections that it receives and immediately
will deliver such Collections to Agent or a Cash Management Bank in their
original form as received by Borrower or its Subsidiaries.

4.4         Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.

(a)       Borrower authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments (i)
describing the Borrower Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Borrower
Collateral as being of equal or lesser scope or with greater detail, or (iii)
that contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance.  Borrower also hereby ratifies any and
all financing statements or amendments previously filed by Agent in any
jurisdiction.

(b)       If Borrower or its Subsidiaries acquire any commercial tort claims
with a value in excess of $250,000 after the date hereof, Borrower shall
promptly (but in any event within 3 Business Days after such acquisition)
deliver to Agent a written description of such commercial tort claim and shall
deliver a written agreement, in form and substance reasonably satisfactory to
Agent, pursuant to which Borrower or its Subsidiary, as applicable, shall grant
a perfected security interest in all of its right, title and interest in and to
such commercial tort claim to Agent, as security for the Obligations (a
“Commercial Tort Claim Assignment”).

(c)       At any time upon the request of Agent, Borrower shall execute or
deliver to Agent, and shall cause its Subsidiaries to execute or deliver to
Agent, any and all financing statements, original financing statements in lieu
of continuation statements, amendments to financing statements, fixture filings,
security agreements, pledges, assignments, Commercial Tort Claim Assignments,
endorsements of certificates of title, and all other documents (collectively,
the “Additional Documents”) that Agent may request in its Permitted Discretion,
in form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or




- 72 -

--------------------------------------------------------------------------------








to better perfect the Agent’s Liens in the assets of Borrower and its
Subsidiaries (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), to create and perfect Liens in favor of Agent in
any Real Property Collateral acquired after the Restatement Effective Date, and
in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents.  To the maximum extent permitted by applicable
law, Borrower authorizes Agent to execute any such Additional Documents in
Borrower’s name and authorizes Agent to file such executed Additional Documents
in any appropriate filing office.  In addition, on such periodic basis as Agent
shall require, Borrower shall (i) provide Agent with a report of all new U.S.
federal patent applications, patents, registered copyrights, copyright
applications, registered trademarks, and trademark registration acquired or
generated by Borrower or its Subsidiaries during the prior period, and (ii)
cause to be prepared, executed, and delivered to Agent supplemental schedules to
the applicable Loan Documents to identify such patents, copyrights, and
trademarks as being subject to the security interests created thereunder;
provided, however, that neither Borrower nor any of its Subsidiaries shall
register with the U.S. Copyright Office any unregistered copyrights (whether in
existence on the Restatement Effective Date or thereafter acquired, arising, or
developed) unless within 20 days of the filing of an application for such
registration, the applicable Person executes and delivers to Agent a copyright
security agreement in form and substance reasonably satisfactory to Agent,
supplemental schedules to any existing copyright security agreement, or such
other documentation as Agent reasonably deems necessary in order to perfect and
continue perfected Agent’s Liens on such copyrights following such registration.

4.5         Power of Attorney.  Borrower hereby irrevocably makes, constitutes,
and appoints Agent (and any of Agent’s officers, employees, or agents designated
by Agent) as Borrower’s true and lawful attorney, with power to (a) if Borrower
refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of Borrower on any of the documents
described in Section 4.4, (b) at any time that an Event of Default has occurred
and is continuing, sign Borrower’s name on any invoice or bill of lading
relating to the Borrower Collateral, drafts against Account Debtors, or notices
to Account Debtors, (c) send requests for verification of Borrower’s or its
Subsidiaries’ Accounts, (d) endorse Borrower’s name on any of its payment items
(including all of its Collections) that may come into the Lender Group’s
possession, (e) at any time that an Event of Default has occurred and is
continuing, make, settle, and adjust all claims under Borrower’s policies of
insurance and make all determinations and decisions with respect to such
policies of insurance, and (f) at any time that an Event of Default has occurred
and is continuing, settle and adjust disputes and claims respecting Borrower’s
or its Subsidiaries’ Accounts, chattel paper, or General Intangibles directly
with Account Debtors, for amounts and upon terms that Agent determines to be
reasonable, and Agent may cause to be executed and delivered any documents and
releases that Agent determines to be necessary.  The appointment of Agent as
Borrower’s attorney, and each and every one of its rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully and finally repaid and performed and the Lender Group’s obligations to
extend credit hereunder are terminated.

4.6         Right to Inspect.  Agent and each Lender (through any of their
respective officers, employees, or agents) shall have the right, from time to
time hereafter to inspect the Books and make copies or abstracts thereof and to
check, test, and appraise the Collateral, or any




- 73 -

--------------------------------------------------------------------------------








portion thereof, in order to verify Borrower’s and its Subsidiaries’ financial
condition or the amount, quality, value, condition of, or any other matter
relating to, the Collateral.

4.7         Control Agreements.  Borrower agrees that it will and will cause its
Subsidiaries to take commercially reasonable steps in order for Agent to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to (subject to the proviso contained in Section 7.12) all of
its or their Securities Accounts, Deposit Accounts, electronic chattel paper,
Investment Property, and letter-of-credit rights; provided that (i) Borrower may
keep up to $25,000 in the aggregate in accounts that are not subject to the
foregoing and (ii) the requirements in this Section 4.7 or Section 2.7 shall not
apply to Excluded Deposit Accounts.  Upon the occurrence and during the
continuance of an Event of Default, Agent may notify any bank or securities
intermediary to liquidate the applicable Deposit Account or Securities Account
or any related Investment Property maintained or held thereby and remit the
proceeds thereof to the Agent’s Account.


5.           REPRESENTATIONS AND WARRANTIES. 

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Restatement Effective Date, and shall be true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the date of the
making of each Advance or Delayed Draw Term Loan (or other extension of credit)
made thereafter, as though made on and as of the date of such Advance or Delayed
Draw Term Loan (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

5.1      No Encumbrances.  Borrower and its Subsidiaries have good and
indefeasible title to, or a valid leasehold interest in, their personal property
assets and good and marketable title to, or a valid leasehold interest in, their
Real Property, in each case, free and clear of Liens except for Permitted Liens.

5.2      [Intentionally Omitted].

5.3      FP Foods.  As of the Restatement Effective Date, FP Foods does not own
any assets or conduct any business.

5.4      Equipment.  All of the Equipment of Borrower and its Subsidiaries that
is necessary or material to conduct their business is used or held for use in
their business and is fit for such purposes, except for any failure to comply
with the foregoing with respect to Equipment with a market value less than or
equal to $250,000.




- 74 -

--------------------------------------------------------------------------------







5.5      Location of Inventory and Equipment.  The Inventory and Equipment of
Borrower and its Subsidiaries (other than (w) Equipment out for repair, (x)
Equipment in transit between such locations, (y) Chillers located at one or more
of the Installed Stores and (z) other Equipment with an after market value not
in excess of $500,000 in the aggregate) are not stored with a bailee,
warehouseman, or similar party and (other than (w) Equipment out for repair, (x)
Equipment in transit between such locations, (y) Chillers located at one or more
of the Installed Stores and (z) other Equipment with an after market value not
in excess of $500,000 in the aggregate) are located only at, or in-transit
between, the locations identified on Schedule 5.5 (as such Schedule may be
updated pursuant to Section 6.9).

5.6      Inventory Records.  Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof in all material respects.

5.7      State of Incorporation; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a)      The jurisdiction of organization of Borrower and each of its
Subsidiaries is set forth on Schedule 5.7(a), as such Schedule may be amended
upon no less than 30 days prior written notice to Agent.

(b)      The chief executive office of Borrower and each of its Subsidiaries is
located at the address indicated on Schedule 5.7 (b) (as such Schedule may be
updated pursuant to Section 6.9).

(c)       Borrower’s and each of its Subsidiaries’ organizational identification
numbers in their jurisdiction of organization and employer identification
number, if any, are identified on Schedule 5.7(c), as such Schedule may be
amended upon no less than 30 days prior written notice to Agent.

(d)      As of the Restatement Effective Date, Borrower and its Subsidiaries do
not hold any commercial tort claims, except as set forth on Schedule 5.7(d), as
such Schedule may be amended upon no less than 30 days prior written notice to
Agent.

5.8         Due Organization and Qualification; Subsidiaries.

(a)       Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change.

(b)      [Intentionally Omitted].

(c)      Set forth on Schedule 5.8(c), as such Schedule may be amended upon no
less than 30 days prior written notice to Agent, is a complete and accurate list
of Borrower’s direct and indirect Subsidiaries, showing:  (i) the jurisdiction
of their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by Borrower.  All of the outstanding capital Stock of each such




- 75 -

--------------------------------------------------------------------------------








Subsidiary has been validly issued and is fully paid and in the case of a
corporation, non-assessable.

(d)       Except as set forth on Schedule 5.8(d), as such Schedule may be
amended upon no less than 30 days prior written notice to Agent there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
Subsidiaries’ capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument.  Neither Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrower’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.

5.9         Due Authorization; No Conflict.

(a)       The execution, delivery, and performance by Borrower of this Agreement
and the Loan Documents to which it is a party have been duly authorized by all
necessary action on the part of Borrower.

(b)      The execution, delivery, and performance by Borrower of this Agreement
and the other Loan Documents to which it is a party do not and will not (i)
violate any provision of federal, state, or local law or regulation applicable
to Borrower, the Governing Documents of Borrower, or any order, judgment, or
decree of any court or other Governmental Authority binding on Borrower, (ii)
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under any contractual obligation of Borrower, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than Permitted
Liens, or (iv) require any approval of Borrower’s interestholders or any
approval or consent of any Person under any contractual obligation of Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect except in the case of clauses (ii) or (iv) where the failure to
do so could not reasonably be expected to result in a Material Adverse Change.

(c)       Other than the filing of financing statements and the recordation of
the Mortgages, the execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which Borrower is a party do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority or any other Person,
other than consents or approvals that have been obtained and that are still in
force and effect.

(d)       This Agreement and the other Loan Documents to which Borrower is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

(e)      The Agent’s Liens are validly created, perfected, and first priority
Liens, subject only to Permitted Liens (with respect to copyrights, trademarks,
and patents, if and to the




- 76 -

--------------------------------------------------------------------------------








extent that perfection can be achieved by UCC filings or filings with the U.S.
Patent and Trademark Office or U.S. Copyright Office, as applicable).

5.10       Litigation.  Other than those matters described on Schedule 5.10 and
other than matters arising after the Restatement Effective Date that reasonably
could not be expected to result in a Material Adverse Change, there are no
actions, suits, investigations or proceedings pending or, to the best knowledge
of Borrower, threatened against Borrower or any of its Subsidiaries.

5.11       No Material Adverse Change.  All financial statements relating to
Borrower and its Subsidiaries that have been delivered by Borrower to Agent have
been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments and reclassifications) and present fairly in all material
respects, Borrower’s and its Subsidiaries’ financial condition as of the date
thereof and results of operations for the period then ended.  There has not been
a Material Adverse Change with respect to Borrower and its Subsidiaries since
the date of the latest financial statements submitted to Agent on or before the
Restatement Effective Date.

5.12        Fraudulent Transfer.

(a)       The Loan Parties on a consolidated basis are Solvent.

(b)      No transfer of property is being made by Borrower or its Subsidiaries
and no obligation is being incurred by Borrower or its Subsidiaries in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of Borrower or its Subsidiaries.

5.13       Employee Benefits.  None of Borrower, any of its Subsidiaries, or any
of their ERISA Affiliates maintains or contributes to any Benefit Plan.

5.14       Environmental Condition.  Except as set forth on Schedule 5.14, (a)
to Borrower’s knowledge, none of Borrower’s or its Subsidiaries’ properties or
assets has ever been used by Borrower, its Subsidiaries, or by previous owners
or operators in the disposal of, or to produce, store, handle, treat, release,
or transport, any Hazardous Materials, where such use, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (b) to Borrower’s knowledge, none
of Borrower’s or its Subsidiaries’ properties or assets has ever been designated
or identified in any manner pursuant to any environmental protection statute as
a Hazardous Materials disposal site, (c) neither Borrower nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by
Borrower or its Subsidiaries, and (d) neither Borrower nor its Subsidiaries has
received a summons, citation, notice, or directive from the United States
Environmental Protection Agency or any other federal or state governmental
agency concerning any action or omission by Borrower or its Subsidiaries
resulting in the releasing or disposing of Hazardous Materials into the
environment that individually or in the aggregate could reasonably be expected
to result in a Material Adverse Change.




- 77 -

--------------------------------------------------------------------------------







5.15       Brokerage Fees.  Neither Borrower nor any of its Subsidiaries has
utilized the services of any broker or finder in connection with Borrower’s
obtaining financing from the Lender Group under this Agreement and no brokerage
commission or finder’s fee is payable by Borrower or its Subsidiaries in
connection herewith.

5.16       Intellectual Property.  Borrower and its Subsidiaries own, hold
licenses in or otherwise have a right to use all trademarks, trade names,
copyrights, patents, patent rights, and licenses that are necessary to the
conduct of its business as currently conducted, and attached hereto as Schedule
5.16 (as updated from time to time) is a true, correct, and complete listing of
all material patents, patent applications, registered trademarks, trademark
applications, copyright registrations and copyright applications as to which
Borrower or one of its Subsidiaries is the owner or is an exclusive licensee.

5.17      Leases.  Borrower and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and all of such leases are valid and
subsisting and no material default by Borrower or its Subsidiaries exists under
any of them.

5.18      Deposit Accounts and Securities Accounts.  Set forth on Schedule 5.18
(as updated from time to time) is a listing of all of Borrower’s and its
Subsidiaries’ Deposit Accounts and Securities Accounts, including, with respect
to each bank or securities intermediary (a) the name and address of such Person,
and (b) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person.

5.19       Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of Borrower or its Subsidiaries in writing to Agent or
any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents) for purposes of or in connection with this Agreement,
the other Loan Documents, or any transaction contemplated herein or therein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of Borrower or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided.  On the Restatement Effective Date, the Restatement
Effective Date Projections represent, and as of the date on which any other
Projections are delivered to Agent, such additional Projections represent
Borrower’s good faith estimate of its and its Subsidiaries’ future performance
for the periods covered thereby (it being understood that actual results may
vary from such forecasts and that such variances may be material).

5.20       Indebtedness.  Set forth on Schedule 5.20 is a true and complete list
of all Indebtedness of Borrower and its Subsidiaries outstanding immediately
prior to the Restatement Effective Date that is to remain outstanding after the
Restatement Effective Date and such Schedule accurately reflects the aggregate
principal amount of such Indebtedness and describes the principal terms thereof.




- 78 -

--------------------------------------------------------------------------------







5.21       Margin Stock.  No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

5.22       Governmental Regulation.  No Loan Party nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

5.23       OFAC.  No Loan Party nor any of its Subsidiaries is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC.  No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.  No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

5.24       Patriot Act, Anti-Corruption Laws and Beneficial Ownership
Regulation.  To the extent applicable, each Loan Party is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA Patriot Act of 2001) (the “Patriot Act”) and (c) the FCPA and any
other applicable anti-corruption laws.  No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or the
rules and regulations thereunder (collectively, the “FCPA”), or any other
applicable anti-corruption law.  As of the Restatement Effective Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.

5.25       No Affected Financial Institution.  No Loan Party is an Affected
Financial Institution.


6.          AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower shall and shall cause each of
its Subsidiaries to do all of the following:




- 79 -

--------------------------------------------------------------------------------







6.1         Accounting System.  Maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent.  Borrower also shall keep a reporting
system that shows all additions, sales, claims, returns, and allowances with
respect to its and its Subsidiaries’ sales.

6.2         Collateral Reporting.  Provide Agent (and if so requested by Agent,
with copies for each Lender) with the following documents upon reasonable
request by the Agent, in form reasonably satisfactory to Agent:

(a)      a detailed list of Borrower’s and its Subsidiaries’ customers,
including number of Installed Store locations, and

(b)       such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may request.

 

6.3         Financial Statements, Reports, Certificates.  Deliver to Agent, with
copies to each Lender:

(a)           within 45 days after the end of each of the first three quarters
during each of Borrower’s fiscal years,

(I)          AN UNAUDITED CONSOLIDATED BALANCE SHEET, INCOME STATEMENT, AND
STATEMENT OF CASH FLOW COVERING BORROWER’S AND ITS SUBSIDIARIES’ OPERATIONS
DURING SUCH PERIOD AND FOR THE THREE MONTH PERIOD THEN ENDED,

(II)        MANAGEMENT DISCUSSION AND ANALYSIS REPORT OF BORROWER AND ITS
SUBSIDIARIES, DESCRIBING IN REASONABLE DETAIL THEIR OPERATIONS AND FINANCIAL
CONDITION AND ANY CONSTRUCTION UPDATES FOR SUCH PERIOD, AND

(III)       A COMPLIANCE CERTIFICATE;

PROVIDED, THAT THE FOREGOING CLAUSES (I) AND (II) SHALL BE SATISFIED BY FILING
OF BORROWER’S 10-Q WITH THE SEC INCLUDING SUCH FINANCIAL STATEMENTS AND REPORTS
(AND THE PUBLIC FILING OF SUCH REPORT WITH THE SEC SHALL CONSTITUTE DELIVERY
UNDER THIS SECTION 6.3(A));

(b)          within 120 days after the end of each of Borrower’s fiscal years
(for the avoidance of doubt, including Borrower’s fiscal year ended December 31,
2019),

(I)         CONSOLIDATED FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES
FOR EACH SUCH FISCAL YEAR, AUDITED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
REASONABLY ACCEPTABLE TO AGENT AND CERTIFIED, WITHOUT ANY QUALIFICATIONS
(INCLUDING ANY (A) “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION (EXCEPT TO
THE EXTENT THAT SUCH QUALIFICATION OR EXCEPTION IS DUE SOLELY TO THE FACT THAT
THE REVOLVER MATURITY DATE OR THE DELAYED DRAW TERM LOAN MATURITY DATE AT THE
TIME OF SUCH AUDIT IS SCHEDULED TO OCCUR WITHIN TWELVE MONTHS OF THE END OF SUCH
FISCAL YEAR), (B) QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT, OR
(C) QUALIFICATION WHICH RELATES TO THE TREATMENT OR CLASSIFICATION OF ANY ITEM
AND WHICH, AS A CONDITION TO THE REMOVAL OF SUCH QUALIFICATION, WOULD REQUIRE AN
ADJUSTMENT TO SUCH ITEM, THE EFFECT OF WHICH WOULD BE TO




- 80 -

--------------------------------------------------------------------------------








CAUSE ANY NONCOMPLIANCE WITH THE PROVISIONS OF SECTION 7.18), BY SUCH
ACCOUNTANTS TO HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP (SUCH AUDITED
FINANCIAL STATEMENTS TO INCLUDE A BALANCE SHEET, INCOME STATEMENT, AND STATEMENT
OF CASH FLOW AND, IF PREPARED, SUCH ACCOUNTANTS’ LETTER TO MANAGEMENT) AND

(II)        A COMPLIANCE CERTIFICATE;

PROVIDED, THAT THE FOREGOING CLAUSE (I) SHALL BE SATISFIED BY FILING OF
BORROWER’S 10-K WITH THE SEC INCLUDING SUCH FINANCIAL STATEMENTS (AND THE PUBLIC
FILING OF SUCH REPORT WITH THE SEC SHALL CONSTITUTE DELIVERY UNDER THIS SECTION
6.3(B));

(c)          within 60 days after the start of each of Borrower’s fiscal years,
copies of Borrower’s Projections, in form (including as to scope) satisfactory
to Agent, in its Permitted Discretion, for the forthcoming fiscal year, month by
month, certified by the chief financial officer of Borrower as being such
officer’s good faith estimate of the financial performance of Borrower during
the period covered thereby;

(d)           if and when filed by Borrower,

(I)         FORM 10-Q QUARTERLY REPORTS, FORM 10-K ANNUAL REPORTS, AND FORM 8-K
CURRENT REPORTS, AND

(II)        ANY OTHER FILINGS MADE BY BORROWER WITH THE SEC;

(e)          promptly, but in any event within 5 days after a senior officer of
Borrower has knowledge of any event or condition that constitutes a Default or
an Event of Default, notice thereof and a statement of the curative action that
Borrower proposes to take with respect thereto (if any);

(f)           promptly after the commencement thereof, but in any event within 5
days after the service of process with respect thereto on Borrower or any of its
Subsidiaries, notice of all actions, suits, or proceedings brought by or against
Borrower or any of its Subsidiaries before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Change;

(g)          promptly following any request therefor, provide information and
documentation reasonably requested by the Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation; and

(h)         upon the request of Agent, any other information reasonably
requested relating to the financial condition of Borrower or its Subsidiaries.

In addition, Borrower agrees that no Subsidiary of Borrower will have a fiscal
year different from that of Borrower.  Borrower also agrees to cooperate with
Agent to allow Agent to consult with its independent certified public
accountants if Agent reasonably requests the right to do so and that, in such
connection, its independent certified public accountants are




- 81 -

--------------------------------------------------------------------------------








authorized to communicate with Agent and to release to Agent whatever financial
information concerning Borrower or its Subsidiaries that Agent reasonably may
request.

6.4         Guarantor Reports.  Cause each Guarantor to deliver its annual
financial statements at the time when Borrower provides its audited financial
statements to Agent, but only to the extent such Guarantor’s financial
statements are not consolidated with Borrower’s financial statements.

6.5         [Intentionally Omitted].

6.6         Maintenance of Properties.  Maintain and preserve all of its
properties which are necessary or material to the proper conduct to its business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the provisions of all material leases to which it is a party
as lessee, so as to prevent any loss or forfeiture thereof or thereunder, except
for any failure to comply with the foregoing with respect to properties with a
market value less than or equal to $250,000.

6.7         Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower,
its Subsidiaries, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest.  Borrower will and will cause its Subsidiaries to make timely
payment or deposit of all tax payments and withholding taxes required of it and
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
request, furnish Agent with proof satisfactory to Agent indicating that Borrower
and its Subsidiaries have made such payments or deposits.

6.8         Insurance.

(a)          At Borrower’s expense, maintain insurance respecting its and its
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses.  Borrower also shall
maintain business interruption, public liability, and product liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation.  All such policies of insurance shall be in such amounts and
with such insurance companies as are reasonably satisfactory to Agent (it being
understood and agreed that the insurance company that provides such insurance on
the Restatement Effective Date, and the amounts of the insurance maintained on
the Restatement Effective Date shall be deemed to be satisfactory to Agent).  At
the request of the Agent, Borrower shall deliver copies of all such policies to
Agent with an endorsement naming Agent as the sole loss payee (under a
satisfactory lender’s loss payable endorsement) or additional insured, as
appropriate (except with respect to business interruption).  Each policy of
insurance or endorsement shall contain a clause requiring the insurer to give
not less than 30 days prior written notice to Agent in the event of cancellation
of the policy for any reason whatsoever.

(b)         Borrower shall give Agent prompt notice of any loss in excess of
$250,000 covered by such insurance.  Agent shall have the exclusive right to
adjust any losses




- 82 -

--------------------------------------------------------------------------------








claimed under any such insurance policies after the occurrence and during the
continuation of an Event of Default, without any liability to Borrower
whatsoever in respect of such adjustments.  Any monies received as payment for
any loss under any insurance policy mentioned above (other than liability
insurance policies) or as payment of any award or compensation for condemnation
or taking by eminent domain shall be applied as set forth in, subject to Section
2.4(c).

(c)         Borrower will not and will not suffer or permit its Subsidiaries to
take out separate insurance concurrent in form or contributing in the event of
loss with that required to be maintained under this Section 6.8, unless Agent is
included thereon as an additional insured or loss payee under a lender’s loss
payable endorsement.  Borrower promptly shall notify Agent whenever such
separate insurance is taken out, specifying the insurer thereunder and full
particulars as to the policies evidencing the same, and copies of such policies
promptly shall be provided to Agent.

(d)         With respect to any Real Property Collateral located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “special flood hazard area” (or a similar designation), Borrower shall, and
shall cause its Subsidiaries to, provide to Agent evidence that Borrower or such
Subsidiary maintains, with insurance companies as are reasonably satisfactory to
Agent, such flood insurance in such reasonable total amount and in form and
substance as the Agent may from time to time reasonably require, and otherwise
sufficient to comply with the Flood Insurance Laws and all other applicable
rules and regulations relating to flood insurance, including any information
reasonably requested by the Agent in order to determine whether the amount of
flood insurance remains sufficient for compliance with the Flood Insurance
Laws.  At the request of the Agent, Borrower shall deliver copies of all such
policies to the Agent, including evidence of annual renewals of such insurance. 
Borrower shall promptly deliver to the Agent any notice of re-designation of the
Real Property Collateral into or out of a “special flood hazard area”, any
revisions to an existing flood map or issuance of a new flood map, any changes
in status of the community under the National Flood Program, and any notice to
the Borrower of insufficient flood insurance (including, but not limited to, as
a result of lapsed flood insurance, failure to obtain flood insurance based on a
re-designation of the Real Property Collateral on the flood map, or due to the
course of construction of an improvement to the property), in each case, to the
extent that Borrower is notified in writing or otherwise has actual knowledge
thereof.

(e)         In the event the Borrower fails to provide evidence of the policies
of insurance required by Sections 6.8(a) and 6.8(d) above that are in full force
and effect as may be reasonably requested by Agent from time to time, the Agent
may procure such insurance on Borrower’s behalf and Borrower shall be
responsible for all reasonable out-of-pocket amounts advanced by the Agent
therefor. Once the Borrower provides evidence of the required policy(ies), the
Agent shall promptly cancel its policy(ies). Notwithstanding the foregoing,
nothing herein shall be deemed to make the Agent responsible for premiums,
warranties or representations to underwriters or monitoring Borrower’s
compliance with any insurance related requirements hereunder.

6.9         Location of Inventory and Equipment.  Keep Borrower’s and its
Subsidiaries’ Inventory and Equipment (other than (w) Equipment out for repair,
(x) Equipment in transit between such locations, (y) Chillers located at, or in
transit to, one or more of the Installed Stores




- 83 -

--------------------------------------------------------------------------------







and (z) other Equipment with an after market value not in excess of $500,000 in
the aggregate) only at the locations identified on Schedule 5.5 and their chief
executive offices only at the locations identified on Schedule 5.7(b); provided,
however, that Borrower may amend Schedule 5.5 and Schedule 5.7(b) so long as
such amendment occurs by written notice to Agent not less than 30 days after the
date on which such Inventory or Equipment is moved to such new location or such
chief executive office is relocated, so long as such new location is within the
continental United States, and so long as, at the time of such written
notification, Borrower uses commercially reasonable efforts to provide to Agent
a Collateral Access Agreement with respect thereto (other than with respect to
such locations that are subject to a Mortgage) (for the avoidance of doubt, a
Collateral Access Agreement will not be required with respect to any locations
described in clauses (w) through (z) in the parenthetical above) .

6.10         Compliance with Laws.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

6.11         Leases.  Pay when due all rents and other amounts, in each case to
the extent that such amounts that are not paid when due exceed $250,000 in the
aggregate at any one time, payable under any material leases to which Borrower
or any of its Subsidiaries is a party or by which Borrower’s or any such
Subsidiaries’ properties and assets are bound, unless such payments are the
subject of a Permitted Protest.

6.12         Existence.  At all times preserve and keep in full force and effect
Borrower’s and its Subsidiaries’ existence and good standing and any rights and
franchises material to their businesses; provided, however, that neither
Borrower or any of its Subsidiaries shall be required to preserve any such right
or franchise if such Person’s board of directors (or similar governing body)
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to the Lenders;
provided further that this Section 6.12 shall not prohibit or otherwise limit
the Canadian Subsidiary Dissolution or the FP Foods Dissolution, in each case,
conducted in accordance with the terms hereof.

6.13         Environmental.  (a) Keep any property either owned or operated by
Borrower or its Subsidiaries free of any Environmental Liens which could,
individually or in the aggregate, reasonably be expected to secure a liability
to Borrower or any of its Subsidiaries in excess of $500,000, or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply with Environmental Laws where
any such failure to comply could, individually or in the aggregate, reasonably
be expected to result in a liability to Borrower or any of its Subsidiaries in
excess of $500,000 and provide to Agent documentation of such compliance which
Agent reasonably requests, (c) promptly notify Agent of any release of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries which could, individually or in the
aggregate, reasonably be expected to result in a liability to Borrower or any of
its Subsidiaries in excess of $500,000 and take any Remedial Actions required to
abate said release or otherwise to come into compliance with applicable
Environmental Law, and (d) promptly, but in any event within 5 days of its
receipt thereof, provide Agent with written notice of any of the following:  (i)
notice




- 84 -

--------------------------------------------------------------------------------








that an Environmental Lien which could, individually or in the aggregate,
reasonably be expected to secure a liability to Borrower or any of its
Subsidiaries in excess of $500,000 has been filed against any of the real or
personal property of Borrower or its Subsidiaries, (ii) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against Borrower or its Subsidiaries, and (iii) notice of a violation, citation,
or other administrative order which reasonably could be expected to result in a
Material Adverse Change.

6.14         Disclosure Updates.  Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to Agent contained, at the time it was furnished,
any untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made.  The foregoing to the contrary notwithstanding,
any notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or,
modifying this Agreement or any of the Schedules hereto.

6.15          Formation of Subsidiaries.  At the time that Borrower or any
Guarantor forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Restatement Effective Date, Borrower or such
Guarantor shall (a) cause such new Subsidiary to provide to Agent a Guaranty,
Guarantor Security Agreement, and Intercompany Subordination Agreement (or
joinder thereto), together with such other security documents (including
delivery of Mortgages, and satisfaction of each other requirement specified in
Section 6.17 in the time periods set forth therein, with respect to any Real
Property Collateral of such new Subsidiary), as well as appropriate financing
statements (and with respect to all property subject to a Mortgage, fixture
filings), all in form and substance satisfactory to Agent (including being
sufficient to grant Agent a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary other than any
Excluded Property); provided that the Guaranty, Guarantor Security Agreement,
and such other security documents shall not be required to be provided to Agent
with respect to any direct or indirect Subsidiary of a Loan Party that is an
Excluded Subsidiary, (b) within 10 days of such formation or acquisition (or
such later date as permitted by Agent in its sole discretion) provide to Agent a
pledge agreement and appropriate certificates and powers or financing
statements, hypothecating all of the direct or beneficial ownership interest in
such new Subsidiary, in form and substance satisfactory to Agent; provided that
no such pledge shall be made with respect to any Excluded Subsidiary (other than
65% of the total outstanding voting Stock (and 100% of the total outstanding
non-voting Stock) of any CFC or CFC Holdco that is a direct Subsidiary of a Loan
Party), and (c) within 10 days of such formation or acquisition (or such later
date as permitted by Agent) provide to Agent all other documentation, including
one or more opinions of counsel satisfactory to Agent, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all property subject to a Mortgage).  Any
document, agreement, or instrument executed or issued pursuant to this Section
6.15 shall be a Loan Document.

6.16         Canadian and Dutch Subsidiaries. 




- 85 -

--------------------------------------------------------------------------------







(a)          Within 30 days (or such longer period as reasonably agreed to by
Agent) after the written request therefor by Agent, Borrower shall deliver an
additional stock pledge agreement (in addition to the Stock Pledge Agreement)
which is governed by Ontario law and which is otherwise in form and substance
reasonably satisfactory to Agent, pursuant to which Borrower shall pledge 65% of
the total outstanding voting Stock (and 100% of the total outstanding non-voting
Stock) of the Canadian Subsidiary (and none of any Subsidiary of such Canadian
Subsidiary).

(b)          Within 30 days (or such longer period as reasonably agreed to by
Agent) after the written request therefor by Agent, Borrower shall deliver an
additional stock pledge agreement (in addition to the Stock Pledge Agreement)
which is governed by Dutch law and which is otherwise in form and substance
reasonably satisfactory to Agent, pursuant to which Borrower shall pledge 65% of
the total outstanding voting Stock (and 100% of the total outstanding non-voting
Stock) of the Dutch Subsidiary (and none of any Subsidiary of such Dutch
Subsidiary). 

6.17       Acquisition of Real Property Collateral.   Not less than 30 days (or
such shorter period as reasonably agreed to by Agent) prior to the acquisition
thereof, Borrower shall (i) notify the Agent in writing of any Real Property
Collateral to be acquired by Borrower or any Subsidiary, on or after the
Restatement Effective Date and (ii) cause to be delivered to the Agent with
respect to such Real Property Collateral (in each case, in form and substance
reasonably satisfactory to the Agent):

 

(a)         an appraisal,

(b)        a Phase I environmental site assessment report, along with a reliance
letter in favor of the Agent relating thereto,

(c)         a completed flood hazard determination from a third party vendor
evidencing whether any such Real Property Collateral is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “special flood hazard area” (or a similar designation) and, (i) if it is,
either (A) a notification to the Borrower or such Subsidiary of such
determination signed and dated by the Borrower or such Subsidiary (the “Borrower
Notice”) and (if applicable) notification to the Borrower or such Subsidiary
that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) is not available because the community in which the Real Estate
Collateral is located does not participate in NFIP, together with evidence the
Borrower or such Subsidiary’s receipt of the Borrower Notice,  or (B) if the
Borrower Notice is required to be provided to the Borrower or such Subsidiary
and flood insurance is available in the community in which the Real Estate
Collateral is located, evidence that Borrower or such Subsidiary has obtained
(or, concurrently with the acquisition thereof, will obtain), with insurance
companies as are reasonably satisfactory to Agent, such flood insurance in such
reasonable total amount as the Agent may reasonably require, and otherwise
sufficient to comply with all applicable rules and regulations relating to flood
insurance, in form and substance reasonably acceptable to the Agent,

(d)        a survey,




- 86 -

--------------------------------------------------------------------------------







(e)        a zoning report, and

(f)        to the extent then available, construction plans and budget for all
projects Borrower then expects to initiate on such Real Property Collateral.

Within 90 days (or such longer period as reasonably agreed to by Agent) after
such acquisition of any Real Property Collateral, the Borrower shall cause to be
delivered to the Agent with respect to such Real Property Collateral (in each
case, in form and substance reasonably satisfactory to the Agent):

(a)        a duly executed Mortgage, along with a fixture filing,

(b)         a lenders’ policy of title insurance with respect thereto, in form
and substance, and with an insured amount, reasonably satisfactory to the Agent,

(c)         an Environmental Indemnity,

(d)        to the extent not previously delivered, construction plans and budget
for all projects Borrower then expects to initiate on such Real Property
Collateral, accompanied by a new appraisal reflecting such construction plans;
provided that, if Borrower does not then expect to initiate any project on such
Real Property Collateral, but later determines to do so, or if plans for any
such project change thereafter, then Borrower shall deliver such new plans and
related budget, and if requested by any Lender, appraisal, promptly after such
determination or change; provided, further, that any cost, fee or expense (i)
relating to the development, obtainment, delivery or review of any such
appraisal, shall be borne by the Lender that requested such appraisal, and (ii)
relating to the review of any such construction plans, shall be borne by Bank of
America, N.A.

(e)         a legal opinion with respect to the documents referred to in clause
(a) above, delivered by Borrower’s counsel in the State in which such Real
Property Collateral is located.


7.           NEGATIVE COVENANTS. 

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will not and will not permit
any of its Subsidiaries to do any of the following:

7.1       Indebtedness.  Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a)          Indebtedness evidenced by this Agreement and the other Loan
Documents,

(b)          Indebtedness set forth on Schedule 5.20,

(c)          Permitted Purchase Money Indebtedness,

(d)         refinancings, renewals, or extensions of Indebtedness permitted
under clauses (b) and (c) above (and continuance or renewal of any Permitted
Liens associated

- 87 -

--------------------------------------------------------------------------------





therewith) so long as:  (i) the terms and conditions of such refinancings,
renewals, or extensions do not, in Agent’s reasonable judgment, materially
impair the prospects of repayment of the Obligations by Borrower or materially
impair Borrower’s creditworthiness, (ii) such refinancings, renewals, or
extensions do not result in an increase in the principal amount of, or interest
rate with respect to, the Indebtedness so refinanced, renewed, or extended,
(iii) such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Borrower, (iv) if the Indebtedness
that is refinanced, renewed, or extended was subordinated in right of payment to
the Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (v) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended,

(e)          endorsement of instruments or other payment items for deposit,

(f)          Indebtedness composing Permitted Investments,

(g)         Subordinated Debt in an aggregate amount not to exceed $5,000,000 at
any time outstanding,

(h)         Hedge Obligations, and

(i)          other unsecured Indebtedness in an aggregate amount not to exceed
$5,300,000 at any time outstanding.

7.2         Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(d) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).

7.3         Restrictions on Fundamental Changes.

(a)          Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock other than (i) to consummate a
Permitted Acquisition and (ii) mergers between Borrower and any of its
Subsidiaries, provided that Borrower is the surviving entity of such merger and
remains an entity organized under the laws of a state within the United States.

(b)          Consummate a Division/Series Transaction without the prior written
consent of the Agent.

(c)        Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution); provided that this Section 7.3(c) shall not prohibit or otherwise
limit the Canadian

- 88 -

--------------------------------------------------------------------------------






SUBSIDIARY DISSOLUTION OR THE FP FOODS DISSOLUTION, IN EACH CASE, CONDUCTED IN
ACCORDANCE WITH THE TERMS HEREOF.

(d)          Convey, sell, lease, license, assign, transfer, or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its assets.

7.4       Disposal of Assets.  Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of any of Borrower’s or
its Subsidiaries assets; provided that this Section 7.4 shall not prohibit or
otherwise limit the Canadian Subsidiary Dissolution, conducted in accordance
with the terms hereof; provided further that (i) none of the foregoing shall be
deemed to permit a Division/Series Transaction and (ii) in no event shall
Borrower sell or otherwise dispose of, or permit any of its Subsidiaries to sell
or otherwise dispose of, any Real Property Collateral without the prior written
consent of the Agent.

7.5        Change Name.  Change Borrower’s or any of its Subsidiaries’ names,
organizational identification number, state of organization or organizational
identity; provided, however, that Borrower or any of its Subsidiaries may change
their names upon at least 30 days prior written notice to Agent of such change
and so long as, at the time of such written notification, Borrower or its
Subsidiary provides any financing statements necessary to perfect and continue
perfected the Agent’s Liens.

7.6          Nature of Business.  Make any change in the principal nature of its
or their business.

7.7          Prepayments and Amendments.  Except in connection with a
refinancing permitted by Section 7.1(e),

(a)        optionally prepay, redeem, defease, purchase, or otherwise acquire
any Subordinated Debt of Borrower or its Subsidiaries, other than the
Obligations in accordance with this Agreement, or

(b)         directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness permitted
under Section 7.1(b) to the extent that such amendment, modification, or change
could, individually or in the aggregate, reasonably be expected to be materially
adverse to the interests of the Lender Group.

7.8         Change of Control.  Cause, permit, or suffer, directly or
indirectly, any Change of Control.

7.9         Consignments.  Consign any of its or their Inventory or sell any of
its or their Inventory on bill and hold, sale or return, sale on approval, or
other conditional terms of sale.

7.10       Distributions.  Make any distribution or declare or pay any dividends
(in cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire any of Borrower’s Stock, of any class, whether now or
hereafter outstanding (each, a “Distribution”), other than (a) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, Borrower may make Distributions to present or former employees,
officers, or

- 89 -

--------------------------------------------------------------------------------







directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions of Stock of Borrower held by such Persons,
provided that the aggregate amount of such redemptions made by Borrower during
any fiscal year does not exceed $1,000,000, (b) dividends and distributions
declared and paid on the Stock of any Subsidiary of Borrower ratably to the
holders of such Stock, (c) cashless repurchases of Stock of Borrower deemed to
occur upon exercise of stock options or warrants if such Stock represent a
portion of the exercise price of such options or warrants, (d) Distributions
within 60 days after the date of declaration thereof if at such date of
declaration such Distribution would have been permitted under this Section 7.10
so long as no Default or Event of Default shall have occurred and be continuing
or would result therefrom, (e) for any taxable year in which Borrower or any of
its Subsidiaries is a member of a consolidated, combined. affiliated, unitary,
or similar income tax group of which Borrower or a direct or indirect parent of
Borrower is the common parent (a “Tax Group”), Borrower or any Subsidiary may
make distributions to its direct or indirect parent entity necessary to permit
such parent entity to pay any income taxes of such Tax Group that are due and
payable in respect of taxable income attributable to Borrower and/or its
Subsidiaries and (f) other Distributions if after giving pro forma effect
thereto, Borrower is in compliance with the Leverage Ratio required by Section
7.18(a)(ii) and so long as no Default or Event of Default shall have occurred
and be continuing or would result therefrom.  Notwithstanding anything herein to
the contrary, nothing in this Section 7.10 shall be deemed to permit a
Division/Series Transaction.

7.11       Accounting Methods.  Modify or change its fiscal year or its method
of accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s or its Subsidiaries’ accounting records
without said accounting firm or service bureau agreeing to provide Agent
information regarding Borrower’s and its Subsidiaries’ financial condition.

7.12       Investments.  Except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that Borrower and its Subsidiaries shall not have Permitted Investments
(other than in the Cash Management Accounts) in Deposit Accounts or Securities
Accounts in an aggregate amount in excess of $25,000 at any one time unless
Borrower or its Subsidiary, as applicable, and the applicable securities
intermediary or bank have entered into Control Agreements governing such
Permitted Investments in order to perfect (and further establish) the Agent’s
Liens in such Permitted Investments.  Subject to the foregoing proviso, Borrower
shall not and shall not permit its Subsidiaries to establish or maintain any
Deposit Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account. 
Notwithstanding anything herein to the contrary, nothing in this Section 7.12
shall be deemed to permit a Division/Series Transaction.

7.13        Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for
transactions that (i) are in the ordinary course of Borrower’s business, (ii)
are upon fair and reasonable terms, and (iii) are no less favorable to Borrower
or its Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate; provided, that none of the foregoing shall be
deemed to permit a Division/Series Transaction.

- 90 -

--------------------------------------------------------------------------------







7.14        Suspension.  Suspend or go out of a substantial portion of its or
their business. 

7.15        Sale-Leaseback Transactions.  Borrower shall not, and shall not
permit any Subsidiary to, sell, assign or otherwise transfer any of its
properties, rights or assets (whether now owned or hereafter acquired) to any
Person and thereafter directly or indirectly lease back the same or similar
property.

7.16        Use of Proceeds.  Use the proceeds of (a) the Advances for any
purpose other than (i) on the Restatement Effective Date, to repay the
Indebtedness evidenced by the Existing Loan Agreement and to pay transactional
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, and the transactions contemplated hereby and thereby, and (ii)
thereafter, to purchase Eligible Equipment, finance Capital Expenditures,
finance general corporate expenses and to use in any other manner consistent
with the terms and conditions hereof, for its lawful and permitted purposes or
(b) the Delayed Draw Term Loan for any purpose other than to purchase Eligible
Equipment, finance tenant improvements and finance development of its
manufacturing facilities (including financing the acquisition of real estate in
connection with any such development); provided, that in no event shall any
proceeds of the Advances or the Delayed Draw Term Loans be used to refinance or
repay any Subordinated Debt, any Indebtedness owed to any Permitted Holder or to
any Affiliate of Borrower or any Permitted Preferred Stock.

7.17        Restriction on FP Foods.  After the Restatement Effective Date FP
Foods shall not own or hold any assets and shall not conduct any business except
to the extent necessary to complete its dissolution.

7.18        Financial Covenants.

(a)                Fail to maintain or achieve:

(i)                 Adjusted EBITDA.  TTM EBITDA for the 12 month period ending
March 31, 2020, and for each 12 month period ending on the last day of any
fiscal quarter thereafter, that is greater than or equal to the amount set forth
in the following table for the applicable period:

12 Month Period
Ending


Minimum
TTM EBITDA

March 31, 2020

$

24,020,919

June 30, 2020

$

28,331,857

September 30, 2020

$

32,812,675

December 31, 2020

$


40,006,023

March 31, 2021

$


43,195,888

June 30, 2021

$


44,908,046

September 30, 2021          

$

49,415,315

 

- 91 -

--------------------------------------------------------------------------------







12 Month Period
Ending


Minimum
TTM EBITDA

December 31, 2021

$


57,313,070




(ii)               Leverage Ratio.  A Leverage Ratio, measured on a quarter-end
basis, for the 12 month period ending March 31, 2020, and for each 12 month
period ending on the last day of any fiscal quarter thereafter, that is less
than or equal to the amount set forth in the following table for the applicable
period:

 

12 Month Period
Ending

Maximum
Leverage Ratio

March 31, 2020

3.00:1.00

June 30, 2020

3.00:1.00

September 30, 2020

3.00:1.00

December 31, 2020

3.00:1.00

March 31, 2021

3.00:1.00

June 30, 2021

3.00:1.00

September 30, 2021

3.00:1.00

December 31, 2021

3.00:1.00

March 31, 2022

3.00:1.00

June 30, 2022

3.00:1.00

September 30, 2022

2.75:1.00

December 31, 2022

2.75:1.00

March 31, 2023

2.75:1.00

June 30, 2023

2.75:1.00

September 30, 2023

and each fiscal quarter thereafter

2.50:1.00

 

(iii)            Fixed Charge Coverage Ratio.  A Fixed Charge Coverage Ratio,
measured on a quarter-end basis, for the 12 month period ending March 31, 2020,
and for each 12 month period ending on the last day of any fiscal quarter
thereafter, of at least 1.25:1.00.

 

(b)          Make:

- 92 -

--------------------------------------------------------------------------------







(i)                 Capital Expenditures.  Capital Expenditures in any fiscal
year in excess of the amount set forth in the following table for the applicable
fiscal year:

Fiscal Year


Maximum
Capital Expenditures

2020

$

155,760,000

2021

$


248,600,000

2022

$


88,036,704

2023

$


80,366,224

2024

$


77,650,453

2025

$


80,190,000

 

provided, that if the amount of the Capital Expenditures permitted to be made in
any fiscal year as set forth in the above table is greater than the actual
amount of the Capital Expenditures (excluding the amount, if any, of Capital
Expenditures made with Net Cash Proceeds reinvested pursuant to the proviso in
Section 2.4(e)(ii)) actually made in such fiscal year (the amount by which such
permitted Capital Expenditures for such fiscal year exceeds the actual amount of
Capital Expenditures for such fiscal year, the “Excess Amount”), then 100% of
such Excess Amount (the “Carry-Over Amount”) may be carried forward to the next
succeeding Fiscal Year (the “Succeeding Fiscal Year”), so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; provided further that the Carry-Over Amount applicable to a
particular Succeeding Fiscal Year may not be used in that Fiscal Year until the
amount permitted above to be expended in such Fiscal Year has first been used in
full and the Carry-Over Amount applicable to a particular Succeeding Fiscal Year
may not be carried forward to another fiscal year.


8.           EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1         If Borrower fails to pay when due and payable, or when declared due
and payable, (a) all or any portion of the Obligations consisting of the
reimbursement of Lender Group Expenses (other than any portion thereof
constituting principal, any amount payable to Issuing Lender in reimbursement of
any drawing under a Letter of Credit, fees or interest) constituting Obligations
(including any portion thereof that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), and such failure continues
for a period of 10 days, (b) all or any portion of the Obligations consisting of
principal or any amount payable to Issuing Lender in reimbursement of any
drawing under a Letter of Credit, or (c) any interest or other amounts that do
not constitute Lender Group Expenses (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), principal or any amount payable

- 93 -

--------------------------------------------------------------------------------





to Issuing Lender in reimbursement of any drawing under a Letter of Credit and
such failure continues for a period of five days;

8.2          If Borrower or any of its Subsidiaries:

(a)          fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 6.2, 6.3, 6.8, 6.12, 6.15, 6.16 or 6.17 of this
Agreement, or (ii) Sections 7.1 through 7.18 of this Agreement; or

(b)          fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this Section
8 shall govern), and such failure continues for a period of 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of Borrower or (ii) the date on which written notice thereof is given to
Borrower by Agent;

8.3         If any material portion of Borrower’s or any of its Subsidiaries’
assets is attached, seized, subjected to a writ or distress warrant or levied
upon;

8.4        If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;

8.5        If an Insolvency Proceeding is commenced against Borrower, or any of
its Subsidiaries, and any of the following events occur:  (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 45 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or any of its Subsidiaries, or (e) an order
for relief shall have been entered therein;

8.6        If Borrower or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs;

8.7        If a notice of Lien, levy, or assessment is filed of record involving
an amount of the Applicable Cross-Default Amount or more with respect to any of
Borrower’s or any of its Subsidiaries’ assets by the United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon any of Borrower’s or any of its Subsidiaries’ assets and the
same is not paid before such payment is delinquent;

8.8        If a judgment or other claim becomes a Lien or encumbrance involving
an amount of the Applicable Cross-Default Amount or more upon any material
portion of Borrower’s or any of its Subsidiaries’ assets;


- 94 -

--------------------------------------------------------------------------------







8.9        If there is a default in any material agreement of Indebtedness or
any Material Contract to which Borrower or any of its Subsidiaries is a party
involving an amount of the Applicable Cross-Default Amount or more and such
default (a) occurs at the final maturity of the obligations thereunder, or (b)
results in a right by the other party thereto, irrespective of whether
exercised, to accelerate the maturity of Borrower’s or its Subsidiaries’
obligations thereunder or to terminate such agreement;

8.10      If Borrower or any of its Subsidiaries makes any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
payment of the Obligations (other than reimbursement of a de minimis amount of
expenses), except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;

8.11      If any warranty, representation, certificate, statement, or Record
made herein or in any other Loan Document or delivered in writing to Agent or
any Lender in connection with this Agreement or any other Loan Document proves
to be untrue in any material respect (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of the date of
issuance or making or deemed making thereof;

8.12      If the obligation of any Guarantor under any Guaranty is limited or
terminated by operation of law or by any such Guarantor thereunder;

8.13      If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby (with
respect to intellectual property, limited to perfection in the United States),
except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement; or

8.14      Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower or its Subsidiaries, or a proceeding shall be commenced by
Borrower or its Subsidiaries, or by any Governmental Authority having
jurisdiction over Borrower or its Subsidiaries seeking to establish the
invalidity or unenforceability thereof, or Borrower or its Subsidiaries, shall
deny that Borrower or its Subsidiaries has any liability or obligation purported
to be created under any Loan Document.


9.           THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1          Rights and Remedies.  Upon the occurrence, and during the
continuation, of an Event of Default, the Required Lenders (at their election
but without notice of their election and without demand) may authorize and
instruct Agent to do any one or more of the following on behalf of the Lender
Group (and Agent, acting upon the instructions of the Required Lenders, shall do
the same on behalf of the Lender Group), in addition to any other rights or
remedies provided for hereunder or under any other Loan Document or by
applicable law, all of which are authorized by Borrower:

- 95 -

--------------------------------------------------------------------------------







(a)          (i) Declare the principal of, and any and all accrued and unpaid
interest and fees in respect of, the Loans and all other Obligations (other than
the Bank Product Obligations), whether evidenced by this Agreement or by any of
the other Loan Documents to be immediately due and payable, whereupon the same
shall become and be immediately due and payable and Borrower shall be obligated
to repay all of such Obligations in full, without presentment, demand, protest,
or further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower, and (ii) direct Borrower to provide (and Borrower
agrees that upon receipt of such notice it will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrower’s reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;

(b)          Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrower and the Lender Group;

(c)          Declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender to make
Advances, (ii) the obligation of Issuing Lender to issue Letters of Credit and
(iii) the obligation of any Lender to make Delayed Draw Term Loans;

(d)          Settle or adjust disputes and claims directly with Borrower’s
Account Debtors for amounts and upon terms which Agent considers advisable, and
in such cases, Agent will credit Borrower’s Loan Account with only the net
amounts received by Agent in payment of such disputed Accounts after deducting
all Lender Group Expenses incurred or expended in connection therewith;

(e)          Cause Borrower to hold all of its returned Inventory in trust for
the Lender Group and segregate all such Inventory from all other assets of
Borrower or in Borrower’s possession;

(f)          Without notice to or demand upon Borrower, make such payments and
do such acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral.  Borrower agrees to assemble the Collateral if
Agent so requires, and to make the Collateral available to Agent at a place that
Agent may designate which is reasonably convenient to both parties.  Borrower
authorizes Agent to enter the premises where the Collateral is located, to take
and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest, or compromise any Lien that in Agent’s determination appears
to conflict with the priority of Agent’s Liens in and to the Collateral and to
pay all expenses incurred in connection therewith and to charge Borrower’s Loan
Account therefor.  With respect to any of Borrower’s owned or leased premises,
Borrower hereby grants Agent a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of the Lender
Group’s rights or remedies provided herein, at law, in equity, or otherwise;

(g)         Without notice to Borrower (such notice being expressly waived), and
without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations any and all (i) balances and deposits of Borrower held
by the Lender Group (including any amounts received in the Cash

- 96 -

--------------------------------------------------------------------------------





Management Accounts), or (ii) Indebtedness at any time owing to or for the
credit or the account of Borrower held by the Lender Group;

(h)         Hold, as cash collateral, any and all balances and deposits of
Borrower held by the Lender Group, and any amounts received in the Cash
Management Accounts, to secure the full and final repayment of all of the
Obligations;

(i)          Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Borrower Collateral.  Borrower hereby grants to Agent a license or other right
to use, without charge, Borrower’s labels, patents, copyrights, trade secrets,
trade names, trademarks, service marks, and advertising matter, or any property
of a similar nature, as it pertains to the Borrower Collateral, in completing
production of, advertising for sale, and selling any Borrower Collateral and
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Lender Group’s benefit;

(j)          Sell the Borrower Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrower’s premises) as Agent
determines is commercially reasonable.  It is not necessary that the Borrower
Collateral be present at any such sale;

(k)         Except in those circumstances where no notice is required under the
Code, Agent shall give notice of the disposition of the Borrower Collateral as
follows:

(i)           Agent shall give Borrower a notice in writing of the time and
place of public sale, or, if the sale is a private sale or some other
disposition other than a public sale is to be made of the Borrower Collateral,
the time on or after which the private sale or other disposition is to be made;
and

(ii)          The notice shall be personally delivered or mailed, postage
prepaid, to Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Borrower Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;

(l)           Agent, on behalf of the Lender Group, may credit bid and purchase
at any public sale;

(m)         Agent may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Borrower Collateral or to operate same
and, to the maximum extent permitted by law, may seek the appointment of such a
receiver without the requirement of prior notice or a hearing; and

(n)          The Lender Group shall have all other rights and remedies available
at law or in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any

- 97 -

--------------------------------------------------------------------------------







notice to Borrower or any other Person or any act by the Lender Group, the
Commitments shall automatically terminate and the Obligations (other than the
Bank Product Obligations), inclusive of the principal of, and any and all
accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents, shall automatically become and
be immediately due and payable and Borrower shall automatically be obligated to
repay all of such Obligations in full (including Borrower being obligated to
provide (and Borrower agrees that it will provide) (1) Letter of Credit
Collateralization to Agent to be held as security for Borrower’s reimbursement
obligations in respect of drawings that may subsequently occur under issued and
outstanding Letters of Credit, and (2) Bank Product Collateralization to be held
as security for Borrower’s or its Subsidiaries’ obligations in respect of
outstanding Bank Products), without presentment, demand, protest, or notice or
other requirements of any kind, all of which are expressly waived by Borrower.

9.2             Remedies Cumulative.  The rights and remedies of the Lender
Group under this Agreement, the other Loan Documents, and all other agreements
shall be cumulative.  The Lender Group shall have all other rights and remedies
not inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.


10.              TAXES AND EXPENSES.

If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to Borrower, may do any or all of the following:  (a) make payment of the
same or any part thereof, (b) set up such reserves against the Maximum Revolver
Amount as Agent deems necessary to protect the Lender Group from the exposure
created by such failure, or (c) in the case of the failure to comply with
Section 6.8 hereof, obtain and maintain insurance policies of the type described
in Section 6.8 and take any action with respect to such policies as Agent deems
prudent.  Any such amounts paid by Agent shall constitute Lender Group Expenses
and any such payments shall not constitute an agreement by the Lender Group to
make similar payments in the future or a waiver by the Lender Group of any Event
of Default under this Agreement.  Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.


11.          WAIVERS; INDEMNIFICATION.

11.1          Demand; Protest; etc.  Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.

- 98 -

--------------------------------------------------------------------------------







11.2          The Lender Group’s Liability for Borrower Collateral.  Borrower
hereby agrees that:  (a) so long as Agent complies with its obligations, if any,
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Borrower Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Borrower Collateral shall be borne
by Borrower.

11.3          Indemnification.  Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons, and each Participant
(each, an “Indemnified Person”) harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, and damages, and all reasonable attorneys’ fees and
disbursements and other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution, delivery, enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrower’s and
its Subsidiaries’ compliance with the terms of the Loan Documents, and (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto (all the foregoing, collectively, the “Indemnified Liabilities”).  The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person.  This provision shall survive the termination of this Agreement and the
repayment of the Obligations.  If any Indemnified Person makes any payment to
any other Indemnified Person with respect to an Indemnified Liability as to
which Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto.  This Section 11.3
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.


12.         NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance

- 99 -

--------------------------------------------------------------------------------





herewith), or telefacsimile to Borrower or Agent, as the case may be, at its
address set forth below:

If to Borrower:

FRESHPET, INC.

 

400 Plaza Drive FL1

 

Secaucus, NJ 07094

 

Attn:  Richard Kassar

 

Fax No. (201) 866-2018

 

 

with copies to:

KIRKLAND & ELLIS LLP

 

601 Lexington Avenue

 

New York, NY 10022

 

Attn:  Jason Kanner, Esq.

 

Fax No. (212) 446-6460

 

 

If to Agent:

CITY NATIONAL BANK

 

400 Park Avenue

 

7th Floor

 

New York, New York 10022

 

Attn:  John S. Kim

 

 

with copies to:

CITY NATIONAL BANK

 

agencyservices@cnb.com

 

 

 

and

 

 

 

 

KATTEN MUCHIN ROSENMAN LLP

 

515 South Flower Street

 

Suite 1000

 

Los Angeles, California 90071

 

Attention:  Jan Harris Cate, Esq.

 

Facsimile:  (213) 947-1151

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 12, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).

- 100 -

--------------------------------------------------------------------------------





13.              CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND
ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

(b)            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA;
PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO
A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”).  BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(d)          BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
LOS ANGELES




- 101 -

--------------------------------------------------------------------------------








AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e)           NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, ISSUING
LENDER, ANY OTHER LENDER OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

(f)          IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE
OF CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH
ANY CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN
SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i)           WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii)
BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN
ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
638 THROUGH 645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE
COUNTY OF LOS ANGELES, CALIFORNIA.

(ii)          THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING:  (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF




- 102 -

--------------------------------------------------------------------------------








POSSESSION, TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS
AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE
RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR
OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE
PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii)          UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B).  THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

(iv)            EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE
SHALL DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED
INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE,
AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v)           THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE
PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA.

(vi)          THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE
EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND




- 103 -

--------------------------------------------------------------------------------








RULE ON ANY MOTION WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR
DEFAULT JUDGMENT OR SUMMARY JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER
DECISION, WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF
LAW.  THE REFEREE SHALL ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE, SECTION 644, THE REFEREE’S DECISION SHALL BE ENTERED BY THE
COURT AS A JUDGMENT IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE
COURT.  THE FINAL JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR ORDER
ENTERED BY THE REFEREE SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY
THE COURT.

(g)                THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A
GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY
DISPUTE BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.


14.         ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1       Assignments and Participations.

(a)          Any Lender may assign and delegate to one or more assignees (each
an “Assignee”) all, or any ratable part of all, of the Obligations, the
Commitments and the other rights and obligations of such Lender hereunder and
under the other Loan Documents, in a minimum amount of $5,000,000 (except that
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and Loans at the time owing to it under the Loan Documents,
no minimum amount need be assigned, and in connection with simultaneous
assignments to two or more related Approved Funds, such Approved Funds shall be
treated as one assignee for purposes of determining compliance with the minimum
assignment amount referred to above); provided, however, that (w) a Lender may
not assign all or any portion of the Obligations or the Commitments to Borrower,
any Permitted Holder or any Affiliate thereof, (x) the prior written consent of
Agent (not to be unreasonably withheld, delayed or conditioned) shall be
required prior to any such assignment by a Lender to another Person that is not
a Lender, an Affiliate of a Lender or an Approved Fund, (y) so long as no Event
of Default has occurred and is continuing, the prior written consent of Borrower
(not to be unreasonably withheld, delayed or conditioned) shall be required
prior to any such assignment by a Lender to another Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Agent within 5 Business Days after having received notice
thereof, and (z) Borrower and Agent may continue to deal solely and directly
with such Lender in connection with the interest so assigned to an Assignee
until (i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its




- 104 -

--------------------------------------------------------------------------------








Assignee have delivered to Borrower and Agent an Assignment and Acceptance, and
(iii) the assigning Lender or Assignee has paid to Agent for Agent’s separate
account a processing fee in the amount of $5,000.  Anything contained herein to
the contrary notwithstanding, the payment of any fees shall not be required if
such assignment is in connection with any merger, consolidation, sale, transfer,
or other disposition of all or any substantial portion of the business or loan
portfolio of the assigning Lender.

(b)         From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation between
Borrower and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under Article
16 and Section 17.7 of this Agreement.  The Assignee shall execute and deliver
to the Agent and the Borrower the forms described in Section 16.11 applicable to
it.

(c)          The Agent, acting solely for this purpose as a non-fiduciary agent
for the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  No assignment shall be effective unless it
has been recorded in the Register as provided in this Section 14.1(c). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agent, and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  This
Section shall be construed so that the Loans are at all times maintained in
“registered form” within the meanings of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code and any related regulations (and any successor
provisions). Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice.

(d)         By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (1) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this




- 105 -

--------------------------------------------------------------------------------








Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (2) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto,
(3) such Assignee confirms that it has received a copy of this Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (4) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement, (5)
such Assignee appoints and authorizes Agent to take such actions and to exercise
such powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(e)         Immediately upon Agent’s receipt of the required processing fee
payment and the fully executed Assignment and Acceptance, this Agreement shall
be deemed to be amended to the extent, but only to the extent, necessary to
reflect the addition of the Assignee and the resulting adjustment of the
Commitments arising therefrom.  The Commitment allocated to each Assignee shall
reduce such Commitments of the assigning Lender to the extent of such
assignment.

(f)          Any Lender may at any time, with the written consent of Agent, sell
to one or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender (a “Participant”) participating interests in its
Obligations, the Commitment, and the other rights and interests of that Lender
(the “Originating Lender”) hereunder and under the other Loan Documents;
provided, however, that (i) the Originating Lender shall remain a “Lender” for
all purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations, the Commitments, and
the other rights and interests of the Originating Lender hereunder shall not
constitute a “Lender” hereunder or under the other Loan Documents and the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrower, Agent, and the Lenders shall continue to
deal solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrower hereunder shall be




- 106 -

--------------------------------------------------------------------------------








determined as if such Lender had not sold such participation, except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement.  The rights of any Participant
only shall be derivative through the Originating Lender with whom such
Participant participates and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collections of Borrower or its Subsidiaries, the
Collateral, or otherwise in respect of the Obligations.  No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Obligations (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  Each Participant shall be
entitled to the benefits and obligations of Section 16.11 (subject to the
requirements and limitations of such section, including the requirements to
provide tax documentation (it being understood that the documentation required
under Section 16.11 shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (a) of this Section 14.1.

(g)         In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of Section
17.7, disclose all documents and information which it now or hereafter may have
relating to Borrower and its Subsidiaries and their respective businesses.

(h)         Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S. 
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

14.2       Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio.  No consent to assignment by the Lenders shall
release Borrower from its Obligations.  A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to




- 107 -

--------------------------------------------------------------------------------







Section 14.1 hereof and, except as expressly required pursuant to Section 14.1
hereof, no consent or approval by Borrower is required in connection with any
such assignment.





15.         AMENDMENTS; WAIVERS.

15.1       Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements),
and no consent with respect to any departure by Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and Borrower and
then any such waiver or consent shall be effective, but only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders affected thereby and Borrower, do any of the following:

(a)         increase or extend any Commitment of any Lender, or

(b)         postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document, or

(c)         reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document, or

(d)         change the Pro Rata Share that is required to take any action
hereunder, or

(e)          amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders, or

(f)           other than as permitted by Section 16.12, release Agent’s Lien in
all or substantially all of the Collateral, or

(g)          change the definition of “Required Lenders” or “Pro Rata Share”, or

(h)         other than as permitted by this Agreement or any other Loan
Document, release Borrower or all or substantially all of the Guarantors from
any obligation for the payment of money, or amend any of the provisions of
Section 16.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent or Issuing Lender, as applicable, affect
the rights or duties of Agent or Issuing Lender, as applicable, under this
Agreement or any other Loan Document.  The foregoing notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower.

15.2       Replacement of Holdout Lender.





- 108 -

--------------------------------------------------------------------------------







(a)                If any action to be taken by the Lender Group or Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Lenders, and a Lender (“Holdout Lender”) fails to give its consent,
authorization, or agreement, then Agent, upon at least 5 Business Days prior
irrevocable notice to the Holdout Lender, may permanently replace the Holdout
Lender with one or more substitute Lenders (each, a “Replacement Lender”), and
the Holdout Lender shall have no right to refuse to be replaced hereunder.  Such
notice to replace the Holdout Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b)                Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever.  If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 14.1.  Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and Delayed Draw Term Loan, and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of the Risk Participation Liability of such Letter of Credit.

15.3       No Waivers; Cumulative Remedies.  No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.


16.         AGENT; THE LENDER GROUP.

16.1       Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints CNB as its representative under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  Agent
agrees to act as such on the express conditions contained in this Section 16. 
The provisions of this Section 16 are solely for the benefit of Agent, and the
Lenders, and Borrower and its Subsidiaries shall have no rights as a third party
beneficiary of any of the provisions contained herein.  Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding,




- 109 -

--------------------------------------------------------------------------------







Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that CNB is merely the representative of the Lenders, and only
has the contractual duties set forth herein.  Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents.  Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect:  (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of Borrower and its
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrower and its Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrower and its Subsidiaries, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to
Borrower, the Obligations, the Collateral, the Collections of Borrower and its
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.




16.2       Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

16.3       Liability of Agent.  None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any Subsidiary or
Affiliate of Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or





- 110 -

--------------------------------------------------------------------------------







performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the Books or properties of
Borrower or the books or records or properties of any of Borrower’s Subsidiaries
or Affiliates.




16.4       Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

16.5       Notice of Default or Event of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Section 16.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

16.6       Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend




- 111 -

--------------------------------------------------------------------------------







credit to Borrower.  Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and any
other Person party to a Loan Document.  Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower and any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.




16.7       Costs and Expenses; Indemnification.  Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise.  Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders.  In the event Agent is not reimbursed for such costs and
expenses from the Collections of Borrower and its Subsidiaries received by
Agent, each Lender hereby agrees that it is and shall be obligated to pay to or
reimburse Agent for the amount of such Lender’s Pro Rata Share thereof.  Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, , that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance, Delayed Draw Term Loan or other extension
of credit hereunder.  Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs or out
of pocket expenses (including attorneys’, accountants’, advisors’, and
consultants’ fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

16.8       Agent in Individual Capacity.  CNB and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with





- 112 -

--------------------------------------------------------------------------------








Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Documents as though CNB were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group.  The
other members of the Lender Group acknowledge that, pursuant to such activities,
CNB or its Affiliates may receive information regarding Borrower or its
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms “Lender” and “Lenders” include CNB in its
individual capacity.

16.9       Successor Agent.  Agent may resign as Agent upon 45 days’ notice to
the Lenders.  If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders.  If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders, a successor Agent.  If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders.  In any such event, upon
the acceptance of its appointment as successor Agent hereunder, such successor
Agent shall succeed to all the rights, powers, and duties of the retiring Agent
and the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Section
16 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.  If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.

16.10     Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Documents as though such Lender were not a Lender hereunder without notice
to or consent of the other members of the Lender Group.  The other members of
the Lender Group acknowledge that, pursuant to such activities, such Lender and
its respective Affiliates may receive information regarding Borrower or its
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

16.11     Withholding Taxes.

(a)          All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense.  In
addition, except




- 113 -

--------------------------------------------------------------------------------








as required by applicable law, all such payments will be made free and clear of,
and without deduction or withholding for, any present or future Taxes.  If any
applicable law (as determined in the good faith discretion of the applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by the Borrower, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 16.11(a)) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.  Borrower will furnish to Agent as promptly as
possible after the date the payment of any Tax is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by Borrower.

(b)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and Agent, at the time or times reasonably requested by
the Borrower or Agent, such properly completed and executed documentation
reasonably requested by the Borrower or Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower or Agent as will enable the Borrower or Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (b)(i)-(v) of this Section)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  Without limiting the generality of the foregoing, each Lender
agrees to deliver to Agent and Borrower:

(i)         if such Lender claims an exemption from United States withholding
tax pursuant to its portfolio interest exception, (A) a statement of the Lender
substantially in the form of Exhibit B-1, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or W-8BEN-E, before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or Borrower;

(ii)         if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN or W-8BEN-E before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or Borrower;

(iii)       if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS




- 114 -

--------------------------------------------------------------------------------








Form W-8ECI before receiving its first payment under this Agreement and at any
other time reasonably requested by Agent or Borrower;

(iv)       to the extent such Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W 8BEN-E, a statement substantially in the form of Exhibit B-2 or Exhibit
B-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if such Lender is a partnership and one or
more direct or indirect partners of such Lender are claiming the portfolio
interest exemption, such Lender may provide a statement substantially in the
form of Exhibit B-4 on behalf of each such direct and indirect partner; or

(v)        IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or Borrower.

(c)           Any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower and Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made.

(d)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to Borrower and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by Borrower or the Agent as may be necessary for Borrower
and the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment under FATCA, if
any.  Solely for purposes of this clause (d), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Agent in writing of its
legal inability to do so.

(e)          The Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of Agent timely
reimburse it for the payment of, any Other Taxes.




- 115 -

--------------------------------------------------------------------------------







(f)          If the Agent is a U.S. Person, it shall deliver to the Borrower on
or prior to the date on which it becomes the Agent under this Agreement two duly
completed copies of IRS Form W-9.  If the Agent is not a U.S. Person, it shall
provide to the Borrower on or prior to the date on which it becomes the Agent
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower): (A) two executed copies of Form W-8ECI with respect to
any amounts payable to the Agent for its own account, and (B) two executed
copies of Form W-8IMY with respect to any amounts payable to the Agent for the
account of others, certifying that it is a “U.S. branch” and that the payments
it receives for the account of others are not effectively connected with the
conduct of its trade or business within the United States and that it is using
such form as evidence of its agreement with the Borrower to be treated as a U.S.
Person with respect to such payments (and the Borrower and the Agent agree to so
treat the Agent as a U.S. Person with respect to such payments as contemplated
by Section 1.1441-1(b)(2)(iv) of the United States Treasury Regulations).

(g)         If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction.  If the forms or other documentation required by subsection (b),
(c) or (d) of this Section 16.11 are not delivered to Agent, then Agent may
withhold from any interest payment to such Lender not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.

(h)         If the IRS or any other Governmental Authority of the United States
or other jurisdiction asserts a claim that Agent did not properly withhold tax
from amounts paid to or for the account of any Lender due to a failure on the
part of the Lender (because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 16.11,
together with all costs and expenses (including attorneys’ fees and expenses). 
The obligation of the Lenders under this subsection shall survive the payment of
all Obligations and the resignation or replacement of Agent.

(i)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (i) (plus any penalties, interest or other charges
imposed by the relevant taxing authority) in the event that such indemnified
party is required to repay such refund to such taxing authority.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.




- 116 -

--------------------------------------------------------------------------------










16.12      Collateral Matters.

(a)          The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrower
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 7.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which Borrower or its Subsidiaries owned no interest at the time the Agent’s
Lien was granted nor at any time thereafter, or (iv) constituting property
leased to Borrower or its Subsidiaries under a lease that has expired or is
terminated in a transaction permitted under this Agreement.  Except as provided
above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or (z)
otherwise, the Required Lenders.  Upon request by Agent or Borrower at any time,
the Lenders will confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 16.12;
provided, however, , that (1) Agent shall not be required to execute any
document necessary to evidence such release on terms that, in Agent’s opinion,
would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrower in respect of) all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

(b)         Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrower or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

16.13      Restrictions on Actions by Lenders; Sharing of Payments.

(a)         Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or any deposit
accounts of Borrower now or hereafter maintained with such Lender.  Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any

- 117 -

--------------------------------------------------------------------------------







legal or equitable proceedings, to foreclose any Lien on, or otherwise enforce
any security interest in, any of the Collateral.

(b)         If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

16.14      Agency for Perfection.  Agent hereby appoints each other Lender as
its agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control.  Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

16.15      Payments by Agent to the Lenders.  All payments to be made by Agent
to the Lenders shall be made by bank wire transfer of immediately available
funds pursuant to such wire transfer instructions as each party may designate
for itself by written notice to Agent.  Concurrently with each such payment,
Agent shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

16.16      Concerning the Collateral and Related Loan Documents.  Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents.  Each member of the Lender Group agrees that any
action taken by Agent in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

16.17      Field Examinations and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information.  By becoming a party to
this Agreement, each Lender:

(a)         is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination or examination
report (each a

- 118 -

--------------------------------------------------------------------------------







“Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports,

(b)         expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)         expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
examination will inspect only specific information regarding Borrower and will
rely significantly upon the Books, as well as on representations of Borrower’s
personnel,

(d)         agrees to keep all Reports and other material, non-public
information regarding Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.7, and

(e)         without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

16.18      Several Obligations; No Liability.  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall


-   119 -

--------------------------------------------------------------------------------







confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender.  Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender.  Except as provided in Section
16.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group.  No Lender shall be responsible to Borrower or
any other Person for any failure by any other Lender to fulfill its obligations
to make credit available hereunder, nor to advance for it or on its behalf in
connection with its Commitment, nor to take any other action on its behalf
hereunder or in connection with the financing contemplated herein.

16.19     Bank Product Providers.  Each Bank Product Provider shall be deemed a
party hereto for purposes of any reference in a Loan Document to the parties for
whom Agent is acting; it being understood and agreed that the rights and
benefits of such Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s right to share in payments and
collections out of the Collateral as more fully set forth herein.  In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution.

16.20     Lead Arranger.   Lead Arranger, in such capacity, shall not have any
right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to it in its capacity as a Lender or as
Agent, as applicable.  Without limiting the foregoing, Lead Arranger, in such
capacity, shall not have or be deemed to have any fiduciary relationship with
any Lender or any Loan Party.  Each Lender, Agent, Issuing Lender, and each Loan
Party acknowledges that it has not relied, and will not rely, on the Lead
Arranger in deciding to enter into this Agreement or in taking or not taking
action hereunder.  Lead Arranger, in such capacity, shall be entitled to resign
at any time by giving notice to Agent and Borrower.

16.21     Legal Representation of Agent.  In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Katten Muchin
Rosenman LLP (“KMR”) only has represented and only shall represent CNB in its
capacity as Agent and as a Lender.  Each other Lender hereby acknowledges that
KMR does not represent it in connection with any such matters.


17.         GENERAL PROVISIONS.

17.1       Effectiveness.  This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2       Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

-   120 -

--------------------------------------------------------------------------------







17.3       Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4       Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5       Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

17.6       Revival and Reinstatement of Obligations; Certain Waivers.

(a)                If any member of the Lender Group or any Bank Product
Provider repays, refunds, restores, or returns in whole or in part, any payment
or property (including any proceeds of Collateral) previously paid or
transferred to such member of the Lender Group or such Bank Product Provider in
full or partial satisfaction of any Obligation or on account of any other
obligation of any Loan Party under any Loan Document or any Bank Product
Agreement, because the payment, transfer, or the incurrence of the obligation so
satisfied is asserted or declared to be void, voidable, or otherwise recoverable
under any law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent transfers, preferences, or other voidable
or recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay,

restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys’ fees of such
member of the Lender Group or Bank Product Provider related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made.  If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated or (B) any provision of this Agreement shall have been terminated or
cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force

-   121 -

--------------------------------------------------------------------------------







and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing such
liability.

(b)               Anything to the contrary contained herein notwithstanding, if
Agent or any Lender accepts a guaranty of only a portion of the Obligations
pursuant to any guaranty, Borrower hereby waives its right under Section 2822(a)
of the California Civil Code or any similar laws of any other applicable
jurisdiction to designate the portion of the Obligations satisfied by the
applicable guarantor’s partial payment.

17.7          Confidentiality.  Agent and Lenders each individually (and not
jointly or jointly and severally) agree that material, non-public information
regarding Borrower and its Subsidiaries, their operations, assets, and existing
and contemplated business plans shall be treated by Agent and the Lenders in a
confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except:  (a) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group, (b) to Subsidiaries and Affiliates of any member of the Lender
Group (including the Bank Product Providers), provided that any such Subsidiary
or Affiliate shall have agreed to receive such information hereunder subject to
the terms of this Section 17.7, (c) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation, (d) as may be agreed to
in advance by Borrower or its Subsidiaries or as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process, (e) as
to any such information that is or becomes generally available to the public
(other than as a result of prohibited disclosure by Agent or the Lenders), (f)
in connection with any assignment, prospective assignment, sale, prospective
sale, participation or prospective participations, or pledge or prospective
pledge of any Lender’s interest under this Agreement, provided that any such
assignee, prospective assignee, purchaser, prospective purchaser, participant,
prospective participant, pledgee, or prospective pledgee shall have agreed in
writing to receive such information hereunder subject to the terms of this
Section, and (g) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents.  The provisions of this Section 17.7 shall survive for
2 years after the payment in full of the Obligations.  In addition, the Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the agents and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.

17.8          Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.9          Amendment and Restatement.  This Agreement amends and restates in
its entirety the Existing Loan Agreement effective as of the date hereof. 
Anything contained herein to the contrary notwithstanding, this Agreement is not
intended to and shall not serve to effect a novation of the “Obligations” (as
defined in the Existing Loan Agreement).  Instead, it is the

-   122 -

--------------------------------------------------------------------------------







express intention of the parties hereto to reaffirm the indebtedness,
obligations and liabilities created under the Existing Loan Agreement which is
secured by the Collateral pursuant to the terms of the Loan Documents, as
reaffirmed by the reaffirmations required hereunder.  Each of Borrower and the
other Loan Parties acknowledges and confirms (x) that the liens and security
interests granted pursuant to the Loan Documents secure the applicable
indebtedness, liabilities and obligations of the Loan Parties to the Agent and
the Lenders under the Existing Loan Agreement, as amended and restated by this
Agreement, (y) the Loan Documents shall continue in full force and effect in
accordance with their terms unless otherwise amended by the parties thereto, and
(z) that the term “Obligations” as used in the Loan Documents (or any other term
used therein to describe or refer to the indebtedness, liabilities and
obligations of the Loan Parties to the Agent and the Lenders) includes, without
limitation, the indebtedness, liabilities and obligations of the Loan Parties
under this Agreement and any notes delivered hereunder, and under the Existing
Loan Agreement, as amended and restated hereby, as the same may be further
amended, modified, supplemented and/or restated from time to time.  The Loan
Documents and all agreements, instruments and documents executed or delivered in
connection with any of the foregoing shall each be deemed to be amended to the
extent necessary to give effect to the provisions of this Agreement.  Each
reference to the “Loan and Security Agreement” in any Loan Document shall mean
and be a reference to this Agreement (as further amended, restated, supplemented
or otherwise modified from time to time).  Cross-references in the Loan
Documents to particular section numbers in the Existing Loan Agreement shall be
deemed to be cross-references to the corresponding sections, as applicable, of
this Agreement.  Upon the effectiveness of this Agreement, and on and after the
Restatement Effective Date, each reference in the Existing Loan Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Existing Loan Agreement in any other related document,
including any Loan Document as amended hereby, shall mean and be a reference to
this Agreement.

17.10      Keepwell.  If Borrower is a Qualified ECP Guarantor at the time the
guarantee or the grant of a security interest under the Loan Documents by any
Specified Loan Party becomes effective with respect to any Hedge Obligation,
Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party as may be
needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Hedge Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred by Borrower without rendering its obligations and undertakings under
this Section 17.10 or otherwise under this Agreement voidable under applicable
bankruptcy or insolvency laws, and not for any greater amount).  The obligations
and undertakings of Borrower under this Section shall remain in full force and
effect until the Obligations have been paid and performed in full.  Borrower
intends this Section to constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Loan Party for all purposes of the Commodity Exchange Act.

17.11      Acknowledgement and Consent to Bail-In.  Solely to the extent any
Lender or Issuing Lender that is an Affected Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or Issuing Bank
that is an Affected Financial Institution arising under any

-   123 -

--------------------------------------------------------------------------------







Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a)          the application of any Write-down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender Issuing Bank that is an Affected Financial
Institution; and

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)       a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

17.12      Acknowledgement Regarding Any Supported QFCs.  To the extent that
this Agreement or any other Loan Documents provide support, through a guarantee
or otherwise, for any Swap Contract or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of California and/or of the United States or any other state
of the United States):

(a)                In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the

-   124 -

--------------------------------------------------------------------------------







Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

(b)          As used in this Section 17.12, the following terms have the
following meanings:

(i)         “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

(ii)        “Covered Entity” means any of the following:  (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b).

(iii)       “Default Right” has the meaning assigned to that term in, and shall
be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)       “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

(v)        “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

17.13      Patriot Act Notice.  Each Lender subject to the Patriot Act hereby
notifies Borrower and the other Loan Parties that, pursuant to the requirements
of the Patriot Act, such Lender is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the Patriot Act.

17.14      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and

-   125 -

--------------------------------------------------------------------------------








agrees that: (i) (A) the arranging and other services regarding this Agreement
provided by the Agent, the Lead Arranger, the Issuing Bank and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Agent, the Lead Arranger, the Issuing Bank and the
Lenders, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Agent, the Lead Arranger, the Issuing
Bank and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) none of the Agent, the
Lead Arranger, the Issuing Bank and the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agent, the Lead Arranger, the Issuing Bank and the
Lenders and their respective Affiliates each may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Agent, the Lead Arranger, the Issuing Bank and
the Lenders has any obligation to disclose any of such interests to the Borrower
or its Affiliates.  To the fullest extent permitted by law, each Loan Party
hereby waives and releases any claims that it may have against any of the Agent,
the Lead Arranger, the Issuing Bank and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

[Signature pages to follow.]




-   126 -

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

FRESHPET, INC.,

 

a Delaware corporation

 

 

 

 

By: /s/ Stephen Macchiaverna              

 

Name: Stephen Macchiaverna             

Title:  Senior Vice President, Controller and Secretary             







[Signature Page to Fifth Amended and Restated Loan and Security Agreement]




-   127 -

--------------------------------------------------------------------------------







 

CITY NATIONAL BANK,

 

a national banking association,

 

as Agent, Lead Arranger and as a Lender

 

 

 

 

By: /s/ John S. Kim             

 

Name: John S. Kim

Title:   Senior Vice President







[Signature Page to Fifth Amended and Restated Loan and Security Agreement]




-   128 -

--------------------------------------------------------------------------------







 

BANK OF AMERICA, N.A.,

 

a national banking association,

 

as a Lender

 

 

 

 

By: /s/ Edward Macchi             

 

Name: Edward Macchi

Title:   Senior Vice President







[Signature Page to Fifth Amended and Restated Loan and Security Agreement]




-   129 -

--------------------------------------------------------------------------------








EXHIBITS AND SCHEDULES

Exhibit A-1

Form of Assignment and Acceptance

Exhibit B-1

Form of U.S. Tax Compliance Certificate

Exhibit B-2

Form of U.S. Tax Compliance Certificate

Exhibit B-3

Form of U.S. Tax Compliance Certificate

Exhibit B-4

Form of U.S. Tax Compliance Certificate

Exhibit C-1

Form of Compliance Certificate

Exhibit L-1

Form of LIBOR Notice

Exhibit N-1

Form of Notice of Borrowing

 

 

Schedule A-1

Agent’s Account

Schedule C-1

Commitments

Schedule D-1

Designated Account

Schedule P-1

Permitted Liens

Schedule P-2

Permitted Holders

Schedule R-1

Real Property Collateral

Schedule 2.7(a)

Cash Management Banks

Schedule 5.5

Locations of Inventory and Equipment

Schedule 5.7(a)

States of Organization

Schedule 5.7(b)

Chief Executive Offices

Schedule 5.7(c)

Organizational Identification Numbers

Schedule 5.7(d)

Commercial Tort Claims

Schedule 5.8(c)

Capitalization of Borrower’s Subsidiaries

Schedule 5.8(d)

Subscriptions, Options, Warrants or Calls Relating to Shares of Borrower’s
Subsidiaries’ Capital Stock

Schedule 5.10

Litigation

Schedule 5.14

Environmental Matters

Schedule 5.16

Intellectual Property

Schedule 5.18

Deposit Accounts and Securities Accounts

Schedule 5.20

Permitted Indebtedness




-   1 -

--------------------------------------------------------------------------------


